Cohesion policy
The next item is the joint debate on the following two reports on cohesion policy:
A5-0267/2003 by Mr Mastorakis, on behalf of the Committee on Regional Policy, Transport and Tourism, on the communication from the Commission 'Second progress report on economic and social cohesion': regional trends, debate on future developments [COM(2003) 34 - 2003/2095(INI)]
and
A5-0188/2003 by Mr Pomés Ruiz, on behalf of the Committee on Regional Policy, Transport and Tourism, on structurally disadvantaged regions (islands, mountain regions, regions with low population density) in the context of cohesion policy, and their institutional prospects [2002/2119(INI)].
, Rapporteur. (EL) Mr President, when asked which of the policies of the European Union affects you most, makes you feel more like a European citizen, European citizens refer to regional policy, cohesion policy, the policy that plays a central role in the process of European integration and in supporting the single market and economic and monetary union. In particular, we must stress the importance of this policy for boosting cohesion in an enlarged European Union, which will experience a particular increase in disparities between levels of development in its regions and the need to make resources available to match the new requirements. It is of vital importance to bridge these differences by fostering long-term, balanced and polycentric development throughout our European Union.
Following the communication by the European Commission, therefore, our committee, the Committee on Regional Policy, Transport and Tourism, held extensive discussions which resulted in its underlining certain - what it considered to be - basic points in connection with regional and cohesion policy. Thus it:
endorses the Commission's stance of rejecting attempts at the renationalisation of regional and cohesion policy and its determination to maintain a genuine Community policy;
supports the Commission's view on the application of EU regional and cohesion policy to all the regions of the EU which, of course, meet the relevant criteria;
reiterates the need for greater coordination between regional and cohesion policy and policies with a significant impact on the land, such as agriculture, fishing, transport, research and technology, education and training and information society policy;
stresses the need for a link between future regional policy and European competition policy;
repeats Parliament's position that the current threshold of 0.45% of Community GDP allocated to the cohesion policy is a threshold below which it is not possible to fall;
emphasises the fact that the Commission ought to pay special attention to those regions suffering from the statistical effects of enlargement and to treat them as regions similar to Objective 1 areas;
calls for the European Commission to pay special attention to cases where regions have naturally emerged from Objective 1 status by their own efforts but which also require adequate financial support to consolidate their upward progress;
considers that special attention should be paid to the ultra-peripheral regions and sparsely populated areas and the least favoured islands;
accepts that the threshold of 75% of the average GDP in the Member States of the European Union must remain the essential criterion for eligibility for Objective 1, draws attention to the vital role played by the Cohesion Fund, especially for the new Member States and supports the idea of a new Objective 2 to foster regional competitiveness in accordance with the Lisbon and Göteborg guidelines;
considers that regional areas in which permanent geographical handicaps, island or mountain areas, areas of low population density etc., which are not eligible for support from other Structural Funds, should be eligible for support from a reformed Objective 2 or from some other new specific Community initiative;
backs the Commission in its regional approach to development, particularly the idea of a single programme and a single financial package per region;
stresses the need for consistency in the policy for regional cooperation in its three dimensions, namely cross-border (land or sea), trans-national and inter-regional;
finally, endorses the Commission's main goal of simplifying the rules for implementing regional policy, reiterates Parliament's request for tripartite contracts between the Commission, Member State and the region and stresses once again its conviction that it is both necessary and feasible to achieve a proper balance between simplification and scrutiny.
Our parliamentary committee calls on the European Commission, and the leading Commissioner Mr Barnier in particular, to continue their efforts in the direction indicated by the European Union compass and the current climate. It also calls on plenary to accept our motion for a resolution. I should like to thank in particular all those who helped complete my report, Members and assistants alike, and all of you contributing today. I should also like to declare that I believe in the ancient Greek proverb 'good things come in small packages'.
Mr President, I can represent Mr Pomés Ruiz, if you wish, and speak on his behalf.
I should like first to thank the two rapporteurs, both Mr ?astorakis and Mr Pomés Ruiz, and congratulate them on their work and then make a number of comments on the two reports.
As far as Mr Mastorakis's report is concerned, I should like to comment on three points. First, on the fact, as stated in the report, that we cannot fall below 0.45% of GDP in future cohesion policy. As Commissioner Barnier has also pointed out in the past, Parliament considers that if Community funding falls below this point for cohesion policies, these policies, especially in view of enlargement, will cease to be reliable and efficient.
My second comment concerns Objective 2, which will obviously have to be simplified so that actions have greater visibility and better results for citizens, which is why we prefer a new Objective 2 with thematic actions.
And finally, a third comment to do with Mr Mastorakis's report and Structural Fund procedures. They need to be simplified. It is becoming clear and I think it has also been understood by the Commission, which has from time to time organised seminars with local and regional authorities on the subject, especially in the run up to the new programming period, that we need to pool our thoughts as to how these actions can be made more efficient by simplifying them.
Now to the report by Mr Pomés Ruiz on regions with a permanent structural disadvantage, such as island regions, mountain regions and the ultra-peripheral regions with low population density in the north.
I should like first of all to welcome the recent development in the Constitutional Convention, which has extended the concept of economic and social cohesion by adding the term 'territorial cohesion'. Hopefully, this added term will form an adequate legal basis so that we have something more specific and more tangible in the future for these areas. Nonetheless, Parliament feels there is still a need to clarify Article 158 of the Treaty on island areas. As you know, there is a division of opinion as to how this specific article should be translated. It is translated in different ways in different languages. It needs to be clarified once and for all so that the provision for island areas is valid. Parliament also feels that, over and above structural actions, the article referring to state aid, namely Article 87, also needs to be amended so that the areas we are talking about today are also included in the areas needing special treatment.
Apart from all this, Mr President, Parliament - I think absolutely rightly - maintains in the report by Mr Pomés Ruiz that, within the framework of the new Objective 2, about which I have already spoken with reference to the report by Mr Mastorakis, a special thematic action is needed to cover these areas. Parliament also adds that, for these areas with a permanent geographical handicap, there can and should be a higher percentage of Community co-financing in future through the Structural Funds.
Debates on these areas have been held in this Parliament for a great many years. The Commissioner recently ordered studies on the subject. It started with mountain areas and then moved on to island areas. I truly hope that today's debate, and in particular the report by Mr Pomés Ruiz on structurally disadvantaged regions, really will give us the opportunity we have been seeking for years to change something and to send a message to the residents of these regions that we are taking a substantive approach to their problems, because these regions, as the Commission studies have, I think, demonstrated, are indeed at a permanent disadvantage by reason of their geographical position, which prevents them from enjoying the same competitive conditions as other regions in the European Union. The time has therefore come, Mr President, for action rather than words.
Mr Hatzidakis, I did actually allow you to speak for longer just now. The speaking time would of course be deducted from Mr Pomés Ruiz if he were to appear.
Mr President, may I point out that it is pronounced Duin, as in Duisburg. I know that it can sometimes be problematic, but I will take the liberty of pointing it out at this stage.
Mr President, Commissioner, ladies and gentlemen, I should like to echo the words of thanks voiced by previous speakers to the two rapporteurs. I believe that we have now taken another major step forward in this ongoing debate, thanks in particular to Mr Mastorakis's report. I should like to comment on the two reports together. It will be clear to the Commission too that there are several demands that Parliament repeatedly underlines - including in the report - and I assume that a consensus could be reached here on the following: that we do not want renationalisation; that 75% of GDP is a good yardstick and that 0.45% of GDP is a minimum if we are to be able to implement a viable European structural policy.
I should now like to say something on the outstanding points, which are also mentioned in the reports. Many people believe that a new Objective 2, whatever it looked like, could solve their problems. We have to be more honest and cannot say to each region: you will also get in under Objective 2, once it is restructured in some way. That is why we wish to make various proposals, and these are also reflected in the reports. The first concerns the regions that will suffer from the statistical effect, the current Objective 1 regions. For these, we need to launch a new programme - let us call it a 1b programme - that is generously funded, but above all - this is very important to the regions and we must take it into account - that has a legal framework that is comparable to Article 87, and which will enable them to use the aid to meet their region's specific needs.
The second concerns the disadvantaged regions, which take centre stage in Mr Pomés Ruiz's report. Here we do not need a new Objective 2, but a very special instrument for these regions, which properly takes into account the special problems that we of course wish to acknowledge. We should not try to lump everything together here.
The third proposal is for a real Objective 2 for those areas undergoing structural change. Here I would, however, make a strong plea in favour of ensuring that in this case the Member States are given as much freedom as possible to use the funds as they see fit. This triad is important. It is conveyed clearly in the Mastorakis report as it stands, which is why we will of course be voting in favour of it. A few changes are probably needed to the Pomés Ruiz report to achieve this, and we hope that we will be adopting those today.
Thank you, Mr Duin. When Germans have French names or names that look French, they are often pronounced quite differently in Germany. I would therefore apologise, Mr Duin, for my earlier mistake.
Mr President, I too would first of all like to congratulate the rapporteurs, Mr Mastorakis and Mr Pomés Ruiz, for drafting very successful reports. Economic and social disparities between the Member States have lessened, but inequalities within the Member States have persisted and even deepened. The report reiterates Parliament's stance on pursuing an inclusive Community cohesion policy.
After enlargement a large share of regional and structural aid will go to the new Member States. That is inevitable. We must not, however, pit regions in difficulties in the present Union against poor regions in the new Member States. Through united efforts we can take care of both.
Our group supports the main arguments in the reports. I am not going to go over the content of the reports again here, but I would like to highlight the importance of a few matters. The reports call for combining regional policy with other policies. With regard to economic, agricultural, transport and competition policy, for example, regional considerations should be taken into account more.
When the Union enlarges, the need to reform regional policy will intensify. Our group backs the Commission's aims to simplify and clarify regional policy and urges them to accomplish this. At the same time, we have to make improvements in result orientation and programme quality, and the role that the regions play alongside the Member States and the Commission must be strengthened. This will demand determined work on the part of the Commission and the Member States also. The new programming period can no longer afford the burdensome levels of administration that frequently afflict the current regional and structural policy, and the delays and apparent messing around that is associated with it.
It is important that the special features of regions suffering from permanent geographical handicaps are recognised and identified and that solutions are sought for them. Islands, mountain regions and sparsely populated regions all have the same kind of problems. There are many in our group who have been active in trying to solve the problems of island and mountain regions. I myself know best the sparsely populated regions of the north. Development in the Union's northernmost region is overshadowed by long distances, a low density of population, a cold climate and an ageing population as a result of people moving away in droves. The same region nevertheless holds many great opportunities.
I am grateful to Mr Pomés Ruiz for proposing that sparsely populated regions in the north should be taken into account in the Union's constitutional treaty. Mr Pomés Ruiz's report has increased cohesion. We understand one another better now. The problems in the various less favoured zones can be solved through good levels of cooperation as part of the Union's cohesion policy.
Mr President, Commissioner, ladies and gentlemen, as early as the year 2000 I expressed regret in this House that, although the poorest regions and Member States had been catching up thanks to EU support for regional development, the gap between the least and most developed regions in the Community had barely narrowed. The inequalities in regional development continue to exist. This conclusion can also be drawn from the report by Mr Mastorakis, whom I should like warmly to congratulate.
Despite the best efforts of those responsible for regional policy at European and national level, the challenges that we face today in the year 2003 are not diminishing. They are becoming even greater if you consider the stagnant economy and the sharp increase in unemployment in many European countries. A very great burden is placed on economic and social cohesion even today. The enlargement of the European Union to include ten more countries from central and eastern Europe will not only increase regional disparities and thus place an even greater strain on cohesion, but, as the expiry of the current support period from 2000 to 2006 approaches, the debate on the shape of future regional policy from 2007 is also coming to the fore.
In my opinion, the assessment of the criteria for measuring the development status and thus the eligibility of a region is a priority issue. Factors in regional development such as the rate of industrialisation, the level of poverty and social exclusion, the level of unemployment, the potential for research and development, the training capacity, the sustainability of development and the development of environmental protection, all need to be taken into account in the assessment alongside the present single criterion of GDP per head of the population.
It is of particular concern to me, as it is to other Members from Objective 1 areas, that these special regions do not fall out of the highest support bracket because of a change in the arithmetic due to the accession of the new Member States. For them the principle should apply that they can claim the same financial support and rights to subsidies as they did before enlargement. I also support Mr Mastorakis's statement in his report about the shape of future Objective 2 areas, that is how they and the Objective 3 measures for disadvantaged groups are to be restructured, and welcome his comments on how eligibility for these measures will be determined.
Mr President, this year's Athens Treaty is being hailed as historic, but we all know that it is only now that the work of integration begins. Integration means establishing social and economic cohesion in an EU of 25 and, if you will pardon my saying so Commissioner, you still have not given us your blueprint for achieving this, although it is high time that you did so. There is no trace of even a strategy in the Second progress report on cohesion. It seems to me that you think that distributing money here, there and everywhere will somehow keep everyone happy. No, Commissioner, we cannot afford to do that anymore, because if we do not manage to bring about economic and social cohesion in this EU of 25 the whole edifice will come tumbling down! We need root and branch reform of the Structural Funds and we need clear guidance on what our aims are when spending the money. Where those aims are concerned, we were of course taught a hard and painful lesson in the last two summers: last year we had floods; this year it was fire.
Commissioner, I think it is clear that at long last we have to be guided by the Göteborg conclusions: that sustainable development has to be at the heart of the Structural Funds; that social and employment policy aspects on the one hand and economic aspects on the other have to be given equal weight, and that EU money should only be deployed if this is the case. In too many places we have simply squandered EU funds, and this is no longer acceptable in an EU of 25.
It is true that specific geographical characteristics do bring with them particular development requirements, but unlike many Members of this House I do not think that geographical characteristics are a disadvantage in themselves, but that poverty in these areas is much more of a disadvantage. I only have criticism for the attempts being made by many Members here to protect their vested rights and secure their own stipends, when surely the actual aim has to be economic and social cohesion. I protest against any attempts to introduce new criteria here that do not relate to poverty and unemployment, which cause people real suffering. That is why I believe that it is right for the Commission to stick to its goals and, particularly in areas where there are difficulties, for the poverty criteria to be the decisive ones and not the geographical characteristics. Only then, with these sound principles, will it be possible to tackle different kinds of difficulties, for example the problems of restructuring in many areas, including in wealthier countries, the restructuring difficulties in agriculture, female poverty and the depopulation of urban areas. These things too should be taken into account and we have a whole series of instruments to enable us to do so, for example phasing out and subsidies. I hope, Commissioner, that you will finally table a clear blueprint for achieving sustainable development through the Structural Funds.
Mr President, ladies and gentlemen, we must look at all the factors in the analysis that compelled both the European Commission and Parliament to discuss this major issue, and I am referring here to the processes that have led to enlargement. A few years ago, I submitted a document to President Prodi on the relationship between enlargement and the repercussions that it would have in certain regions of our Community, in particular in southern Italy. Since the war, we have witnessed a strange phenomenon: whilst, previously, history revolved around hostility between East and West, now, as if by a strange twist of fate, we are dealing with a European Community where the problems are between North and South, and always between a rich and prosperous North and a poor South.
Therefore, enlargement has been a factor in our considerations, and our conclusion is that a war between the poor must be avoided, given the consequences of such an occurrence. I am writing a report on European public finances in 2003 and it shows that we are facing problems of increased GDP in some countries and falling GDP in others. Even countries that, a few years ago, more or less balanced their budgets, now find themselves near to negative projections.
How, then, should we manage these Structural Funds? The rapporteurs do well to give broad guidelines in their reports. I believe that we need to ensure that Objective 2 is not too all-embracing; we need to ensure that the Member States can manage Structural Funds that have been obtained in the first stage properly and coordinate them more effectively in the next stage.
Mr President, Commissioner, ladies and gentlemen, I would like to congratulate Mr Pomés Ruiz for producing such a clear report. It highlights the need to take account of the territorial dimension of cohesion policy, over and above the purely economic and social aspects. This policy must be founded on the principle of solidarity, in order to reduce the disparities between regions, and to establish the principle of the equality of European citizens, regardless of where they live.
Moreover, we should provide our fellow citizens with equal access to high-quality public services, which are the very social fabric of the regions of Europe. We should also recognise the special character, the quality of life and natural resources of the people of structurally disadvantaged regions, together with their heritage and their know-how. I agree with the rapporteur that it would be a mistake to concentrate all our financial support on the new Member States, and to neglect the currently eligible areas. We must remember that enlargement will increase regional disparities.
I welcome the proposal to supplement Article 158 of the EC Treaty. This will mean that more account will be taken of the structural handicaps of islands, mountain regions and sparsely populated areas, in proportion to the severity of the difficulties experienced. These regions were sidelined under previous programmes. It is essential that they are now recognised in terms of accessibility, communication, infrastructure, financing and access to public services. This is vital if an exodus to the cities and the ageing of the population is to be prevented.
The Endelave declaration was signed during a fact-finding visit made by the Group for a Europe of Democracies and Diversities to this location, an island of 183 inhabitants in central Denmark. This declaration addresses the specific situation of small European islands, which can function perfectly well. It seeks to allow the people of these small islands to access good-quality services, such as ferries, doctors, veterinary surgeons, schools, ministers, home-helps and libraries, as long as financial support is provided in the spirit of solidarity.
Lastly, in the name of the principle of subsidiarity, I feel I must highlight the importance of increasing the involvement of Member States and their decentralised authorities in cohesion policy. These bodies are closer to, and more aware of, the reality on the ground in their region.
Mr President, Commissioner, ladies and gentlemen, I see the Second progress report on economic and social cohesion as a valuable, up-dated analysis of the current situation and of the possible future direction of cohesion policy in the enlarged Union.
The compromise that was reached after lengthy discussions with the rapporteur and the adoption of numerous amendments in the Committee on Regional Policy, Transport and Tourism is to be welcomed, and as the report now stands it should achieve a majority in the House. I am thinking here both of the budget for cohesion policy of 0.45% of GDP and of keeping Objective 1 areas as the main focus of our support. I welcome the threshold of 75% of GDP per head at NUTS II level being retained as the main criterion for determining Objective 1 status, provided that at the same time the so-called statistical effect is neutralised. We are all aware that at the end of the current support period those regions affected by the statistical effect will not of course have exceeded the 75% threshold in the present EU. Overnight, or to be more precise between 30 April and 1 May next year, a stroke of a mathematical pen will turn poor wretches into wealthy people, although they will not have a cent more to their name. That is the so-called statistical effect. These regions continue to require resources from the Structural Funds to consolidate and further the process of economic and social convergence, which they have begun so successfully in previous support periods. That is why the report clearly underlines, on the basis of our amendments submitted in the committee, that particular attention must be paid to the regions suffering from the impact of these statistical changes, and that in the future too these areas should be treated as similar to Objective 1 areas with the equivalent level of support and with the aid administered in accordance with Article 87, paragraph 3(a).
Existing transitional arrangements - phasing out - do not do justice to the specific problems of these areas caught by the statistical effect. The report, as it stands, should also find the support of the majority of this House.
Mr President, ladies and gentlemen, it seems clear to me, as it does to the rapporteur and to the Commission, that we cannot approach cohesion policies and Structural Funds in an ideological way. What is needed is a very pragmatic approach, as taken by the rapporteur and, undoubtedly, by the Commissioner, too, in his work.
The future of the European Union is firmly linked to the quality and future of cohesion policies. Only if we do not have a three-speed Europe, which is the risk we are running, will we genuinely be able to talk about a process of political integration. For this to happen, certain conditions have to be met: it is essential that we confirm our unequivocal rejection of any renationalisation of regional policies. As many colleagues have said, it is essential to make the 0.45% threshold a minimum threshold, in the sense that the European Union's commitment in cohesion policies cannot fall below this percentage, and it is good that, given the decisions facing the European Union on the eve of enlargement, this is being established as a political principle and not merely as an arithmetic one.
As other colleagues have said and as I would like to reiterate, we need to avoid some regions suddenly finding themselves classed as rich because of the impact on the statistics. Therefore, better phasing-out needs to be devised for Objective 1 regions, which will be excluded following enlargement, and, above all, the permanent geographical handicap of many regions needs to be taken into account.
To this end, I believe that these permanent geographical handicaps and the need for a Community strategy which can overcome them need to be recognised in the next Constitutional Treaty. The declaration annexed to the Treaty of Amsterdam on the structural disadvantages of islands has never been converted into specific measures.
I would also like to urge the Commission to make greater endeavours to simplify the regional policy implementation rules and to ensure clearer distribution of responsibilities and competences between all those involved in cohesion policy. I would also like to call upon the Commission to continue with the endeavour that has been made thus far to lay down some priorities in cohesion policies. Consider how important it is today to invest in the quality of knowledge, in the quality of innovation, in technological research and immaterial infrastructure. We believe that the future of Europe should be viewed less in terms of concrete construction and much more in terms of the quality of knowledge we can offer.
In Europe, Mr President, the wealthy regions are not in danger of becoming poor. Quite the opposite: there is the danger that some poor regions will remain as such in the long term. We want to avoid this.
Mr President, those of us who come from regions with permanent structural disadvantages have real reason to be grateful to Mr Pomés Ruiz for his report and the innovative ideas it contains. I speak not only for my own country of Scotland but also from knowledge of some of the more remote Greek islands and of the north of Finland and Sweden. However, the problems of island status, mountainous terrain and sparse population affect many areas in other Member States and in some accession countries too.
One very great merit of the report is its recognition of the effects where these problems are combined or aggravated. I welcome particularly in this regard the proposed amendment to Article 158 of the Treaty, as also the thrust towards mainstreaming issues of structural disadvantage into EU policy more generally.
However, I would like to single out the calls for mountainous regions to be classified as agriculturally disadvantaged in relation to Structural Fund regulations, for permanent geographical handicaps to be taken more fully into account where rules on state aid are concerned and for the causes of emigration to be addressed. In the latter context, the relevance of isolation and difficulty of access is already well known, particularly where islands are concerned. Therefore, I wish to couple my welcome for today's reports with that of the analysis of island regions sponsored by the Commission. Some concern was expressed in Scotland that because certain types of island were excluded from the study they might suffer where future policymaking was concerned.
However, looking to the emphasis it places on the disadvantages associated with small size and population of archipelagos and on double handicap - for example islands with mountains - it was clear there was no need for such concerns. Indeed, the suggestions made in the study for more research and exchange of information and for innovative projects under Interreg looked to bring real practical benefits to all those whose lives are island ones. My thanks are thus due to the Commissioner and to the rapporteur - indeed, both rapporteurs alike.
Mr President, the rapporteurs imply that ensuring social cohesion in an enlarged Europe consists of levelling out the differences between countries and regions. They do not, however, have anything to say about the inequalities within the same country, including the richest ones.
How can we dare to speak of economic and social cohesion in a society where there is an ever-increasing disparity between the income of the richest and the poorest? How can we have the effrontery to speak of cohesion when big companies lay off workers to increase the stock market value of their shares, knowing that, in so doing, they are condemning their employees to poverty? The policy of the various governments entails bandying about the word reform, whilst hammering workers by reducing their retirement, extending their working time, cutting their social protection, holding back their salaries and making jobs less and less secure. What is the meaning of social cohesion when governments are doing all this in order to increase the profits of big companies and increase the fortunes of shareholders? What does social cohesion mean when governments are cutting their funding to essential public services in order to cut taxes for the richest?
It follows that, if the European Union is incapable of dealing with social inequalities, it cannot hope to eliminate inequalities between the regions because the two are connected.
Mr President, Commissioner, ladies and gentlemen, both reports focus on cohesion in Europe. In particular, they refer to structural issues that could foster such cohesion.
The reports refer to a geographical dimension that relates to mountains and islands, and also to a social dimension. The latter represents a new approach, and relates mainly to depopulation. We would suggest that another new Europe-wide phenomenon should be taken into account also. I refer to the ageing of the population and the shortage of productive members of the labour force required to develop the economy. This has been noted in all the inland regions of Europe. It is especially true of areas like my constituency. I represent Aragon in Spain. Two-thirds of the population of Aragon live in a single city. The region extends over 47 000 square kilometres and the whole of the interior is becoming depopulated. The problem is not a lack of employment opportunities or a shortage of work. It is that nobody wants to go there to work. Ladies and gentlemen, I urge you to consider how to overcome that obstacle. This really is a structural problem, because it is a question of attitude. People simply do not wish to go and work in inland regions.
Yesterday Commissioner Barnier outlined the difficulties facing Portugal. What were the individuals affected by the problems resulting from the fires and the heat wave to do? Where were they to seek employment, in the large cities, on the coast? Are we to plan for a coastal Europe, a Europe of large cities? Or should we be aiming at a balanced Europe? We believe it is time to bring a new factor into the equation, namely the ageing of the population. Furthermore, such ageing is inevitable. It is also important to tackle the shortage of productive members of the labour force and the difficulty of persuading people to seek employment in certain areas.
Mr President, I believe that economic and social cohesion will make or break the future of the European Union, the Union of 25. Enlargement will reveal dramatically once again the complete lack of practical responses to an objective on which the European Union and the Treaties preceding it were founded. We need only to think of a survey conducted a few years ago, which showed that Lombardy was one of the top 20 wealthiest regions while Sicily, my homeland, was in seventy-seventh place. This shows just how far we are in practice from the objectives of achieving a proper, sound, tangible economic and social cohesion policy.
There has been no strategy, no will to take practical measures, no polycentric Europe. Southern Italy and the Mediterranean have been left on the fringe of a genuine growth and stability strategy. The problems are not only due to geographical remoteness, which would, alone, be grounds for huge-scale, effective measures, but there is also an incredible lack of infrastructure, a lack of planning in the areas of training, technological innovation research and improving the universities in marginal regions.
Therefore, we need to preserve the European Union's minimum intervention threshold, we need to stem the flow of people leaving mountain areas, we need to intervene in disadvantaged islands, which are disadvantaged not only because of their distance from mainland Europe but also because of inherent problems to which Europe must find an immediate solution.
Mr President, this initiative aims to drive the European Union forward by propagating the Community method to develop European policies for European regions, rather than nations, and to establish a legal basis for new structural support for enlargement countries under the proposed constitution. However, even the rapporteur admits that on enlargement, Europe's regional income disparities will increase dramatically.
The Commissioner stresses that in the EU of 15, 48 regions - accounting for 18% of the population - had a per capita income below 75% of the average, whereas in an enlarged Union a total of 67 regions will fall below the 75% threshold - representing 26% of total population. Yet instead of structural funds being granted to economically deprived areas, the rapporteur proposes that, on enlargement, money should be channelled to disadvantaged mountainous, remote or island regions - a much narrower definition for distribution. So a system that is already inherently bad becomes even worse.
Individual nations know precisely where help is needed within their own domains and yet the European Union is determined to exert its authority by controlling structural support for what it considers to be impoverished regions. If control of funding were to be returned to national governments, I am confident that the UK Government would be aware of the serious need for funding in my own region - the South-West - where we have suffered tremendously from the effects of the EU's disastrous common fisheries policy and common agricultural policy.
Funding administered by our own government would ensure that the whole transport infrastructure - rail, road and air - receives the attention it deserves for the benefit of all our small businessmen in the South-West, and all of those people involved in our vital tourism industry. We know where funding is needed far better than the bureaucrats in Brussels.
Mr President, I have stood before this House many times over the past four years and called for revisions to the way in which European Union Structural and Cohesion Funds are administered. Today is no different.
It is extremely rare that an instance occurs when I can say that I am in complete agreement with a member of the UK Labour Party. This happened recently in a landmark speech by the British Chancellor of the Exchequer, Gordon Brown, who, as we all know, called for the repatriation of regional aid. In essence, this is a good idea. The current system is, as we have repeatedly seen, unworkable, and the bureaucracy is becoming increasingly stifling.
Time and again we have seen reports passing through the Committee on Regional Policy, Transport and Tourism highlighting the inequalities that exist as a result of a system that fails the very people it sets out to help. I know that the idea Mr Brown mooted was not well received here - or indeed in the Commission - not least by members of his own party. I have my doubts over just how far the UK Government will push for this idea.
I voted against the Mastorakis report in committee, not because it was a bad report but because there were references I felt we could not ignore. Clearly, paragraph 2's stout defence of the Commission's stance in rejecting renationalisation would differ from my own view, as we have already discussed. Nor can I support any reference to tripartite contracts: by allowing the Commission to institute such actions directly with regions, we would be allowing our nation states to be bypassed.
I have always voiced my concerns at these repeated attempts to circumvent national parliamentary scrutiny. I shall continue to do so because I see this as a dangerous precedent, opening the door to a Europe of the regions by stealth - something I totally reject.
I conclude with a stark fact: billions of euros are still in the Commission's coffers, without a chance of being spent. In future, what we need is a more focused and concentrated approach on coordinated priorities for funding, cross-border projects or major items of Community interest - the rest should be left to the Member States.
Mr President, the European Union's regional and structural policy must be based on genuine solidarity between the different regions of the EU. The aim should be economic integration and an understanding of the differences arising from regional disparities. We must take full account of the needs of the new Member States in future proposals to ensure there is effective use of aids to achieve structural reforms and that the aids have permanent effects on citizens' lives.
Although we are taking the new Member States into full consideration, the regions in the current Member States needing special support must also be included in any new plans. I too wish to thank the rapporteur, Mr Pomés Ruiz, for having very seriously proposed that regions with permanent structural constraints should also be included in any special aid programmes in the future. Such permanent constraints are, for example, remoteness and geographical isolation. These regions, moreover, have a low population density and difficult climatic conditions. It is vital that these permanent handicaps should be seen as the same kind of factor that hampers competitiveness as that which has been described regarding island regions.
Thus, the means by which aid is delivered to the outlying, sparsely populated northern regions is not the most important consideration, as long as these needs are taken account of with a sufficient sense of solidarity and equality. I also trust that, whilst the new proposal on structural and regional policy after 2007 is being drafted during this autumn, the Commission will show a sense of fairness and also include in its proposal the regions that have a low population density which are situated in the north and where distances are long.
Mr President, cher Monsieur le Commissaire, the report we are in a quandary about approving contains a genuinely fundamental change to regional policy. Regions with permanent handicaps must be regarded in a new way in aid policy. I believe this fundamental revaluation to be important. There are handicaps that are ongoing. We in sparsely populated Finland are familiar with such disadvantages, and these were also noted in the important accession treaty for Finland, Sweden and Austria. Mountain regions and archipelagos may also be of relevance in this connection, however. At any event, I should like to see islands and archipelagos given special treatment.
When Finland became a member of the EU, it was difficult for us to maintain important aid arrangements. For example, certain general forms of transport aid were examined extremely critically by the Commission. It is not large amounts of aid we are requesting for sparsely populated areas, the archipelago and mountain areas, but such sums may be crucial to it being possible to maintain services. An important part of the policy may also consist of countries being given opportunities to receive certain smaller sums by way of general aid and of companies that maintain services of general interest being required to ensure that such services operate.
We also need rules within agricultural policy enabling small-scale agriculture in the archipelago to survive. That is incredibly important for the archipelago as a part of our world heritage and as something that we are trying to administer as well as possible. The European Convention proposes similar changes, something for which we are extremely grateful.
Finally, I wish to say that the concept of territorial cohesion was really originated by the CPMR under its then chairman, Stig Östdahl. I am extremely pleased that, today as well, Parliament can contribute to new and important thinking that must be of use in enabling people to live and prosper in all parts of the EU.
Mr President, the failure of the stated ambition of the European Union's regional policy to bring about economic and social cohesion presages even more unfavourable prospects for its application to the weaker Member States following enlargement. Indeed, in numerous cases, not only has there been no reduction in the development gap, but also enlargement has widened the gap between the regions lagging behind and the developed regions. This is true both of the island and mountain regions and of the towns plagued by mass unemployment and poverty.
For example, after 23 years of integration, Greece is still the poorest country in the European Union. It is becoming poorer and poorer, with regions in which the per capita income is falling. The lack of resources and constant cutbacks have not helped to strengthen the widely broadcast concept of cohesion or stabilise the level of development. On the contrary, they have resulted in shake-ups which have exacerbated the economic and social disintegration of the regions. In addition, the poor regions have more than doubled since enlargement. This state of affairs, Mr President, is such that we cannot accept the rapporteurs' appraisal of the excellent results achieved during the course of the economic and social cohesion of the regions of the European Union.
Mr President, cohesion policy must take account of the special circumstances of the very small islands. On an organisational and political basis, the EU at present deals with all the islands under the one heading, so that even very small and sparsely populated islands come into the same category as islands with many thousands of inhabitants.
I myself live on a small island, Endelave, which has 180 inhabitants and is situated an hour's sail out into the Kattegat. Clearly, we live under quite different conditions than those prevailing in, for example, Corsica or other islands with many thousands of inhabitants. The challenges are quite different, and we cannot be placed in the same category as the large islands.
That also applies to the Commission's analyses of the islands' special circumstances and potential. The small islands must be eliminated from this analysis and be given their own status, with different conclusions being drawn about them and their opportunities for development. In that connection, it is important also to recognise the union of small islands that already exists under the name of the European Small Islands' Network.
To the extent that structural development funds exist, the very small islands must also be allocated these, and national scope must be created for supporting development on the very small islands. Their particular handicap necessitates support for development processes that can increase settlement and employment, that is to say the promotion of a year-round society on the small islands too.
The ferry connection is quite crucial in this connection. First and foremost, it is important for the ferries serving the small islands to be exempted from the EU's tendering requirements. The tendering demanded by the EU and implemented in connection with the ferries serving Denmark's small islands has led to large expenditure for the ferry companies, but no one has made them an offer. It is quite grotesque that, on the one hand, we should have a set of regulations that inflicts unnecessary expenditure upon the small islands and their lifeblood, while we, at the same time, talk about development aid for these areas. The ferries must be regarded as the islands' only highway. It is a question of creating equal conditions.
Mr President, once again, I am speaking in this House on a sensitive subject, one which myself and other Members, have spoken about at other times and one with which Commissioner Barnier is very familiar, not least because he has discussed it with us on countless occasions: the protection of islands, of some of the most disadvantaged regions in our European Union. I notice with satisfaction that you have adopted an acceptable course, that the general approach of giving recognition to all geographically disadvantaged regions in the Union, with islands, of course, in first place, has met with broad consensus and success, and this seems to be the line taken by the Commission. I have noted that, at least according to the intentions that have been revealed to date, this will not be restricted to a petition of principle but it will take the form of genuine aid, of the inclusion of these regions in one of the objectives and, therefore, of what is actually crucial aid for key areas.
A number of things must, however, be clarified: firstly, the rewording of Article 158. I have tabled an amendment as a reminder that, once again, there has been a long discussion on this subject relating to the infamous translations, that has now ended, giving recognition to all islands through Article 158. The text prepared by Mr Mastorakis could be considered to be ambiguous on this point and I have tabled an amendment to this effect.
Another point I would like to emphasise, particularly while the Commissioner is here, is that we have long been calling for the creation of a special unit for islands. It was done for the outermost regions and I believe that such a unit would provide valuable information and, consequently, facilitate the implementation of strategic measures for this fragile sector. I hope that the rapporteurs and the Commission will favour the amendments that I have tabled and that they can be incorporated.
Mr President, Commissioner, in the context of the debate on the future of regional policy, there is a very wide consensus that priority for the least developed regions should be maintained. Concentrating resources on the Objective 1 regions should, therefore, constitute one of the key pillars of cohesion policy for the period 2007-2013, as is the case now. This would be in line with the principles of solidarity and redistribution.
The accession of the candidate countries to the European Union will, in statistical terms, reduce the average GDP of the European Union. Accordingly, the Commission's progress report states that 18 regions should lose Objective 1 status. They would nevertheless benefit from the support provided under the phasing out mechanism. The French overseas departments will not be affected. They will continue to be classed as Objective 1 in 2007, insofar as their per capita GDP will remain well below 75% of the new European Union average.
Furthermore, it would be appropriate to foster equality between regions by taking account of the permanent difficulties affecting islands, mountain regions and regions with low population density. Community intervention of this kind would be counterbalanced by a range of territorial criteria. The latter would be used to define priorities and to determine the extent of the means to be allocated.
Nevertheless, I feel it is useful to bear in mind that the concept of ultra-peripheral regions must never be confused with that of peripheral regions, islands or structurally disadvantaged regions, regardless of any relationship of solidarity between all these regions. This is because the special legal status of the ultra-peripheral regions is due to their very remoteness from the continent of Europe.
The contribution of other European Union policies is the weakest element of the current progress report. In particular, this concerns the system of governance to be implemented so as to ensure that cohesion policy produces the best possible results in the regions concerned. I have in mind agriculture, rural development, transport, innovation, education and training. I am also thinking of competition policy in the context of state aids to regions and tax concessions.
I would, however, like to conclude on two encouraging points. Firstly, there is consensus on the need for real improvements to the financial systems and administrative procedures of the Structural Funds. Lastly, I am encouraged that the suggestion that regional policy should be renationalised has lost support. Had it not, it would most certainly have brought European integration to a grinding halt.
Mr President, Commissioner, I wish to thank the rapporteurs for the worthwhile work they have done. People must be able to reside throughout Europe. It is important also to be able to live in those areas that are most vulnerable when market forces promote urbanisation in Europe. European policy must, therefore, also promote cohesion. There must be a regional policy. At the same time, there must also be a regional dimension to national policy, for every country has responsibility for there being regional solidarity within the Member States.
We must now, in connection with enlargement, have a solidarity policy, and we must bind Europe together. That must happen through regional policy, but also through transport policy and competition policy, which are at least as important if we are to be able to live throughout Europe. We must also have territorial cohesion. I am looking forward to a treaty in which territorial cohesion has an important role.
I think that, in the future, most of the funds from regional policy should go to the new Member States, but we must also look to the special conditions that exist in Europe if we are to be able to live throughout the continent. I therefore find it extremely commendable that we have obtained the Pomés Ruiz report, in which mountains, islands and regions with low population density are highlighted and in which attention is drawn to the special role of regional policy in Europe when it comes to aid for these areas.
To summarise, aid for mountain regions, islands and regions with low population density is therefore important. We must be able to live in these areas. European policy must not place obstacles in the way of development in these regions. At the same time, it is also important for us to have a regional policy involving decentralisation and people having to take responsibility for development in their own regions.
Mr President, I would first like to congratulate the rapporteurs, Mr Mastorakis and Mr Pomés Ruiz, for their excellent reports. Cohesion policy is a basic precondition for the existence and legitimacy of the EU as a whole. A mechanism is needed which will also boost prosperity in the most disadvantaged regions. Cohesion policy is founded on the Treaty on European Union. Both in the present Treaty and that being drafted by the European Convention regional and social cohesion is presented as a principle that runs through all policy areas.
When the new Member States join the European Union, they will all be in need of structural development. The danger is that regional and structural policy funding with regard to the old Member States will decrease. Then these least favoured regions in terms of their economy would be having to pay more for enlargement than the regions that are economically the strongest, which, on the other hand, will benefit most from it. For that reason, funding for the former eligible areas must not be reduced.
In Finland and Sweden in particular, there are sparsely populated, remote regions, the current Objective 1 areas, for which access to markets is difficult. That is why these regions should be considered very remote areas on a par with the Canary Islands, Madeira and the Azores.
A particular problem is the way the Structural Funds are currently administered, which is inefficient and bureaucratic. This is visible in the under utilisation of funds, which is catastrophic. In 2000, EUR 6.7 billion of appropriations remained unspent; in the following year the amount was EUR 8.7 billion, and in 2002 it was EUR 6.2 billion. Outstanding commitments now stand at more than EUR 90 billion, or almost the equivalent of the budget for three years. This jeopardises the credibility of this whole area of policy. Administration must be dramatically reformed and greatly simplified. The so-called n+2 rule, created to make administration more efficient, does not work, because the Commission accepts repeated advance payments as means of payment, even though the project itself should not even have been started. That is why this rule too should be revised.
Mr President, ladies and gentlemen, as part of this joint debate on economic and social cohesion, we are analysing the Mastorakis report on the Commission's second progress report on European cohesion policy. I would like to express my support for the ideas expressed by the rapporteur, and take this opportunity to thank him for the remarkable quality of his work.
Regional policy and cohesion policy have played and continue to play a vital role in the development of Member States such as Portugal and their full integration into the European Union. I am delighted that some European regions, including some regions of Portugal, have left the Cohesion Fund through their own efforts. That is without a doubt the best example of the success of this Community policy.
It should not be forgotten, however, that although major differences already exist between some European regions in terms of their levels of development, these disparities will become even more marked after enlargement. In order to realise the full potential of its cohesion policy, thus reducing inequality in regional development, the European Union must maintain its support of current Member States at a constant level. At the same time, it must also develop the regions containing the future Member States in a balanced way. Faced with this double challenge, the European Union's duty is to make sufficient funds available to meet the new demands of this situation.
For that reason, the current threshold of 0.45% of Community gross domestic product must never fall victim to budget cuts of any kind. For that reason, and because the cohesion policy has proved to be a success in Portugal, I oppose the renationalisation of this development tool. I welcome the Commission's establishment of a transitional scheme for regions suffering from the 'statistical' effects of enlargement, losing their eligibility as a result of Objective 1 being opened up to less-developed regions. Finally, I have nothing but praise for the creation of a new Objective 2, on the basis of regional competitiveness in accordance with the guidelines laid down at the Lisbon Summit.
Commissioner, ladies and gentlemen, I too would like to thank the two rapporteurs. They have highlighted the importance of cohesion policy for the European Union, and therefore for the people of Europe. The cohesion policy is a policy of solidarity, particularly for the structurally disadvantaged regions.
Today the fundamental policies of the European Union are being called into question. The press are referring to the so-called extra costs in exaggerated terms. It is essential to underline how vital these policies are, especially for the regions that have benefited from them to date. How far behind would they have lagged in terms of development without European Union aid? These are the policies that make the European Union come alive for its citizens. They are policies advocating solidarity, redistribution and the creation of bridges between areas that are not experiencing the same difficulties. I have no hesitation in saying that these policies have brought the European Union alive.
It is incumbent upon us to ensure policies like these are retained. We must keep on the right track. It is not a question of restructuring the European budget to make it more dynamic; rather it is a matter of increasing the budget. If the European Union wants to do more, it must provide itself with the means to do so. I must emphasise one point in particular. It concerns our development indicators. GDP alone is no longer a relevant criterion. Now we have achieved a certain degree of macro-equity in Europe, it is time to refine these criteria. Micro-economic indicators must be taken into account and this assessment should constantly inform our future action. I am now thinking in particular of the regions affected by desertification and suffering from structural handicaps in relation to employment, training, amenities, accessibility and demography.
The Commission should now have all the necessary staff in place following the reform. I trust, therefore, it will ensure that these funds are actually spent.
Mr President, as other Members have already done, I too would like to express my complete satisfaction that, at the conclusion of the Convention's work on the new Constitutional Treaty for the European Union, it was confirmed that all the effects of the cohesion policies, in terms of identity and Community strategies, would be recognised in the Constitution.
This means that we have to expect some difficulties and delays. They cannot, however, be a pretext for giving up, still less for renationalisation or even a mere resizing of these policies; that would be tantamount to trying to cure a headache by decapitation: I do not think that this is the route to take. More efficiency and certainly not fewer resources are, therefore, the way forward for effective simplification, Community added-value for all interventions, together with coordination with other policies, beginning with transport and research policies as well as the common agricultural policy, so that the right hand does not deny what the left is doing. The same should be true for the updated Objective 2, which cannot become a source of indiscriminate compensation, indiscriminately granted to all the regions because of the temptations that I have just mentioned.
To conclude, a few observations regarding the two specific, additional problems that we are facing: as regards the statistical impact, on which much has already been said, I agree with the rapporteur's proposals, but, regarding interventions in regions with structural territorial handicaps - islands and mountain regions - we should not forget that we are talking about structural handicaps. In this case, cohesion policies should have a definition and objective instruments that are permanent and ongoing, not one offs.
Mr President, Commissioner, ladies and gentlemen, the first challenge facing the future of regional policy is, of course, that of enlargement. The disparity in the level of development between the richest and poorest regions will be doubled. We must, therefore, face up to the challenge of cohesion.
In the first place, territorial cohesion is needed to take account of the geographical diversity of the European Union, in order to ensure that all European citizens are treated equally. Secondly, economic and social cohesion are necessary to ensure that the regions that are currently most vulnerable are not sacrificed on the altar of enlargement. At stake is whether the people accept the reality of enlargement. The very fabric of our common project is being tested in this way. A supportive, fair and unitary regional policy must be developed. It must not be a uniform policy, however. Account needs to be taken of the specific regional situations.
In this regard, it is encouraging that the Convention chose to retain the content of Article 299, paragraph 2 of the treaty on the ultra-peripheral regions and make room for it in the future constitutional treaty. This is an initial first victory. It has yet to be confirmed by the Heads of State or Government. There is still a long way to go, and crucial questions remain to be answered. For example, what importance should be attached to the report published this summer raising the fear that regional policy might be renationalised? How could better account be taken of the specific situations of regions in the next financial programme? Lastly, how can the unique and original dimension nature of the ultra-peripheral regions be translated into concrete measures in the next programming period?
Commissioner, we are all currently working towards European integration. The citizens of Europe will assess our success on the basis of the proposals that you draw up in coming months. For my part, I trust Europe will become socially just and economically competitive. Above all, however, I hope it will become a territorially balanced Europe.
Mr President, Commissioner, ladies and gentlemen, as an Austrian who comes from a country with many border regions, a significant rural sector and mountainous areas, I welcome the reports that have been tabled. I would like to comment on three areas. Firstly, Europe is a Community of peace. This presupposes that we have a transparent, efficient democracy that is close to the people, that we respect freedom and accept responsibility, practise non-discrimination and show solidarity. It is solidarity that we are talking about today.
For me, solidarity is not a question of charity, but of distribution and holistic thinking. Neither is solidarity limited to the nation state. If we want to make the internal market into a domestic market then we must not renationalise the Cohesion Fund.
My second point is that if you look at the Constitutional Treaty our vision has won through, because now it is actually a question of negotiating our statement of beliefs. The policy areas mentioned are only the means of achieving those objectives. I should like to quote Article 3 just briefly: 'The Union shall work for the sustainable development of Europe based on balanced economic growth, a social market economy, [that is] highly competitive ... It shall combat social exclusion and discrimination, and shall promote social justice and protection ... It shall promote economic, social and territorial cohesion, and solidarity among Member States' Two of our fundamental values in Article 2 are solidarity and non-discrimination. And in doing so it is all about putting definite measures in place to achieve the European Union's objective.
My final and third point is that I would also ask the Commission to take into account the areas that we have mentioned today when it is drafting a framework regulation on services of general economic interest.
Mr President, we are currently dealing with the challenge of adapting cohesion policy and Structural Funds to an enlarged Union of 25 members in 2004 and 27 members by 2007. The Commission's own assessment of the increased disparities within an enlarged Union suggests these will be twice what they are at present.
In mid-July, shortly after the end of our parliamentary year, summaries of research undertaken under the guidance of André Sapir, an academic, appeared in the press. President Prodi circulated the research to the rest of the Commission. In their work, Mr Sapir and a team of experts openly queried the appropriateness of the current Community budget spending structure, notably as regards the CAP and the Structural Funds.
Commissioner, I do not wish to cast doubt on the usefulness of research of this nature. I realise it can prove very useful and lead to improvements. I would, however, like to query the method adopted on this occasion. I am particularly unhappy about the timing. This is because of the resulting uncertainty and the fear concerning the future of the cohesion policy and Community support for the most disadvantaged regions.
Enlargement is only eight months away. Regions set to exceed the crucial threshold of 75% of Community GDP as a result of the statistical factor need to know what provision the Commission intends to make for them. The aim of full employment and economic growth must apply in particular to the current Objective 1 regions. That is where growth is slowest and unemployment highest, Commissioner.
I therefore ask you to confirm in the House that concentration will remain a valid principle in the future. Structural aid would then continue to be channelled mainly to the most disadvantaged regions of Europe. As we understand it, cohesion is first and foremost territorial cohesion. Its purpose is to ensure that the most backward regions can also benefit from the effects of the single market.
Mr President, Commissioner, ladies and gentlemen, I shall do no more in this debate than highlight the paradox confronting economic and social cohesion policy, a paradox which, moreover, is very much in evidence in both of the reports under discussion; I congratulate the rapporteurs on their excellent work.
The truth is that while, on the one hand, enlargement is the greatest challenge which has ever faced this Community policy, it is easy, on the other, to discern a lacklustre and even reluctant political will to address the overwhelming need to revitalise this central plank of European integration. Instead of revitalising the policy, the talk is sometimes of renationalising it; instead of more resources and more solidarity, national self-interest rears its head. Despite this atmosphere, however, I have not yet lost hope of seeing visionary and unified political responses such as those given to the great European challenges of achieving the single internal market and Economic and Monetary Union.
Back then, at the time of each of those challenges, the resources dedicated to the economic and social cohesion policy were doubled. Now, at the time of enlargement, that ambition to deal with the enormous regional inequalities stemming from that enlargement is much needed, not least because cohesion policy will in future also have to confront the lack of cohesion still prevalent in the current fifteen-State European Union. This lack of cohesion risks becoming even more serious as a result of the dynamics introduced by enlargement and by the probably unfair distribution of its benefits. It makes perfect sense for the countries which will gain most from enlargement to contribute most to funding European solidarity. This is yet another hope founded on the stance adopted by the Commission and, in particular, by Commissioner Barnier, who, I am glad to say, has never ceased to believe, come rain or come shine, in the feasibility of an effective European-level economic and social cohesion policy, endowed with a minimum level of financial resources: simpler, less centralised, more effective and with other Community policies making a greater contribution towards the aims of cohesion; a cohesion policy which must improve the way it responds to the needs of island and mountainous regions, sparsely-populated regions and, of course, ultra-peripheral regions.
Mr President, Commissioner, ladies and gentlemen, first of all I wish everyone a pleasant beginning to the working year and let us hope it gets off to a rewarding start. Hopefully we all realised during the summer that there is life outside Parliament too.
Now is the time, however, to ask ourselves honestly whether current regional policy meets real needs. I do not believe the policy should continue along the current lines with only minor changes being made. Parliament has stressed that 0.45% of the Union's GDP should be used to finance this policy. How on earth, though, did we arrive at precisely that figure? First we should survey the regions' needs and the most cost-effective means by which those needs may be met. It is not prudent to commit to any fixed sum in advance. Obviously, you can pour however much you like into something like this, but is it wise?
Naturally, we still need a responsible EU regional policy. Is it sensible, however, to share out aid among all the regions with each one getting just a few crumbs, and at enormous administrative cost? We should consider Britain's proposal that there should only be support for the EU's poorest regions. In practice this would mean that only the new Member States would receive aid. Other regional aids would be nationalised, so that EU bureaucracy may be avoided. I would nevertheless like to emphasise that the current Member States would not lose out under the reform, as, with enlargement, aids will diminish dramatically in any case. Naturally, the contributions of the present Member States would be reduced by the amount of reduced aids.
Any major change such as this still unfortunately comes up against a brick wall regarding policy. Politicians' favourite occupation has always been to dole out other people's money. Funds of money held jointly, however, should be handled even more carefully than our own, as wasting money in any way is always taking it away from the most deprived members of society. If we are going to make the EU a dynamic area, as we said we would at Lisbon, we should understand that money does not grow on trees, not even in this age of GMOs. Mr President, ladies and gentlemen, we owe it to those who vote for us to act honestly and in accordance with their long-term interests.
Yes, Mr Vatanen, I am afraid that you are right there!
Mr President, Commissioner, ladies and gentlemen, this debate is about nothing less than the future of European cohesion policy after 2006. My thanks also go to Messrs Mastorakis and Pomés Ruiz for their outstanding work.
Promoting economic and social cohesion must be given top priority, particularly in an enlarged Union. The discrepancies between richer and poorer regions will be much greater in the Union of 25. The past has shown, however, how meaningful programmes under European regional policy can make an important contribution to creating similar living conditions. It is obvious that in the future it is precisely the regions in the acceding countries that will be in receipt of European aid, because it is in regional policy that we actually see Europe in action and catch a glimpse of European solidarity.
As a Member from Saxony, I know what it has been possible to achieve thanks to European solidarity in eastern Germany, in Saxony. That is why I can only welcome the Commission's talk in the Second progress report of a just settlement for the 18 regions in the current Member States that would be caught by the statistical effect. I do not need to convince you that just because the regions are calculated to be rich from a statistical point of view does not mean that their structural problems are resolved. That is why it is not only a just but also a robust solution that needs to be found for the 18 regions concerned. Special transitional arrangements must make it possible for them to be treated in the future if not as Objective 1 areas then at least as similar to Objective 1 areas and to have their aid administered accordingly. Only in this way will the funds that they have received hitherto pay dividends in the long term and not prove to have been worthless.
Mr President, Commissioner, I object to mountain regions being labelled as disadvantaged regions, at least as a generalisation. The mountain regions are rich in a number of different kinds of resources - environmental, economic and human - but they need direct, practical aid to enable these resources to be successfully harnessed.
According to the statistics, 30% of Europe is taken up by mountains and, with enlargement, this specific feature, this specific characteristic, will account for over 40% of the territory. However, the mountain regions are sparsely populated - inhabited by only 5% of the Community's population - which means that political pressure from that quarter is relatively ineffectual. It is therefore up to us to lend a hand. It must also be said that not all mountain regions are the same and that the reform of the Structural Funds, with the abolition of Objectives 5a and 5b, has created considerable confusion.
Objective 2 is too all-embracing and too flexible, it includes too many items and lumps together the needs of regions which are essentially different. Simplification is not always the best path to take if the rigour of scientific accuracy is lost along the way. In the mountains, there are areas which have priorities common to us all. There has been an example of this just recently: it is in the mountains that we protect ourselves against floods and drought, by safeguarding water resources and territorial integrity. This is an example of how the mountain regions are directly relevant to the interests and needs of all.
Well then, what can we do? Commissioner, we must have the courage to provide direct aid, with regard to which the rules governing state aid and competition must be made more flexible; we need to have the determination to safeguard man's life and presence in the mountain regions as a guarantee of genuine cohesion; we also need to muster the courage to recognise this specific feature of Europe in practical terms, not just in words. How? Maybe by extending the application of Article 158 on islands to mountain regions too.
Mr President, I am glad that Mr Pomés Ruiz has noted in his report the special consideration and support needed for Northern Finland and Sweden, where the population density is extremely low and the climate is harsh, and which are a long way from European markets.
Currently these areas have Objective 1 status. No other parts of Europe are as sparsely populated: they have an average of 4.4 inhabitants per square kilometre. EU regional policy has contributed to the development effort in these areas by improving competitiveness and encouraging entrepreneurship. The remoteness of peripheral areas causes high costs for marketing, trade, and transportation of goods and persons.
These factors should be taken into account when determining sufficient support levels. As a result of the Union's regional level of activities, Northern Finland and Sweden have developed innovative solutions in the fields of eLearning and eHealth, for example. Northern Finland can also act as an EU gateway to north-west Russia, with access to vast national resources and hence huge potential. Focusing cohesion policy on competitiveness by fostering economic development is welcome.
However, it should not be forgotten that geographical handicaps often restrain development of the economy, production and hence employment. Northern parts of Finland and Sweden are in unquestionable need of EU regional support and the structural disadvantages of extremely sparsely populated areas should be recognised independently of GDP. In addition to the sparsely populated areas, many other areas suffer from exceptionally high unemployment rates and these should also benefit from common initiatives. If they are not eligible under other Structural Funds they should benefit from the renewed Objective 2 or other similar Community initiatives. I am very happy to note that Mr Barnier has spoken about an a la carte model for the renewed Objective 2. This is something which should be emphasised more in future. It is also very much welcomed by the Parliament.
Mr President, I congratulate the rapporteurs and I welcome the Commission's second progress report.
The Cohesion Fund is an invaluable tool in helping less well-off Member States catch up, particularly in the development of infrastructure networks and upgrading of water supplies, in order to contribute to the long-term sustainable development of disadvantaged regions. The enlargement countries will be greatly helped by simplification of the implementation rules. It is undeniable that there are still marked disparities in existing Member States and I therefore support the proposal for transitional funding arrangements for Community aid in existing Objective 1 areas post-2006.
In my own peripheral Objective 1 region, after a number of years of cohesion funding to my country, the Committee on Petitions of this Parliament recently acknowledged that Third World-standard unsafe water supply existed in communities such as Carraroe in my own constituency. How could this happen? Whilst I acknowledge the argument for targeting major projects, when these projects skew funding away from Objective 1 areas, as has happened in my country, some pressure should be put on national governments to recognise their role and duty in the use of cohesion funding for balanced regional development. I realise this is a domestic issue, but it helps to point out a failure in the existing cohesion policy.
The EUR 80 billion surplus in structural cohesion funding would be better used if it were returned to Member States in order to specifically target the internal imbalances in disadvantaged regions struggling with poor water supply or poor road infrastructure. It could also fund other essential tools for job creation in areas where our agricultural and fishing industries are struggling to survive.
. (ES) Mr President, there are many values dear to the European Union as a whole. Solidarity is one of these. It was thanks to solidarity that the principle of cohesion came to be enshrined in our treaties. According to this principle it is not possible to take any decision that would reinforce the position of stronger citizens, states or regions at the expense of weaker ones. This principle of cohesion has gained further relevance in the context of enlargement.
It is worth stating at the outset that the whole House is of the opinion that Objective 1 should remain unchanged, and that regions due to lose Objective 1 status as a result of enlargement should not lose their aid. If these regions were to be deprived of their aid they would be losing out in order to make aid available to the new Member States. Nobody wants that to happen. The statistical effect should not therefore be taken into account so as to retain Objective 1 as it stood. We must all help to support the incoming countries, in a spirit of solidarity.
We are currently witnessing a very significant change. Commissioner Barnier is well aware of it. In the draft of the new constitution there are references to economic, social and territorial cohesion. Consequently the question arises as to whether there will be a territorial policy or not. To put this another way, it is necessary to consider whether citizens resident in areas of low population density, mountain or island regions, and who therefore experience difficulty in competing with other Europeans on equal terms are to be covered by a Community territorial policy, regardless of their income.
The report I am presenting states that this should be the case. It argues that citizens resident in such areas ought to receive Community aid. This is indeed significant. It is important to bear in mind that when a farmer receives support under the common agricultural policy, that farmer is not required to declare his or her income. Similarly, when a company is awarded aid for research and development it is not required to declare its assets. It is all quite straightforward. The policy on research and development is in place, and so is the common agricultural policy. Aid is granted according to certain regulations. The same should apply to territories. It follows that territories should receive aid regardless of whether they are above or below a specific GDP threshold. I trust this will be the case.
Our report on the preparatory work of the Convention is unambiguous. In it we state that policy must not be merely economic, dealing with money. Neither should it be simply a policy on cohesion, intent on avoiding exclusion. It needs to be a policy on territorial cohesion. Mountain regions, regions with low population density and island regions must receive specific aid. I am confident that the Council, the Commission and the Commissioner will heed the report by this House rather than the report by Mr Sapir.
Mr President, ladies and gentlemen, rapporteurs, I should like, first of all, to thank Parliament for this new debate on the future of cohesion policy. Of course, my thanks go both to your two rapporteurs, Mr Mastorakis and Mr Pomés Ruiz, to whom I have listened attentively, and to each and every one of you.
A new debate - and it will not be the last - is therefore being held in this House at an extremely important moment, because we are just a few months away from that enlarged, reunified Europe in which - and I say it again - the economic, social and territorial divisions and the inequalities will be even greater than at present. The Union will have one third as many additional citizens, one third as much additional territory, but only 5 to 6% as much additional wealth. That is the reality of the enlarged, reunified Europe that will come into being on 1 May next year.
That reality makes it necessary for us to ask ourselves about the policy which we are pursuing at the moment, and which I have the honour to be moving forward together with my colleagues Mrs Anna Diamantopoulou and Commissioner Fischler. We have to evaluate it objectively and lucidly and imagine what it will be like during the new period from 2007 to 2013 or 2011. The Commission will be presenting its proposals for that period in the context of its third progress report on cohesion, which I am currently in the process of preparing. Of course, at the same time the Commission has been thinking for some months now about the future financial perspective.
I should like to emphasise, in passing, the spirit in which we are working, and in which I have been working with you for the last four years, a spirit which is inspired by a desire for transparency. We do not have any hidden agenda. We do not have any cards up our sleeve when it comes to the Structural Funds for the next period. Since January 2001 the Commission has adopted and publicly presented - in the first instance before this House - several documents, including the one that is the subject of the report by Mr Mastorakis. In that second progress report, we set out the facts and figures, and we indicate certain directions for the future, without being so ambitious as to draw up a strategy for the future. That strategy will be contained in the third progress report on cohesion, which is planned for the end of this year. Since the forum on cohesion in May 2001, the Commission has been frankly and openly seeking contributions from Parliament and from your committees, but also from local authorities, from associations of elected representatives and from Member States. We have received many contributions, which are all available, in complete transparency, and are accessible via our website.
It is obvious, then, that we do not reject any proposal, any criticism or any debate. Mrs Miguélez Ramos mentioned just now the Sapir report, which I have had occasion to refer to somewhat critically, not because I disagree with the diagnosis that it makes of the European situation and of our need to increase our efforts regarding competitiveness, innovation, research and education, but because I disagree with its conclusions, and in particular - as you quite rightly pointed out, Mrs Miguélez Ramos - with the senseless idea of abolishing the tool of regional policy. That being the case, I am open to any constructive criticism. Just now Mrs Scallon herself mentioned a few ideas which I have taken note of. Cohesion policy is not a sacred cow that we do not have the right to disturb. On the contrary, over the past two years I have held an ongoing dialogue with Parliament, and in particular with the Committee on Regional Policy, Transport and Tourism, which will continue to be inspired, for another few weeks, by the work of Mr Luciano Caveri, to whom I paid tribute here yesterday in a different debate, and also with the Committee on Budgets and the Committee on Budgetary Control. All this has resulted in real proposals for reforms. Moreover, some of those reforms are already being implemented, even before the next programming period begins.
Nevertheless, even though we agree that cohesion policy needs revising, even revising somewhat radically, we do not agree that it should be abolished or renationalised. I do not want only half a policy on cohesion. Mr Karas was speaking just now about charity. Yet cohesion policy, solidarity policy, which is something that Europe can be proud of, and which was one of the best and most practical policies of the European Union, is not a policy of charity.
Nor is it a blank cheque to be sent to the poorest countries and regions. It is not merely a budgetary or fiscal transfer from one country to another. This policy is the expression of something else. It symbolises a certain concept of Europe. For me, as for many of you, ladies and gentlemen, that concept of Europe consists of more than just a supermarket. Cohesion policy ought to be symbolic. It is the proof of a community - and that word is important - a community of regions and of States which share with one another, while awaiting the day when it will become, I hope, a political power.
I share the opinion of Mr Markov, who was speaking just now about this concept of Europe. He talked about a real policy serving both the needs of convergence, where convergence is needed, especially in the regions that lag behind the most, and the needs of competitiveness for everyone, while at the same time acknowledging the fact that the regions exist.
Mr President, the effectiveness of this policy has been emphasised by some Members, but it has also been criticised by others. I should like to thank Mrs Guy-Quint for reminding the House how important it is. By contrast, I disagree with Mr Korakas, who said that this policy was a failure.
The figures which I have, and which are at your disposal, do not prove that everything is perfect, but this policy has produced results for the four countries involved in cohesion. The GDP per head of population increased by ten points between 1988 and 2001, thanks to the efforts made by those countries but also thanks to European support. On the basis of the figures for the Objective 1 regions which have been sent to us by Member States, I see that the average wealth per head of population in those countries increased by six points between 1989 and 2001. These figures prove that this is a useful policy. Once again, we need to preserve it while at the same time renewing it.
We must recognise the importance of the fact that the regions are a reality, and that this reality is relevant not only in terms of governance. In many regions, and particularly in Objective 1 regions, there has been progress in terms of partnership, parity, evaluation, programming and planning. That is what this cohesion policy brings with it: not just money, but also the modernisation of the way in which we work together and administer our affairs.
This regional reality is also relevant at economic and social level. Each territory has its own specific needs, and I am often astonished that anyone can deny that evidence. I should like to explain to Mrs Schroedter, who spoke earlier and called for the definition of a long-term strategy, that all this will lie at the centre of my thoughts and of those of my colleagues when we define our proposals in the third progress report on cohesion.
That is the main political lesson that I should like to draw from the examination of the reports by Mr Mastorakis and Mr Pomés Ruiz, in other words the agreement which unites our two institutions on the fundamental ambition of a policy for everyone, a policy that is territorial and visible and which serves the interests of Community priorities.
We do not have the time to go into detail regarding the proposals of your rapporteurs. I should simply like to mention, briefly, six points which to some extent constitute the backbone of any reform which we might, together, envisage and desire.
First of all there is the priority - which will be confirmed and accentuated - given to regions whose development is lagging behind. Naturally these least developed regions are concentrated in all the new Member States, but not only in those States. I should like to say to Mr Berend and to his neighbour Mr Cocilovo, to Mr Markov or to Mrs Wenzel-Perillo, that I shall find a fair, Community-based solution for those regions which will suffer from 'statistical' effects. At the moment I can envisage an Objective 1a which would respond to the special problems of those regions.
Secondly, there is agreement on the need to support the competitiveness of the regions wherever such support is necessary, with a limited number of themed priorities which are related to, and create a synergistic effect with, the major European objectives set at Lisbon or Göteborg. On this subject, since I am talking about competitiveness in all the regions, I should like to say to Mr Duin that the new Objective 2, as I imagine it, will be well-targeted, and properly decentralised, towards the priority objectives of Göteborg and Lisbon. In other words, some of you have criticised the 'sprinkling effect' which is still allowed by this aspect of regional policy, on the basis of regulations or policies defined in Berlin. I believe that this 'sprinkling effect' should be limited, or even abolished, by targeting, in the context of the new Objective 2, if we retain it, the objectives and priorities of Lisbon.
Having said that, ladies and gentlemen, many of you are aware that in developed regions which are not lagging behind in their development, situations may develop which are sometimes, indeed often, extremely serious, sometimes tragic, and sometimes shameful, particularly in poorer areas, as a result of illegal immigration. This is also true as regards the industrial restructuring linked to the market as a whole, which may have a drastic effect on industrial areas. It also applies, sometimes, to disasters caused by the weather. Earlier, Mr Ferrández Lezaun referred, as I myself did yesterday evening, to what is happening in Portugal following the forest fires that have occurred there. It will be necessary to create jobs in those areas which have been entirely destroyed by fire, because, for the people who live there, if there is no forest there is no work. We are well aware, then, of the need for the European Union to show active solidarity in regions which are not necessarily covered by Objective 1.
A third point on which we agree is the substantial strengthening of cooperation, which is also symbolic of the European Union, particularly as regards cross-border work and projects.
A fourth point which Mr Pomés Ruiz defined in his report concerns the territorial dimension of cohesion policy. Just now, Mr Pohjamo and Mrs Kauppi gave excellent descriptions of the real situation in the northern regions - which I have actually visited - in Sweden or in Finland. Mr Santini did the same for mountain regions. Moreover, Mr Santini, it is not necessary to explain to me what the situation is like in the mountains: for twenty years now I have been elected to represent a mountain region. As for Mr Segni, he spoke about islands. All this corresponds to the territorial realities in regions which have structural handicaps which mean that, in those regions, the success or even the implementation of Community policies is more difficult than elsewhere. We must therefore take this fact into account, perhaps in the way that Mr Hatzidakis suggested earlier, or by means of an amendment, by increasing the subsidy rate. Once again let me say that I am taking all these ideas into account, and in particular the proposals by Mr Pomés Ruiz. I am also aware of the fact that, when the new proposals are being drawn up, I shall have the support, not only of this House, but also of the new European Constitution. I have had the honour of taking part in the work of the Praesidium of the Convention, and I was very keen on the idea of introducing the concept of territorial cohesion into the European Constitution. I hope that the Heads of State or Government will retain it. This concept has just been added to the concept of, and need for, economic and social cohesion, a concept which it also reinforces.
Finally, the last point on which we agree is that there should be a programming, management and control system that is simpler and more effective, so that people do not always call into question, as Mr Virrankoski did just now, the Brussels bureaucracy. I am well aware of the fact, ladies and gentlemen, that there are undoubtedly bureaucrats and technocracy in Brussels. However, if you look hard enough you will find bureaucracy in many other places apart from Brussels. If you find that there are difficulties in implementing the Structural Funds in your regions and in your countries, it is highly likely that the reasons for those difficulties lie partly in Brussels and in the complexities of Brussels. Yet they are also found in the Berlin regulations which I am responsible for applying. There are also objective reasons. I cannot submit accurate figures on the management of the Structural Funds or submit accounts - and accurate accounts at that - to Parliament and the Court of Auditors, unless I have the means of carrying out controls.
You are also well aware, however, that some of the difficulties are due to the complexity of the national management systems. We can, of course, simplify all that, and on this subject as well I am ready to propose substantial changes, including the submission of new ideas. Earlier, Mr Bradbourn criticised the idea of the tripartite contract. It is not a question of bypassing the nation states: the tripartite contract is an idea for bringing together, in the context of regional programming, Brussels, the national capital and the region. Those are the points on which I am able to signal my agreement, in addition, of course, though the time has not yet come to talk about it in detail, to the budgetary ambition which will make this policy a reality, with a credibility threshold which I have personally set at 0.45% of the Community GDP.
There are many points that have been raised by one person or another, and even if I do not quote all of you, I have carefully taken note of your remarks. I shall end, therefore, by referring, as Mrs Sudre, Mr Fruteau and Mr Marques have done, to the special situation in the ultra-peripheral regions. Here again, I have ensured that the Commission reproduces, in its new Article 326, what is guaranteed under Article 299, and at the same time strengthens it. I have also noted the concern expressed by Mr Karas and Mr Esclopé, a concern which I share, about services of public interest and the question of whether they really exist, particularly in those regions which are in the greatest difficulty.
Finally, and this is my last word, Mr President, ladies and gentlemen, I have another concern regarding my forthcoming presentation of the third progress report on cohesion: I hope that the debate will get off the ground very quickly, despite the European elections next year and the change in the Commission. Let us not lose too much time in reaching decisions based on the Commission proposals. What is at stake here really is very important. We must try to speed up the timetable so that regions and Member States know fairly quickly where they stand. If possible, they should be aware of the policies and the rules before the end of the current programming period. Negotiations with the regions will then be able to start before the end of 2006 and it will be possible to launch the implementation of projects and programmes in each of the regions, particularly in those that are in the greatest difficulty, as soon as the next programming period starts in 2007, and not two years later, which I observed to be the case after Berlin. We are not there yet, but it is a prospect that I was keen to point out to you.
For the time being, we have to carry on the debate, which is difficult because cohesion policy is being called into question and sometimes condemned. Personally, I shall never tire of explaining it and defending it in an open and constructive manner while at the same time accepting criticisms and proposals. In this spirit, I have paid close attention to the conclusions of your two rapporteurs and to the - generally speaking - constructive support shown by Parliament for this policy, a policy which is, and I say it again, one of the best and most practical policies of the European Union. It is not a policy of passive solidarity, but rather a policy of active solidarity which is a credit to the European Union.
The joint debate is closed.
The vote will be at noon today.
The next item is the report (A5-0263/2003) by Ingo Schmitt, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council regulation on the negotiation and implementation of air service agreements between Member States and third countries (COM(2003) 94 - C5-0065/2003 - 2003/0044(COD)).
Mr President, on behalf of Mrs de Palacio, who is, owing to exceptional circumstances, obliged to be absent from Strasbourg and has asked me to stand in for her with regard to Mr Schmitt's report, I should like to give you the Commission's point of view on this proposal for a European Parliament and Council regulation on the negotiation and implementation of air service agreements between Member States and third countries.
In November 2002, the Court of Justice of the European Communities issued a historic judgment on international air transport. This proposal forms an essential part of the follow-up to that judgment. In eight cases, involving different Member States and brought before the Court of Justice by the Commission, the Court ruled that the Community has jurisdiction in many matters concerning air transport. The Court ruled that the Member States had acted illegally by negotiating and concluding bilateral agreements independently. Insofar as the Community and the Member States currently have shared competency regarding air transport, it is up to the Community to take the initiative in international negotiations, and that is normal practice. That being the case, there is a practical problem. Member States have between them probably concluded around 2 000 bilateral agreements. The Commission cannot take on the responsibility of managing all of them. It is therefore necessary to find a way of now giving the Member States the authorisation to continue some of their negotiations within an acceptable legal framework.
The proposal now before Parliament was designed to enable Member States to carry out that task. The idea is very simple. Member States will have to inform the Commission and the other Member States of any negotiations being planned, which will enable the Commission to verify that they comply with the measures laid down in Community law and to define, where appropriate, any common interests. The other Member States will also be able to identify any common difficulties. Then, once the negotiations have been completed, the Member States will have to notify the Commission of the results, and the Commission will authorise the concluding of the agreement if it complies with Community law and with the Community's transport policy.
Apart from this system, the proposal also obliges Member States not to discriminate so as to guarantee equal treatment for all the airlines of the Community and avoid a situation in which Member States give preference to their own national airlines. The Court of Justice has clearly indicated that all the airlines established in a Member State should benefit from fair treatment.
There are two aspects which need to be taken into consideration when we examine this proposal. In accordance with current practice, international negotiations on air transport must be conducted at Community level. This proposal constitutes a special and unusual authorisation which recognises existing bilateral precedents in air transport. It provides a balance between compliance with Community law and the establishing of a practical system. Bearing in mind the special nature of this authorisation, it is essential that the activities of Member States should be subject to systematic control before and after the negotiations, so as to avoid any abuse of the system.
Secondly, the Council has examined this proposal and, subject to a few improvements or amendments, it approves it in principle. In particular it has approved the idea of the prior notification of negotiations, as I mentioned just now, and of the subsequent approval of the results of those negotiations. Member States have asked for flexibility so as to be able to negotiate with their bilateral partners. As for the Commission, ladies and gentlemen, it welcomes the favourable response given by the Council to its proposal, and it hopes that the various stages leading towards the final adoption of that proposal will be completed rapidly.
In the light of the above considerations, I would ask you, Mr President, ladies and gentlemen, to observe the progress of the action which we have proposed and which I have had this opportunity of describing to you on behalf of Mrs de Palacio.
Mr President, ladies and gentlemen, today we are actually debating a regulation on the negotiation and conclusion of air service agreements. This heralds the end of a dispute that has exercised the Commission and the Member States for years, a dispute which unfortunately was not resolved politically at a time when this would still have made sense, but which finally had to be as it were set aside by virtue of a ruling of the European Court of Justice.
In the past, the Member States continued to conclude bilateral air service agreements, which led to the internal market - which we had already made a reality in 1992 - being annulled in the air transport sector, ultimately reducing and restricting the opportunities and possibilities open to the Member States' airlines. It is therefore logical - and I fully agree with this - for our finally to have a Community agreement between the European Union and the United States, so that, competing as a European continent, we can use the opportunities that the USA has already been using for years in our Member States.
I do not quite follow the Commission's comments and have also made this clear in my report: the Commission referred, no doubt partly out of annoyance and partly out of frustration after years of trying to persuade the Council to give it a negotiating mandate, to illegality, and in so doing it may now have thrown the baby out with the bathwater! If Commissioner Barnier said that the Council had already more or less accepted that in the future Member States would have to present the results of their bilateral negotiations for approval, then I think we are a long way from what we have discussed so intensively in the past and have also written in the Constitutional Treaty, namely from the principle of subsidiarity. Even allowing for the annoyance and the exuberance, I certainly cannot go along with the Commission's approach here, that it is now trying to treat the Member States like small children in what is after all an important issue for the national airlines.
I am not disputing the fact that in the future the Community will have to lead the negotiations in certain areas, that is right and proper, not least because of the equivalence that needs to be established. As you rightly pointed out, however, there are over 2000 national bilateral air service agreements and these air service agreements will have to be developed further, they will have to be maintained and new ones will have to be added to their number. I think it is right and proper, where there is no obligation and no need for a Community agreement, to leave these in the sovereignty of the Member States. That these national agreements obviously have to be in accordance with Community law is, as I see it, not in question, but it is unacceptable for the spontaneity and sovereignty of the Member States to be restricted in such a way that, for each agreement, they not only, as it were, have to report that the negotiations have started, but also present the results and have them approved by the Commission.
I will say again very clearly that I have tried to put this in a slightly different way in my report, and I have not gone along with the Commission's proposal, which has been made once again clearly by Commissioner Barnier. I think that the Commission should restrict itself to those areas where there is a need for the Community to negotiate, and that otherwise the Member States should continue to have the right to negotiate, obviously subject to Community law and the Commission's right, if need be, to intervene.
I am confident, when I say a dispute is drawing to an end, that at the latest at the second reading a solution will be found that is acceptable to the Council, the Commission and Parliament. Until recently talks were still being held to achieve this, because there is a willingness on all sides to give a little more ground. The Member States are prepared to accept committing themselves to incorporating certain standard clauses in future air service agreements, and I therefore think that we will be able, despite our still differing starting positions, to settle this in good time to the mutual satisfaction of all parties.
I would like to address one final point, because of course next we will be moving straight on to the vote, and that is Amendment No 17. This amendment, which unfortunately - and I use the word advisedly - received majority support in the committee, states that the 'polluter pays' principle should play a role in future agreements. I wish to point out once more that the negotiation of air service agreements is concerned exclusively with which traffic rights are retained and which can be used and I have absolutely no idea what the 'polluter pays' principle is doing in an air service agreement about these traffic rights. Obviously we can write a great deal in regulations, but anything that does not belong there should be taken out again, because it is irrelevant in this context. That is why I would earnestly request that when the time comes you do not vote in favour of Amendment No 17.
(Sustained applause)
Mr President, Commissioner, my group obviously supports the rapporteur's approach of proceeding gradually, because it is right to do so. If I understood Mr Barnier correctly, he has also swung a little in the direction of the rapporteur, because originally it was still the case that the Commission wanted to say: the Member States will have to terminate all of their air service agreements and we will make new ones.
If I understood Mr Barnier correctly, he is falling in with our line, because there are two things that we need to consider: we need to implement the ECJ ruling, and underlying that is also that we need to create fair conditions of competition for our European airlines in relation to third countries. That is an important task. But we also need to bear in mind that the airlines need legal certainty. They need legal certainty in their air service agreements with the countries of the world, and that is why we cannot terminate everything and say that we will stay in a state of flux. Instead we first need to restrict ourselves to those things for which the Commission has the manpower. That is why, Mr Barnier, it is right for you also to take the path that the rapporteur has proposed, and proceed on a step-by-step basis.
The most important agreement is the agreement with the USA. We want a transatlantic market in air transport with reasonable access rules and reasonable competition rules, and I hope that the Commissioner for transport will brief us very soon in the committee on the extent to which preparations for the negotiations with the USA are already in hand and when negotiations will start. I think that from an economic point of view this is the most important agreement for all of our airlines, whether it be Air France, British Airways or Lufthansa, which is why we need to find a reasonable settlement, and it is also of great significance for competition between them. I therefore hope that we will make speedy progress here.
Once we have produced such a model for an open, fair airspace with the USA, we will have to ensure, as the rapporteur said, that we apply it to those countries that either already have a similarly liberalised market or are striving to create one.
Allow me to say in closing that, irrespective of this, we also urgently need to talk to Russia, because the Russian conditions for our airlines are fundamentally such that we cannot accept them. We should therefore proceed cautiously, start with the USA, but not lose sight of Russia.
Mr President, I would like to thank the rapporteur for the work that he has done on this report.
The basis of the discussion that we have had so far is the importance of these bilateral agreements within the aviation sector. Quite rightly the issue of the United States is being singled out as probably the more important one. But I would not like us to become obsessed with an agreement with the United States to the detriment of an agreement with the other third countries. Australia, New Zealand, Singapore and Japan are all waiting for agreements. So whilst it is important that we stress the importance of the United States agreement, we should remember that this is a report about relations with other countries, not just the United States.
My concern is that the United States will see this as a golden opportunity to cherry-pick, as they have always done, the best routes into Europe. It is what the Americans call 'an early harvest', where they get all the goodies and we in the European Union are left with the crumbs off the master's table. That is why it is important that we have a report that prevents this happening.
We have some concerns with a number of the amendments that have been passed, in particular Amendment No 16, which deletes Article 4. We also have problems with Amendment Nos 6, 7 and 14. We agree with Mr Schmitt with regard to Amendment No 17, but this is what happens when you allow the Green Group to hijack transport reports as they have a habit of trying to do. The 'polluter pays' principle is an important one, but it is not the right approach to a technical decision that comes out of a European Court judgement.
Finally, I would like to say on a personal note, that whilst my group will be supporting Amendment No 4, both the British delegation and I have difficulty in supporting it. With those provisions that I have outlined, we will support Mr Schmitt's report, but we have reservations on those six amendments and in particular Amendment No 16.
Mr President, ladies and gentlemen, I would like to thank Mr Schmitt for his contribution, which gave guidance on the report on which we will be voting today. In principle, I think that it is important for us to only regulate on a European level things that actually have added value. These are things that we really need to organise properly in a European context. I am therefore very critical of the turn of phrase Mr Schmitt has chosen, and with the direction of this report, which is, I think, doing too much damage to the authority recently obtained by the European Commission with the intervention of the European Court. I myself would like to see the Commission have ample authority in this area in order to ensure that all bilateral aviation agreements between the EU and third countries are concluded according to the same principle. This would prevent the unnatural fragmentation of the European aviation market and ensure that the many bilateral agreements are consigned to the scrap heap from now on.
The oldest open skies agreement in Europe, the one between the Netherlands and America, is not covered by this decision as it dates back to 1991 and therefore precedes the setting up of the internal market. This agreement, however, will not remain tenable if all other similar bilateral agreements are no longer considered permissible.
I remain so critical of some of the amendments in this report, however, that if these are adopted here, I can imagine that the Dutch Government would insist on a new decision by the Court, as a result of which the current arrangements with the United States would be delayed for a couple of years. I am very worried about Amendment No 13, which allows Member States to disregard a comment from the Commission on bilateral agreements with third countries. Amendments Nos 2 and 15 permit the monopoly rights of specific airlines to remain unaffected on certain routes. Furthermore, Amendments Nos 3 and 16 entirely deprive the Commission of the verification procedure which enables it to object to bilateral agreements between the EU Member State and a third country. Amendment No 5 also gives the Council the power to overrule the Commission by way of the comitology procedure. Furthermore, Amendments Nos 6 and 7 give Member States the opportunity to allow national interests to play a major role in the conclusion of new bilateral aviation agreements. The airlines themselves will also be the victims on account of Amendment Nos 4 and 18 as they will be poorly informed about any new negotiations or the transparency of what has been agreed. In short, I had the feeling that we would have to put up with the decision of the European Court, but it now seems that real, honest, open competition in the European aviation market is not yet so important and that we apparently want to curb this authority. So I am sorry but I hope that we do not accept the amendments, otherwise I will be compelled to vote against them.
Mr President, firstly I would like to thank my colleague, Mr Schmitt, for all his hard work concerning this proposal.
It has been nearly four years since we completed our report on the single market worldwide challenge in Parliament which favoured general support for a transatlantic common aviation area. I support the granting of a mandate to the Commission to negotiate an open aviation area with the US, replacing the current bilateral agreements and the ownership restrictions which prevent the industry from developing on a global basis. However, we should not underestimate the difficulties which may arise.
I welcome therefore the Commission's comments on the following points. Although Mrs Palacio is not here today, I would be grateful for a response in writing.
Firstly I should like to begin by asking the Commissioner for an assurance that current bilateral aviation agreements with third countries will neither be renounced nor frozen for an indefinite period while Community agreements are hammered out. It is vital that normal business be allowed to continue.
Secondly, can the Commission give us its assurance that during the negotiations it will not be lured by the US negotiators into agreeing, as a first step, to a so-called 'early harvest' which, whilst satisfying the current US negotiating requirements, would make the achievement of full liberalisation much less likely?
Thirdly, how will the Commission address the major issue of the massive cash injection to the US industry of USD 11 billion since 11 September and in addition the Fly America and CRAF programmes with a combined value of USD 775 million? These schemes distort competition and are incompatible both with existing bilateral regimes and any future liberalisation between Europe and the US.
Fourthly, can the Commissioner also assure us that the airline industry will have a direct role to play in these negotiations, as is the current international practice? Finally, given that a successful EU-US agreement would be a template for further liberalisation on a global basis, can the Commission assure us that no further mandates will be sought by it until a successful agreement is reached with the United States?
Mr President, further to what a number of Members have already said, I think that it is important to underline that what we are doing today is the start of an important process in which the European Union and the Commission will play an important role in the area of aviation negotiations. This is, in itself, a significant breakthrough which will also mean that the Commission will now have a mandate to enter into negotiations with the USA, for example, on behalf of the whole of the European Union, and that could be extremely beneficial, but only if this mandate is so clear that the European Union can in fact speak and negotiate with one voice. We know from other areas how often this turns out to be extremely difficult to do, particularly when we have to do business with the USA.
In the meantime, the Member States must be able to continue to negotiate with bilateral partners, and it is therefore necessary for the internal process in the European Union to be properly organised. That is why the rapporteur's proposal is in favour of not doing everything at once but concentrating on the United States to begin with, at an initial stage. The experience gained in this way will naturally come in useful at subsequent stages. This will also avoid the confusion that would arise if the Commission suddenly had to accept responsibility for all bilateral matters and negotiations or exercise complete control over these.
I support what my colleague Brian Simpson said about this. It is naturally difficult - that is clear from the amendments - to find a good formula for the role of the Commission on the one hand and the role of the Member States on the other, who naturally also have to take the interests of the aviation industry into account in order to achieve a proper balance in that area. I do, however, think that it is important for Parliament and the Member States, but also the airlines, to be able to play a role in this process, but also to be able to exercise their influence in the execution of their new rules. This is a major operation which can create more opportunities for European aviation, but there is also the risk, and I would like to emphasise that, of an outcome that will bring with it undesirable changes and will thus have a deleterious effect on jobs in some countries.
I think that this point about jobs and the interests of our own airlines must remain firmly on the agenda in the process.
Mr President, Commissioner, ladies and gentlemen, this is the second time now that I have spoken in an hour - - a rare thing! Now I can slow down some time in the autumn.
I am glad that at last we are to have a common EU policy on air transport, because the current situation is absolutely idiotic and therefore needs a complete overhaul. Last year's ruling by the Court of Justice of the European Communities was very positive news. Before that the United States of America had a real stranglehold on the Member States, owing to bilateral agreements. The open skies agreements have prevented mergers between our airlines because no flights have been allowed to the United States from any country other than one in which the European airline is registered. The impossibility of mergers has kept our air services market fragmented, which in turn has nibbled away at our airlines' competitiveness and led to high prices. Once again the interests of consumers have been eclipsed by the benefits achieved.
Instead of the narrow, national approach, we should realise that national airlines are not an end in themselves but inexpensive and efficiently organised flights are, because the customer, the European, is always right. That is why we should greet civilised globalisation with open arms in this sector too and harness it for the benefit of our citizens. The Commission's proposals regarding air service agreements are therefore entirely appropriate. I also wish to thank the rapporteur, Mr Schmitt, for his thorough and pragmatic approach.
When autumn comes the birds fly to the south. If we allow airline competition to increase, less well-off Europeans will also be able to fly down with them.
I should like to thank Mr Ari Vatanen for having succeeded, at the end of his speech, in giving a poetical dimension to this discussion. Naturally I have listened to all of you, and I shall pass on to Mrs de Palacio all your comments. We have also, Mr President, sent to Parliament's Secretariat the Commission's position on each of the proposed amendments.
The debate is closed.
The vote will be at noon today.
The next item is the report (A5-0254/2003) by Mark Watts, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a Council decision concluding an agreement on maritime transport between the European Community and the People's Republic of China (6049/1/2003 REV1 - COM(2002) 97 - C5-0062/2003 - 2002/0048(CNS)).
. Mr President, the maritime sector is an important industry and employer in Europe. 40% of EU trade is already by sea or inland waterway. The vast majority of our trade with the rest of the world is by sea. Those of us who want to encourage the use of this more environmentally-friendly mode of transport welcome any action that encourages trade by sea. It is within this context that I, as your rapporteur, welcome the agreement on maritime transport between the European Community and the People's Republic of China.
China is the EU's third largest trading partner outside Europe, which makes the Chinese market particularly important for European shipping interests. The growth of trade with China constitutes both an important boost to employment and an opportunity to further develop the maritime sector to ensure even more trade is by sea. In the past decade relations with China have developed in a positive way, particularly in respect of the maritime sector, with the majority of Member States signing bilateral agreements with the Chinese. The key aim of this proposal is to secure an EU-wide agreement to improve the conditions of maritime cargo transport operations concerning China and the EU. The agreement therefore applies to international maritime cargo transport on logistic services between the ports in China and the Member States and indeed international maritime cargo transport between the ports of the EU.
For example, as regards the ports and the use of infrastructure, each contracting party shall ensure non-discriminatory treatment of each other's vessels. The same principle shall apply in relation to fees, charges and customs formalities. The agreement is concluded for a period of five years and shall be tacitly reviewed on an annual basis. The agreement will only act as a substitute for the trade provisions of existing bilateral maritime agreements. I particularly welcome two important features of this agreement. Firstly, if this agreement is less favourable than the existing bilateral arrangements then the more favourable shall prevail. Secondly, I am very pleased that the Commission has indicated informally that it will assist companies that suffer discrimination, informally taking up these matters with the Chinese directly and therefore avoiding the potential of lengthy and costly litigation.
I should like to personally thank the Commission for its assistance on that point. However, as the rapporteur, I have some concerns. This agreement with China also applies to vessels flying the flags of third countries but owned or operated by a shipping company of China or a Member State of the EU. In other words, we are potentially giving preferential access to flags of convenience.
In the wake of the Erika and Prestige disasters, we must ask the Commission why the agreement seeks to provide the advantages of unrestricted access and non-discriminatory treatment to European or Chinese ship owners who choose to register their ships in third countries. I also regret the lack of formal consultation with the social partners, which could have addressed some of these concerns and made the agreement all the more effective.
Consequently I have tabled an amendment asking for the subsequent reviews - the annual reviews I have already referred to - to take this point into account. The amendment seeks to add a new paragraph 1a to the legislative resolution, which reads: 'Requests that the concerns regarding the recognition of third country flags within the scope of this agreement be evaluated in subsequent renewals.' The amendment does not seek, in any way, to inhibit any of the benefits for those on all sides of this agreement, but merely seeks to review this potential loophole.
In conclusion, as rapporteur, I welcome this historic EU maritime agreement with the People's Republic of China. It is a positive step in building ever-closer relations between Europe and China, an important boost for jobs and an important boost for those of us who want to see a renaissance of Europe's maritime trade.
Mr President, Mr Vatanen is worried about having spoken twice in one hour, so what can I say? Nevertheless, I thank you for your understanding. For the third time we have changed the subject, and on behalf of the Commission and of Mrs de Palacio, for the same reasons as before, I should like to say that we completely approve, Mr Watts, the report that you have presented on the proposal for a Council decision concluding an agreement on maritime transport between the European Community and its Member States and the People's Republic of China.
Nevertheless, we do have some doubts about the advisability of the amendment tabled by the Socialist Group, concerning the need to take into account, on the occasion of future revisions, its concerns about third-country flags in the context of this agreement. Although we are willing to accept this, as a valuable objective, it must not call into question the Union's maritime foreign policy, which was defined a long time ago.
Ladies and gentlemen, this first agreement between two of the principal actors in the world maritime-transport market is particularly important, as you have reminded us, Mr Watts, not only because of the new economic and commercial outlets which are offered to the undertakings of both parties and the countries of which they are composed, but also because of the clear commitments contained in this agreement with a view to increased maritime cooperation, both at bilateral level and within international organisations such as the IMO or the ILO. Not only do these commitments relate to the continuation of our efforts in the area of maritime safety: they also provide new opportunities for action in the social field, and in training, as the European mission found when it went to China at the beginning of April to study the training schemes for seafarers and the certification of Chinese sailors.
I should also like to point out that we intend to use this same approach with a view to concluding a maritime agreement with India, another major country in that part of the world. Mr President, Mr Watts, ladies and gentlemen, we welcome the fact that the draft resolution approves the concluding of this agreement, and I hope, on behalf of the Commission, that maritime relations between the European Union and China will be encouraged and successful as a result. Thank you for your attention.
Mr President, Commissioner de Palacio, Commissioner Barnier, ladies and gentlemen, the Group of the European People's Party (Christian Democrats) and European Democrats welcomes and approves the conclusion of the maritime transport agreement between the European Union and its Member States on the one hand and the People's Republic of China on the other. This agreement is intended to guarantee fair and non-discriminatory treatment of European and Chinese shipping companies in each party's respective ports and thus enable trade between the European Union and China to be carried on even more smoothly. This is all the more important in view of the fact that the People's Republic of China is now already the European Union's third largest trading partner.
This agreement is important because it not only governs maritime cargo transport, including the intermodal transport associated with it, but also guarantees that wholly-owned subsidiaries can be founded in either State party to this agreement. Such subsidiaries shall be entitled, among other things, to employ key personnel irrespective of their nationality. I see this as amounting to a definite gain in terms of legal certainty for our European shipping companies.
You are probably just as well aware as many others among us that we have many agreements and dialogues with China, but that it is the local authorities - and that is what the port authorities are - who sometimes have other ways of doing things. It is for that reason that it is of quite crucial significance that we should now be concluding an agreement intended to secure non-discriminatory treatment in all Chinese ports for our European shipping companies. It is, of course, for the Commission to ensure that this agreement is promptly and properly implemented throughout China, and you, Commissioner, and also Vice-President, de Palacio, can perhaps say something about why this is so. This is particularly the case as regards the non-discriminatory use of port infrastructures and maritime services by European shipping companies in Chinese ports, but it also applies to the case of European shipping companies, who have to pay duties and charges, doing so in the same way as others, without being put at a disadvantage or discriminated against, and as regards customs formalities, which must not handicap our trade and our shipping companies in Chinese ports. We also appeal to the European shipping companies to come to us and to the Commission if there are problems, so that we can follow them up.
Let me now turn to the amendment to the motion for a resolution tabled by Mr Simpson and Mr Watts, the latter of whom and I know each other so well. This amendment is quite simply superfluous. In the course of the proceedings in committee, there was some correspondence with the Commission, which said what you, Mr Watts, have yourself confirmed, namely that this is an agreement for Europe's and China's shipping companies. What flags their ships sail under is a matter for them. This is a matter of international custom, and so you cannot behave as if European shipping companies' use of the flags of third countries were a crime or something highly dangerous. The Commission itself has given assurances that it will see to it that European seafarers are not put to any disadvantage by this agreement. We trust the Commission. The amendment is superfluous!
Mr President, Commissioner, ladies and gentlemen, I would like to thank the rapporteur for his excellent work. My group supports his work in all its aspects. It is true that the issue is an important one: half of all trade is, so to speak, on the water. China is indeed our third largest trading partner outside Europe, and its importance is growing tremendously fast, and up till now there has not been any agreement like this with China. It will apply to such areas as maritime cargo transport and logistics.
It is very important that this principle of non-discrimination, which the previous speaker also discussed, as did the rapporteur, is now being supported through an agreement which also contains a measure for action to be taken in case of violation. This principle of non-discrimination is vital for us. Another important thing is that the agreement enables shipping companies to engage in business activity and establish their own companies, subsidiaries and representative offices. That is also an important breakthrough.
If a European shipping company feels that it is being discriminated against, it can appeal not just to its own but also to the European Union authorities. Obviously, this means a different sort of power altogether. This agreement means our position and our demands will gain strength.
Maritime transport needs a common system of regulation because the sector has become one of cheap labour and despicable, even criminal, activity. It is precisely for this reason that we need strict controls in the maritime transport sector. I would also like to ask how the Commissioner intends to deal with the flag of convenience issue when such incidents as that concerning the Prestige or other accidents occur.
The debate is closed.
The vote will be at noon today.
The next item is the report (A5-0152/2003) by Bernard Poignant, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council directive amending European Parliament and Council Directive 2001/25/EC on the minimum level of training of seafarers (COM(2003) 1 - C5-0006/2003 - 2003/0001(COD)).
Mr President, ladies and gentlemen, the proposal we are debating recommends establishing a European quality system for third country seafarers with certificates of competency issued outside the Community working on Community ships. The purpose of this proposal is to ensure that foreign crews working on ships sailing under the flag of a Member State of the Union have been trained and certified in all cases in accordance with international requirements.
The proposal is particularly important if examined in the light of the maritime disasters involving the Erika and the Prestige. The human factor is a very serious aspect of safety at sea; at the same time, however, it safeguards the marine environment. Thus, all types of crews serving on Community ships must be adequately trained.
Allow me to comment briefly on the main elements of the proposal. First, the proposal introduces a harmonised European system for recognising at Community level third country maritime training and certification systems which meet all the requirements of the S?CW Convention, the Convention on Standards of Training, Certification and Watchkeeping for seafarers.
My second point concerns the provision of an efficient procedure for direct action as regards changes to the training and certification system of third countries. The tactic of monitoring and possibly withdrawing recognition, where there is cause to do so, are two vital elements in the text. More importantly, the proposal makes provision for the tactic of re-evaluating all recognised countries every five years.
Thirdly, the key to the proposal is the new European Maritime Safety Agency, the expert opinions and professionalism of which will assist the Commission in these vitally important duties. This new legislative practice will improve the quality and efficiency of the system for recognising seafarers' certificates under a single Community system.
The Ministers for Transport unanimously reached political agreement on this proposal in March. The examination on the part of the Council allowed us to introduce certain amendments which improve our initial proposal. For example, the recognition of a third country will remain in force unless there is evidence of non-compliance by that third country, in which case recognition will be withdrawn.
Ladies and gentlemen, this is the essence of our proposal, the primary concern of which is to ensure that third country crews are professionally competent.
. (FR) Mr President, Commissioner, we have to look at this text again in the context of all the rules concerning maritime safety. It is just one element, one piece of the system of rules for the prevention of accidents at sea. The Commission's proposal, as the Commissioner has just reminded us, is intended to make things easier, in other words to prevent overlapping and to limit administrative burdens. I can give you some figures here: the European Union has 120 000 sailors, including sailors of non-Community origin, whose numbers rose from 29 000 in 1983 to 34 500 in 2001. It is therefore a matter of legitimate concern to ensure that their training is the best possible and that it complies fully with the international convention known as the STCW Code, which is intended to safeguard human life at sea and to improve the protection of the marine environment, as well as to take action against vessels which do not comply with standards and rules on social dumping. In short, it is an example of the kind of rules that can be applied to globalisation.
The text is concerned with two points. The first of these simplifies things with regard to the recognition of the training of sailors from third countries. The report is favourable towards this line, which I can sum up as follows: the initiative used to come from the Member States, whereas from now on it will come from the Commission. The current procedure is very complicated and time-consuming, and for this reason it needs to be simplified.
The second point is concerned with bringing the text into line with the language requirements of the STCW Convention. The Commission also supports your proposal to introduce a common language, whether that language is known or learned, in cases where a vessel puts to sea with sailors originating from different countries, so as to ensure that there is dialogue between the vessel and those people on land who are responsible for it. The competent committee and the committee whose opinion was sought, and which is involved in the drafting of the report, want things to proceed rapidly, rather like what happened in the case of the abolition of single-hulled vessels. Let us not delay, because we can all remember the double accident - I would even say the triple or quadruple accident - which happened off our coasts, involving the 'Tricolore', the 'Ievoli Sun', the 'Erika' and the 'Prestige'. Given the fact that we are never entirely protected from accidents, we need to take our decisions rapidly, hence the spirit of compromise which, I believe, prevailed at the informal tripartite meeting on 17 June between the Commission, the Council and Parliament, of which I shall give you a rapid résumé.
In Amendments Nos 3, 12, 15 and 17, Parliament had proposed the recognition of individual training institutes. The Commission told us that it was impossible to inspect them individually, quoting as an example the Philippines, where there are perhaps as many as a hundred. It is therefore necessary to consider the country as a whole, even if it has only one or two institutes. We have taken note of this guideline. Parliament wants to make provision for the introduction of a certificate of compliance so as to reduce fraud to a minimum. At the meeting, the Commission gave an undertaking - and I believe that we should stick to this line - to propose a draft text on this subject during the course of the year. That would be the condition on which we would be willing to support your opinion.
Amendment No 10 poses a problem for Member States regarding continuing training, to the extent that such training has to be funded by the sailors' own states and not by the European Union. We have taken note of this argument. On the other hand, our committee does not wish to drop Amendments Nos 1 and 2 which are concerned with the upgrading of the occupation of seafarer. The same thing applies to the quality guarantees and the guarantees preventing fraud. As far as Amendment No 23 is concerned, which refers to an evaluation report to be submitted after five years, I think that you agree with this proposal.
Our committee was also asked to amend the time limit for the transposition of the legislative provisions in Member States. We had suggested 12 months, while you are proposing 18 months. We can take note of this suggestion.
Finally, Amendment No 19 has been amended by the Council, and we are able to accept the new version.
draftsman of the opinion of the Committee on Employment and Social Affairs. (ES) Mr President, I should first explain that I am speaking on behalf of my colleague Mr Pérez Álvarez who has as yet been unable to join us at this sitting.
As the rapporteur rightly reminded us, a series of unfortunate events have taken place at sea. Such disasters are bound to lead us to review certain aspects of these occupations from the point of view of health and safety at work. There are implications too for the environment and for every worker's right to working conditions which respect his or her health, safety and dignity, as provided for by Article 31 of the Charter on Fundamental Rights of the European Union.
Training of seafarers is crucial to attaining the appropriate safety levels in maritime transport. It is also vital to accident prevention. This is an appropriate opportunity to remind the Commission of the need to enhance the status of nautical occupations and make them more attractive to our young people. This would help achieve a reduction in unemployment and also improve safety levels in maritime transport. Parliament has long been calling on the Commission and the Council to take action in this regard.
It is certainly the case that the training required within the European Union may not be imparted or may be evaded when seafarers from third countries are recruited for European Union vessels Such individuals are engaged because of the shortage of Community professionals and may well lack the necessary training.
The Committee on Employment and Social Affairs will raise four issues in its opinion. These are the retention of the option of a selective approach to the recognition of aptitude certificates, the introduction of a European certificate of conformity for these certificates, a time limit on extension of recognition and a Community procedure for withdrawal of recognition.
Much good work has been done by Mr Poignant, rapporteur on the content. This has facilitated progress on some of the issues raised. They must all be retained in the spirit of the changes as ideals for the future. This is in line with the aforementioned Article 31 and also with Article 37 of the Charter. Both articles are to be enshrined in the European Constitution and will become a binding part of it.
Mr President, ladies and gentlemen, further to the questions already raised by many of the Members in their speeches, starting with the Commissioner, the rapporteur and Mr Ojeda, I believe that this is a proposal for a directive which has technical content but cannot be reduced to just technical points. I would stress, and the reasons for this have already been emphasised, the importance of being able to recognise the qualifications of seafarers from third countries on the common bases of established qualifications, without fear of fraud; the need to simplify the procedures adopted thus far and turn to account the work of the Commission and the European Maritime Safety Agency, overcoming the difficulties and unilateral aspects of the procedures underway relating to individual certificates of capability.
Against the backdrop of these factors and the solutions proposed, which we support - and in doing so pay tribute to the excellent work of the rapporteur and the conclusions which have, at last, been reached through consultation with the Council and the trialogues held - stands the essential need to reduce by some means the level of human error contributing to risks of disaster, of maritime accidents which, as we know, have taken place in the past. There is something else, however: we are dealing with the adoption of a proposal for a directive related to the opening up of the market in port services, for example, which is intended to regulate competition opportunities linked to this development too, while rigorously safeguarding the requirements of safety, environmental protection and social protection and, therefore, in this case too, the indispensable requirements of training and professional qualifications for crew members, requirements which must be taken as the basis for authorisation procedures and also for private supply and self-handling measures.
For these reasons, it is of crucial importance to be able to depend on guaranteed minimum qualification requirements for crew members, whatever their country of origin. For the same reasons, I will make just one last point regarding the proposals that have been illustrated by the rapporteur. I refer to Amendment No 10, which gives crew members from third countries employed on ships flying the flag of the individual Member States equal conditions of access to qualifications and lifelong training processes. I believe that we must not waste this opportunity and that we must insist on a solution which I feel to be appropriate, which is that proposed by the Commission.
Mr President, ladies and gentlemen, our group thanks the rapporteur for this report and supports it. It is important to pay attention to training. More and more frequently vessels flying the flag of a Member State are being manned by third country nationals. This proposal makes it easier to recruit crew members from third countries, and for that reason we have to be very careful here as it could hamper the employment of trained personnel from the European Union.
We must now, therefore, ensure that no untrained people are taken on to do these jobs and that crews have been adequately trained. That is why I support Amendment No 1, as well as Amendment No 4: issued certificates in particular must be made fraud-proof. Just imagine a ship which has a crew with fake papers and who perhaps cannot even read those fake papers! Then there is Amendment No 6 to consider: certificates do have to be made out in several languages because this again makes them easier to check and facilitates the work of the authorities. Regarding Amendment No 7, we should intervene when countries do not do enough to prevent the falsification of these documents and certificates. It is a violation of this agreement as far as the state in question is concerned. It has indeed been noticed that there are countries which do not do enough or do nothing at all about these fake certificates. That is why this is very important.
Just imagine the Gulf of Finland with 20 metres of pack ice and an untrained crew with no language skills and no help from a Russian icebreaker on a single-hull ship in winter in shorts. Can this spell anything but disaster? I hope the Commission will take this matter up with the utmost seriousness.
Mr President, it is as a completion of what is already in place that this report is particularly important. I would like to thank the rapporteur for the work he has done. This revision of an existing regulation for the recognition of seafarers from countries outside the European Union is, in particular, an improvement on the current situation. The assessment of training by the European Maritime Safety Agency against the training requirements laid down in the IMO treaty, under which approval is given to the third country in question for five years, is a good thing, as it will improve maritime safety in and around European waters enormously.
We are making direct use of the agency that we have just set up. It is extremely important to think the same things, to have recognisable rules, to have a recognisable language as far as possible. Many of the accidents at sea are, after all, not only the result of technical defects but are often the result of inattention; human error that could have been avoided if people had been more alert.
Amendments that will allow us to use languages other than English as languages of communication in the maritime world seem to me to be undesirable. We need to try to follow other examples of uniformity in international language use. In aviation, for example, English is the right language of communication. Language was said to have been a problem when the Tricolor sank in the Channel, for example. One of the causes of the accidents that occurred after the Tricolor sank was a breakdown in communication between an English-speaking captain and the French pilot services. It is therefore vital that we apply the same recognition in the same language and that we are dealing with the same rules throughout the European Union, and indeed throughout the entire world. Mr Poignant, I think that it is a very good thing that you have formulated your report in these general terms and it is also in general terms that I will support it.
Mr President, I hope that all my fellow MEPs are paying attention and listening to what is being said, for it is actually very important. Generally, it is a good idea to do what is stated in the rapporteur's report and simplify the procedures for recognising certificates of competency from third countries.
I nonetheless believe there are a number of things it is important to bear in mind. Firstly, we must be 100% certain that the certificates to be approved in the EU come from recognised training institutions. The certificate must be a guarantor of the fact that the seafarer really has in actual fact undergone practical training. It must not just be a piece of paper printed in any old vending machine in some banana state.
Next, we must take a thorough look at the employment situation within the EU shipping industry. We must ascertain that satisfactory capacity has been built up in the training area so that we have the opportunity to offer basic and ongoing training to our seafarers.
We must also be able to guarantee that there is no social dumping from outside whereby European seafarers lose their jobs because of wage pressure. In that connection, it is important for seafarers in the candidate countries quickly to be put on a level with their peers in the present Member States so that they can receive proper wages for their work and so that we can avoid unfair competition.
I shall give an example of the way in which the subject we are discussing might have been significant in my own country. In the area I come from, a very serious accident occurred in which a ship leaked following a collision with another ship. It emerged that the crew members could not understand each other's languages and could not therefore communicate. All in all, a disaster for the whole area. That is something we could have avoided by means of sensible rules, so I hope my fellow MEPs are paying attention. They are busier, however, having their cosy chats and what not. That being said, they may well be able to read what is subsequently put down in the Minutes.
Mr President, in the North Sea, along the Flemish coast, people are hard at work clearing the wreck of the Tricolor. There have been almost sixty accidents this year, something that is almost inexplicable. Last month we were shocked to hear of no fewer than three serious collisions on the River Schelde to Antwerp. This is no longer a coincidence. It is clear that one of the main ways to prevent shipping accidents is to have a well-trained crew. All steps aimed at improving the quality of crews therefore deserve the support of this Parliament. My group was extremely satisfied with the speed with which the Commission launched the proposal to create a standard system for the competencies of seafarers. My group has also urged that an aspect of equal opportunities in terms of career development on board be included in this proposal. The Commission's proposal must ensure that non-European personnel do not become second-class personnel. Much has been said about the quality and the social standing of crews and the impact that these factors have on the safety of shipping. We hope that an assessment report after the adoption of the amendments in the directive in question will clarify the relationship between crew training and the nature and number of shipping accidents. This could be the first step on the long road towards a truly European flag.
International shipping has been in trouble for decades. Globalisation has increased pressure on various parts of the sector. The cost of both building and operating ships has had to come down. Because of the impact of 'cheap' ships' registers in particular, flag countries in the European Community have revised their package of conditions.
In addition, the Western fleet has had to contend with a declining number of 'indigenous' qualified seafarers. In order to be able to meet the need for crew, a considerable number of seafarers are being brought in from outside the European Community. Each country has been handling this separately, resulting in a great deal of duplicated effort and a burden on the official apparatus. That is why, in principle, we are in favour of this proposal.
Coordinating the recognition of training and the associated certificates of competency centrally is a step in the right direction. There are, however, a number of things we must not lose sight of.
Firstly, it is important to make proper use of the maritime knowledge and workforce that is available in Europe. A change to the current arrangements must not result in personnel from outside the European Community excluding labour from the Member States from the market, with all the consequences that brings with it for the recruitment and training of new seafarers in the European Union. This should be properly taken into account when recognising certificates of competency from a third country.
Secondly, permits should not be the be-all and end-all of the operation. Training is the work of men and is susceptible to change. At regular intervals, both before and during the recognition period, it must be determined whether all criteria for the recognition have been met. If they have not, withdrawal of the licence must follow without mercy. It seems to me that there is an important role for the European Maritime Safety Agency in this process.
In short, this proposal can eliminate a great deal of superfluous work but we must proceed with caution in enforcing and developing it. We can therefore support this proposal provided the abovementioned points are adequately covered.
Mr President, the text that we are examining today is in fact directly linked to the fundamental issue of maritime safety, and we should approach it mindful of the recent disasters which have cast a shadow over our coasts and which are clearly linked to issues regarding the inadequate training of crews. Not only the increasing number, in recent years, of shipwrecks caused by human error, but also the increasing numbers of fatal collisions and of failures to report accidents, reveal both serious shortcomings in crew training and the absence of the basic culture of the very highest level of solidarity between seafarers.
At the present time, our fishermen carry out their work in constant fear of a collision with a merchant vessel. Such collisions have unfortunately become common along our coasts. We are also finding, and I am thinking in particular of the case of the 'Cistude', a French fishing vessel ripped apart exactly one year ago by the Norwegian cargo vessel the 'Bow Eagle', that the families of victims of accidents at sea are experiencing difficulties in obtaining compensation for the losses that they have suffered. In the case that I am thinking of, the failure to report the accident, which resulted in the deaths of several sailors, appears to have been punished by only a short term of imprisonment.
In effect, the recruiting of crews from third countries, which really means recruiting through Manning Agencies, which in some cases are more concerned with charging high levels of commission on the wages of the sailors that they supply to shipping companies than with checking their qualifications, should be regarded as a last resort. Any real efforts to prevent disasters in which the human factor plays a crucial role must therefore be organised around two main aspects rather than just one.
The first of these is the proactive aspect of the training of crews made up of nationals of Member States of the European Union, before we encourage and facilitate the recruitment of sailors who are nationals of third countries, which is what the present directive tends to do. We must ask ourselves some serious questions about the real causes of the current shortage of qualified sailors in the Union, and we must draw up a proactive policy in order to correct this negative development. This is why I believe that Amendments Nos 1 and 2, tabled by the Parliamentary committee concerned, are extremely relevant.
The second aspect of these preventive efforts concerns the absolute necessity of surrounding ourselves with as many guarantees as possible regarding the quality of training, and the effectiveness of that training, when foreign sailors are recruited by vessels flying the flag of a Member State of the European Union. Controls applying right up to the level of training institutes would be desirable, even if this is difficult, as Amendments Nos 12 and 15 suggest. A system of ongoing control in order to prevent the provisions of the directive from becoming fixed for a long period of time, as proposed by Amendment No 23, also seems to me to be relevant. Yet why, in a field which is chiefly concerned with safety, do we want, at any price, to remove responsibility from the Member States? The European Maritime Safety Agency will certainly be able to contribute useful expertise in assessing training, but why should such assessment of third countries be restricted exclusively to the Commission and the Agency? Finally, Mr President, why should we want to deprive Member States of the right to withdraw recognitions when they believe this to be essential for their own safety?
The debate on this report is suspended. It will continue at 3 p.m.
The next item is the vote.
Request for consultation of the Economic and Social Committee on health and safety at the workplace in the accession countries
(Parliament approved the request for consultation)
Report (A5-0255/2003) by Giuseppe Gargani, on behalf of the Committee on Legal Affairs and the Internal Market, on the amended proposal for a European Parliament and Council directive on the protection of workers from the risks related to exposure to carcinogens or mutagens at work (Sixth individual Directive within the meaning of Article 16(1) of Council Directive 89/391/EEC) (Codified version) (COM(2003) 127 - C5-0127/2003 -1999/0085(COD))
(Parliament adopted the text)
Recommendation for second reading (A5-0250/2003) by the Committee on Constitutional Affairs, on the Council common position with a view to adopting a European Parliament and Council Regulation adapting to Council Decision 1999/468/EC the provisions relating to committees which assist the Commission in the exercise of its implementing powers laid down in instruments subject to the procedure referred to in Article 251 of the EC Treaty (11253/2/2002 - C5-0223/2003 - 2001/0314(COD)) (rapporteur: Monica Frassoni)
(The President declared the common position approved)
Recommendation for second reading (A5-0252/2003) by the Committee on Legal Affairs and the Internal Market on the common position adopted by the Council with a view to adopting a European Parliament and Council regulation relating to fertilisers (12733/2/2002 - C5-0224/2003 - 2001/0212(COD)) (rapporteur: Kurt Lechner)
(The President declared the common position approved)
Report (A5-0231/2003) by Helena Torres Marques, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a European Parliament and Council Regulation amending Regulation (EEC) No 218/92 on administrative cooperation in the field of indirect taxation (VAT) as regards additional measures regarding supplies of travel services (COM(2003) 78 - C5-0145/2003 - 2003/0057(COD))
Before the vote:
Mr President, the draft resolution we are about to approve by codecision takes account of a profound change in the VAT system for travel agents. The urgent need to approve this legislation results from profound changes in the travel industry over the last 30 years, and the innumerable exemptions and derogations currently applicable in a sector where profit margins are very slender. The principal changes relate to the possibility of companies deducting VAT when they deal with conferences or incentive tourism and on-line bookings, areas where European travel agents must be protected from competitors from outside the Community. I only hope that the unanimity achieved in the Committee on Economic and Monetary Affairs can also be obtained in the Council.
. Mr President, I remember that when my first report was voted on a few months ago, the Commission memorably stated that when it took decisions under the comitology procedure it would be willing to give information to Parliament, but not full information. This caused great hilarity in the House at the time. Also, if Parliament objected to a decision it would 'possibly' take account of Parliament's objection. As you can imagine this caused consternation in the House. That is why the report was referred back to committee.
I can now report that we have looked at the matter further. We have had intense discussions with the Commission and what is before you today is a result of those contacts. The Commission has agreed to forward to Parliament all the information laid down in the interinstitutional agreement that we already have in principle with the Commission. If Parliament objects to an implementing measure adopted under comitology, then the Commission must either withdraw it, amend it or take account of Parliament's objection in some other way, or come before the House to make a statement to explain why it is taking any other course of action.
That is a significant step forward. It is not ideal, but it is suitable to tide us over until the new constitution comes into force, which will introduce a new category of delegated legislation giving us further powers under the terms of the constitution. I commend it to the House.
Clearly it marks considerable and appropriate progress from the point of view of Parliament.
(Parliament adopted the text)
Report (A5-0253/2003) by Diana Wallis, on behalf of the Committee on Legal Affairs and the Internal Market, on the Initiative of the Kingdom of the Netherlands with a view to the adoption of a Council Regulation amending Regulation (EC) No 44/2001 on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters (14363/2002 - C5-0590/2002 - 2002/0824(CNS))
(Parliament adopted the text)
After the vote:
. Mr President, if the Council is to maintain the text, the Committee on Legal Affairs and the Internal Market was unanimous in wishing to reject this proposal, both for technical and political reasons. It is possible for Parliament to vote to finally reject the text, rather than refer the matter back to committee. I do not think that the committee will change its mind, for technical and political reasons. If the Council is not good enough to be here then we should finally reject it now.
Mr President, I have a small oral amendment. The committee still addressed its demand to the Convention. We should change this to 'Intergovernmental Conference' in order to demonstrate that we are up to date.
. (FR) We voted in favour of this report, which concerns the protection of workers from the risks related to exposure to carcinogens or mutagens and which makes it compulsory for bosses to provide protection and to comply with restrictions on the use of such substances.
Yet the best way of providing protection would be not to use products which give rise to such serious risks to workers' health, and to replace them with less harmful products as soon as techniques are perfected and replacement products are discovered.
. (PT) I decided to support this report, which aims to replace several previous directives on the protection of workers from the risks related to exposure to carcinogens or mutagens at work. Indeed, as the advisory group from the legal services department noted, this proposal respects the spirit of the texts codified, simply compiling them into a single document and incorporating the formal changes demanded by the codification process.
I believe this 'codification' to be an appropriate measure for promoting better safety regulations for workers, which is indispensable in the European context.
Dangers such as those dealt with in this proposal, which are so often hidden, must be avoided; that is beyond dispute. In other words, circumventing them is much better than making amends for them. Prevention is better than compensation.
This proposal clearly moves in that direction. In accordance with what was laid down at Lisbon, it aims not only at more employment, but also better employment.
. (PT) I applaud the unanimous approval of this recommendation by the Committee on Constitutional Affairs. As has been pointed out, care should be taken to ensure that the use of 'comitology' does not detract from our full compliance with Parliament's legislative procedure and powers of colegislation. This will prevent any consequent adoption of legislative provisions through implementing measures other than the codecision procedure.
The task is above all to establish a system permitting Parliament properly to exert the powers of control entrusted to it and, if necessary, to contest any implementing measures with which it disagrees, providing those measures originate in the codecision process. Indeed, Parliament has always come out in favour of greater transparency in the work of the various committees, emphasising in particular the need for the agenda and minutes of committee meetings, attendance registers, drafts submitted to committees in relation to implementing measures, provisional timetables and results of votes to be passed on to Parliament. Furthermore, all committee documents - except classified documents - should be made available to Parliament and the general public.
. (FR) This report is yet another attempt to bring together the patchwork of disparate national regulations on this subject, this time relating to fertilisers. Why not? However, we do not wish to stand surety in advance, by means of a vote in favour, for whatever this regulation might be used for once it has been placed at the disposal of the chemical-fertiliser companies. This is all the more true given that, as regards the presence of cadmium - which is extremely toxic - in certain fertilisers, the European authorities have once again failed to exert pressure on certain states, and behind those states their groups of chemicals companies, to force them to stop producing and authorising fertilisers which are harmful to the environment and to health. Not only, therefore, have they not succeeded in ensuring that the cut-off date of 31 December 2001 was met, a date which they themselves had fixed, but they have just granted a scandalous new time limit, namely the end of 2005.
. (PT) Over the last few years, every aspect of the travel industry has undergone profound changes. Indeed, observers have noted a growing rise in the number and range of services on offer, and a parallel increase in numbers and types of customers.
Given these historical changes, a rapid overhaul of the special VAT scheme for travel agents, in force since 1977, has become imperative.
I therefore wish to express my full support for Parliament's report and congratulate the rapporteur, Mrs Torres Marques. I agree unreservedly with the approval of the changes to the VAT scheme for travel agents, which involve taxing tour operators based outside the EU when they offer their services to European consumers.
This measure will eliminate the unfair competition affecting the European travel industry. It also strikes a blow against tax evasion on the part of European companies falsely claiming to be based outside the EU and not charging VAT to consumers.
Once these adjustments have been made, the European travel industry will be able to compete on fair and even terms in the highly competitive world travel market, inaugurating a state of affairs which can only have favourable repercussions for our consumers.
Tourism in the Algarve, therefore, can only benefit from this new system.
. (PT) The massive transformation of the labour market we have witnessed over the last few years requires us to alter our information-gathering procedures. The labour force sample survey proposed in this report will allow us to take ever-more effective steps to create jobs. The features of this survey, which includes six new variables and the option of differentiating structural variables, will allow us to understand the labour market better and define future economic and employment policies.
In order to achieve the aims of the Lisbon Strategy especially in terms of employment and labour flexibility and in view of the entry into force of so many provisions linked to the European employment strategy, I voted in favour of this report, which approves the Commission's proposal to strengthen this important surveying tool.
. (PT) In voting for this report on the organisation of a quarterly labour force sample survey for the Community, I want to highlight the six new variables introduced: continued receipt of wages and salary, supervisory responsibilities, involvement of the public employment services in finding the current job, overtime hours, contract with a temporary employment agency, and lack of care facilities as a reason for non-participation or part-time work. All of these will improve the availability of comparable statistics on employment and unemployment trends and describe the structure of labour-market participation by individuals and households.
This deeper understanding will undoubtedly help completely to fulfil the aims of the European employment strategy, and more effectively to adopt measures implementing the Lisbon strategy. These measures are anxiously awaited by the citizens of Europe.
. (FR) VAT, like all indirect taxes, is a scandal. It is a tax which is paid at the same rate by the poorest and by the wealthiest, by the unemployed worker and by the billionaire.
In other words, the real problem is not 'administrative cooperation' between States, as proposed by the author of the report, but the fact that VAT's share in State revenue is much greater than that of income tax, which is, at least to some extent, in proportion to the size of taxpayers' incomes.
We are demanding the complete abolition of VAT, and its replacement by a tax on incomes and on wealth which would be highly progressive, to the point where the tax paid by the wealthy classes would make up for the loss of earnings caused by the abolition of indirect taxes. We voted against this report.
. (PT) As I said in my explanation of vote on the Frassoni report, I agree with this reform of what is known as the 'comitology' procedure. Greater transparency in the exercise of the Commission's implementing powers, as well as proper Parliamentary control, will undoubtedly allow Community intervention measures to be adopted more effectively and appropriately. Greater participation at this stage, rather than mere control, will provide better guarantees for citizens that the aims and principles prevailing when the basic instruments were conceived and took shape are being pursued. That participation will also ensure greater convergence with the legislators' intentions.
. (FR) This report expresses the content, if not the form, of the recriminations of Dutch employers against the European provisions which might result in making it, not impossible, but more difficult for them to sack their employees who are resident in another Member State. This situation arose as a result of an exceptional combination of circumstances, and the Dutch bosses and authorities regard it as intolerable, as does the rapporteur, who invites the Commission to look into this problem, as if the European authorities needed any encouragement to curtail the rights of workers, when the minds, the concerns and the actions of those authorities are already only too heavily biased towards the bosses.
Naturally we voted against this rapport.
. (PT) In the interests of satisfying the political desire expressed at both Tampere and Laeken to put into effect the principle of mutual recognition of decisions in criminal matters ('... which ? should become the cornerstone of judicial cooperation in both civil and criminal matters within the Union'), we have, in the course of this plenary, approved various proposals containing measures whose aim is to implement the principle of mutual recognition of decisions in criminal matters.
In this context, the ne bis in idem principle is undoubtedly one of the urgent prerequisites in order for mutual recognition of decisions in criminal matters and a strengthening of legal security to take place within the Union. This is a general principal in the criminal process, one which helps to strengthen citizens' rights and freedoms, particularly with regard to procedural guarantees. It is recognised both at international level and within the various legal systems of the Member States; it aims to safeguard the right not to be tried or prosecuted twice for the same offence.
The aim of this framework decision is to provide the Member States with common legal provisions in relation to this principle, so as to ensure uniformity in the interpretation and implementation of those provisions. This principle should, therefore, be applied horizontally across the Member States, so that citizens cannot be tried or prosecuted twice for the same offence.
Mr President, I could not wait to take the floor once again in this Chamber and, not least, to deliver these explanations of vote. I have to say that this regulation, tabled by the rapporteur, Mr Ingo Schmitt, is a major step forwards in European politics, for it replaces 15 - which would soon have become 25 - separate agreements with a single European agreement with the United States of America.
Mrs Elvira Bassi, however, a pensioner from Cremonia in Lombardy, Italy, aware that I was going to speak on this subject, said to me: 'Remember that we pensioners are still waiting for the discounted fares which will enable us to travel more by air. We want to see the whole of Europe and the whole world, but plane tickets are too expensive. One day, will we have a discounted European air fare for pensioners and the elderly?
. (FR) Air transport provides one of the many examples of the fact that the so-called European Union is, more than anything else, the cobbling together of the conflicting interests of Member States and their trust companies and major industrial groups. The European authorities would like Europe to be a bloc in worldwide competition. They have been no more able to achieve this in the air-transport sector than they have elsewhere, because the big European companies are also in competition with one another. When it is in their interests to associate with or sign agreements with non-European companies, and in particular American companies, the opinion of the European institutions will not be able to prevent them from doing so.
The author of the report, a supporter of free competition, seeks to reconcile the desire to achieve added value for the Community's airlines with the desire to tame the savage nature of their rivalries. Let the defenders of capitalist Europe shift for themselves in seeking to square the circle. We, on the other hand, are voting against this report, because we are against this system based on competition which, whether regulated or not, makes an enormous mess of things.
. (EL) The Commission proposal forms part of the EU's overall strategy to regulate aviation relations between the Community and third countries and to concentrate at Community level competences which have hitherto come under the jurisdiction of the Member States, thereby strengthening the process of swindling the Member States out of their capacity for independent negotiation and reducing their national sovereignty.
Following the referral by the ?U to the European Court and, essentially, the conviction of the eight Member States who have signed 'open skies' type bilateral air service agreements with the USA, the ?U has found a first class opportunity to force the Member States to consent to its intervention and participation in what was hitherto the strictly national matter of negotiating and concluding or renegotiating existing bilateral air service agreements.
In this way, the ?U is literally 'butting into' negotiations between Member States and third countries and this is fostering European integration and the interests of the European aviation monopolies to the detriment of the Member States' capacity to negotiate independently with third countries in accordance with their national interests in order to achieve agreements which are beneficial to them in the field of their aviation relations.
We shall vote against this report because, despite any efforts to mitigate the adverse arrangements, it moves along the same lines as the Commission.
. (PT) While noting with approval the restrictions introduced by the rapporteur on the European Commission's sphere of competence and freedom of action, limiting and adjusting its capacity to intervene in the area under consideration, I abstained from voting on this report because I believe that its conclusions stem from a legal decision with which I do not agree.
Indeed, this report appeared after the decisions of the Court of Justice, delivered in judgments of 5 November 2002, were made public. These judgments resolved the positive conflict of jurisdiction between various Member States and the European Commission.
Observing the imprecise, even deficient nature of existing legislation in this area, the Court of Justice decided, as is becoming its custom and practice by force of repetition, to confer on the Commission the jurisdiction it claimed.
While this is nothing new, it is nevertheless deplorable that the principle of subsidiarity is for the most part interpreted in a concentrationary, upward-looking way by Community institutions, limiting the ability of Member States to draw up contracts independently, and thus running counter to its own aims and origins.
Mr President, Mr Watts' report concerns an agreement on maritime transport between the European Union and China. Of course, I voted for the motion and I support this extremely important agreement between Europe and China, but I still wish - and I would like to voice this desire once more - that, in promoting the trade and economies of other countries, Europe would concern itself with monitoring respect for human beings and democracy in these states.
China is still a communist state and it still has a long way to go: let us help it along the path of European democracy.
. (FR) We voted against this report, not because we would reject any agreement between Europe and China on matters concerning maritime transport, but because this particular agreement bears the stamp of inequality, and of the imperialist relationship between Europe and the rest of the world. This is demonstrated by the main points of the agreement, which is heavily weighted in favour of the interests of European shipping companies and their shareholders, and the interests of businesses linked to them. The agreement does all this and yet it obviously seems so natural to the rapporteur that he does not even show any semblance of caring about the treatment meted out to those who work in the holds of merchant ships, those workers, often Asians, on the back of whose sufferings the ship owners, and especially the European ship owners, and the major groups for which they operate, are enabled to grow fat.
I voted in favour of this report because I feel that the European Community and its Member States will benefit from deeper and more varied trade relations with the People's Republic of China, particularly as regards maritime transport.
In this connection, I applaud the undertaking to ensure non-discriminatory treatment of vessels flying the flag of the other party and to authorise the establishment of subsidiaries, branches or representative offices. These measures will promote the strengthening of trade relations, as well as greater contact and understanding between civilisations, which could ultimately benefit both parties.
It is important, moreover, to retain the bilateral agreements previously concluded between Member States and the People's Republic of China in all areas not covered by the agreement that is now proposed, as well as to retain such agreements in their entirety wherever their provisions are more favourable.
Mr President, when I think of Mr Radwan, who drafted this report, I see him as I saw Walt Disney's Uncle Scrooge when I was a child - sailing through a pool of gold.
I do not know whether, in the heat of this past summer, the pool of money in which Mr Radwan bathed was full of euro or dollars, but the fact remains that this report provides excellent protection for the money which the European citizens deposit in their banks.
Once again, however, I have to speak on behalf of many pensioners, who ask me when they will have rules forcing banks to give pensioners more money and to be more willing to give loans to the elderly who, having few years left to live, have trouble obtaining loans because they do not have much time to repay them.
. (PT) This important report has earned my support.
There can be no doubt of the need to carry out more accurate assessments of the risks involved in the granting of loans by banks, which is why adopting a new agreement (Basel II) is important. Furthermore, it has been proved that the existence of clear international rules governing minimum capital requirements (Basel I) contributes to the security of financial and legal trade. For these reasons, conducting an assessment of the new system is of the essence.
Indeed, as the rapporteur warns, we may be about to enter a procyclical phase characterised by limited bank lending and even by economic downturn. This situation may put a stop to the granting of bank loans, especially to small and medium-sized enterprises. This will penalise entrepreneurs setting up in business most heavily, and could threaten the future potential of the European economy.
Without playing down the positive effects of the new agreement, therefore, (in particular the prospect of more opportunities for the use of collateral), the Commission must, in the directive which follows the Basel II Agreement, pay close attention to the current state of the European economy and to the rapporteur's calls for a spirit of greater democratic legitimacy in the drafting of these rules, as well as to his warnings about the possibility of unfair competitive advantages over European banks enjoyed by US financial institutions not covered by the agreement but operating within Europe.
I voted for the Mastorakis report, Mr President, because it is genuinely important and commendable for Europe, and therefore for Parliament too, to help the poorest regions to become wealthy regions, which, in turn, will thus be able to help the regions which are currently rich regions but will in the meantime have become poor.
I must point out, however, that it would be appropriate for Europe to define what a region is. We know, for example, that, in many countries of Central Europe - countries which will become European Union states as of 1 May - regions do not exist. There will be territorial boundaries marked on paper which are figurative, invented, not uniform de facto geographical realities. Therefore, greater consideration needs to be given to defining what a region is in Europe.
Mr President, following on from what Mr Fatuzzo said, it is worth remarking that the concept of 'region' is radically ambiguous. For example, when it comes to constitutional affairs the ancient nation of Scotland currently counts as a region of Europe. However, when it comes to the funds which we are discussing, Scotland itself has several extremely diverse regions. For example, the Highlands and Islands include some of the most isolated islands in Europe with extreme problems of transport because of weather and tidal conditions and the costs involved. The Highlands is one of the most underpopulated mountain regions in Europe. That contrasts with the Central region of Scotland and again with the Borders region, which is sparsely populated and has its own particular problems.
I am delighted that what we did today in these two reports was to reject proposals for radical renationalisation of Structural Funds. The United Kingdom Government has been leading the charge on that. I was glad to see that the European Socialists, including the UK Labour Party, today apparently deserted Mr Brown's proposals about renationalisation. We came to good conclusions about the need to sustain structural funding at European level and to take seriously the problems of territorial cohesion and permanent geographical disadvantage.
. (EL) The enlargement of the European Union is creating a new actuality in the regional policy of the Union, which is why there is a need, among other things, to:
continue to distribute resources to regions in danger of exclusion not as a result of their actual progress, but as a result of the change in statistical conditions following the integration of the 10 new Member States of the ?U;
continue to provide transitional support to regions which have exceeded 75% on an actual, not just a statistical basis;
reject the development of the nationalisation of regional policy as a result of the freezing of the budget at pre-enlargement levels;
concentrate on underdeveloped and other acutely structurally disadvantaged regions;
strengthen inter-regional cooperation;
include the regional dimension in all EU policies.
Finally, the Mastorakis report includes worthwhile special proposals.
Basically, the June Movement believes that the structural development funds should be phased out. Only to the extent that we do in actual fact have the structural development funds should the very small islands too be given their place.
Their particular handicap necessitates support for development processes that can increase settlement and employment, that is to say the promotion of a year-round society on the small islands too.
The June Movement is voting in favour of the report but would point out how grotesque it is that, at the same time as providing development aid, the EU is imposing upon the island societies, through its demands for tendering, a situation in which transport, which is absolutely crucial, is made unnecessarily more expensive.
. (PT) The European Union's central aim should be to promote economic and social cohesion. As the Structural Funds are one of the principal tools for achieving that aim, they should be retained at their current levels. The rapporteur makes some important points, with which we agree, especially:
his opposition to renationalising structural policy, which is a central plank of European unity, and his defence of least-favoured areas, which should remain the Structural Funds' number one priority;
his assertion that regions no longer eligible for Objective 1 as a result purely of the statistical effects of enlargement will not suffer from those statistical effects. Any pertinent measures should therefore be taken to avoid this injustice, without introducing funding cuts for these areas.
As for the rapporteur's recommendation that the current minimum level of 0.45% of Community gross domestic product continue to be dedicated to the Structural Funds in the next period, the only problem is that this figure is clearly not enough to ensure economic and social cohesion, especially given the fact that enlargement will embrace countries whose per capita income is, on average, about 40% of EU levels.
. (PT) I voted for this report, welcoming in particular the judicious inclusion of a set of 'warnings' relating to current Union cohesion policy. If these warnings are heeded, they will enable us to take safer and more effective steps forward in harmonising the levels of development of the different regions of Europe. In other words, it will enable us to pursue the ultimate aim of cohesion.
I hope that the Commission will consider in detail the proposals presented here, from the special needs of the Union's ultra-peripheral regions (where cohesion policy has already proved a valuable spur to development), to the need to simplify the rules for implementing regional policy (by, for example, reducing the bureaucracy involved in payments), to rationalising aims depending on their actual effectiveness.
A particularly sensitive issue is that of artificial increases in the gross domestic product of certain regions of Europe as a direct result of the current enlargement process. Many, including myself, have asked the European Commission to pay great attention to this area, and I trust that the positive responses I have received from the Commission to my written questions on this issue will come to form part of official policy in future.
. (PT) Regional and cohesion policies play an important role in European integration. Objective 1 regions should therefore remain the political and economic priority, and be given greater emphasis. The regional inequalities emerging as a tangible result of cohesion policies call for a redefinition of those policies' priorities. Community policies linked to the Cohesion Fund must be gradually regionalised, and their renationalisation must be opposed.
) I envy Mr MacCormick, who has succeeded in saying so much in one minute to illustrate his vote, while I can only manage to say a few words, as on this occasion too, to justify why I voted for Mr Pomés Ruiz' report on cohesion policy in the islands and regions with low population density.
With regard to the latter, the European Parliament is doing well to treat this issue as a matter of importance. In this connection, I would like to recall, in particular, the Sami people of Finland and Sweden. As regards the islands, which genuinely have low population density and really are inconvenient places to live, I propose that the Member States increase the pensions of pensioners living on islands. Greece, for example - the native land of our Commissioner, Mrs Anna Diamantopoulou - would see the population of its islands rise again unexpectedly if pensions were higher there.
Mr President, I would like to say that my first explanation of vote was a compendious explanation of my two votes. I am delighted that you carried these reports on regional funds and I need say no more.
. (EL) Like my group, I voted in favour of the motion for a resolution on structurally disadvantaged regions.
The enlargement of the ?U with 10 new members and the stagnation of the Community budget at the same levels are giving rise to serious concerns about Union action in island regions, mountain regions and regions with a low population density in the Union. It is important to maintain and strengthen 'cohesion policy' and not to create a programming and financing split and inconsistency. The political principle of 'solidarity' must be fully respected in order to reduce the structural disadvantages of these regions. The facility to increase funding to disadvantaged regions, depending on the extent of their handicaps, is particularly important.
Finally, I wish to emphasise the urgent need to stop soil erosion in island areas, such as the Aegean, with an extensive drywall network conservation programme.
Basically, the June Movement believes that the structural development funds should be phased out. Only to the extent that we do in actual fact have the structural development funds should the very small islands too be given their place.
Their particular handicap necessitates support for development processes that can increase settlement and employment, that is to say the promotion of a year-round society on the small islands too.
The June Movement is voting in favour of the report but would point out how grotesque it is that, at the same time as providing development aid, the EU is imposing upon the island societies, through its demands for tendering, a situation in which transport, which is absolutely crucial, is made unnecessarily more expensive.
- (FR) This society of ours, which is fundamentally unequal owing to the inequality between social classes, also hides a multitude of other inequalities.
Thus certain regions which, owing to their geographical position, do not offer every advantage from the point of view of capitalist profit, inevitably receive less investment. The advocates of the liberal economy do not, themselves, have any means of going some way towards compensating for this inequality, other than to appeal to a state or to the European institutions, which boils down to the same thing.
We would not be against this type of compensation if it relieved, for the working classes, the handicaps resulting from the actual operation of the capitalist economy. However, the destructive forces of the capitalist economy are more powerful than the derisory resolutions of the European Parliament.
Even if subsidies are approved for less-favoured regions, at the end of the day it will not necessarily be those regions and their working classes who benefit from them. This has been proved precisely by the ultra-peripheral regions which the report presents as a model for isolated mountain regions. In spite of aid and subsidies, both national and European, Réunion, Guadeloupe and Martinique, to name but a few, still have a particularly high level of unemployment and particularly low wages.
(Explanation of vote abbreviated in accordance with Rule 137 (1) of the Rules of Procedure)
. (IT) It must be clarified once and for all what is meant by disadvantaged when the term is applied to an island as such and not just to the outermost regions. This is a concept which has already been enshrined in Declaration No 30, annexed to the Treaty of Amsterdam, although I regret to say that the different translations of the document are extremely misleading.
One way of boosting the development of structurally disadvantaged regions could be to make greater and more effective use of the Structural Funds. This depends, not least, on the provision of much more information, a more streamlined, flexible procedure and a more rigorous assessment of the quality of projects and interventions.
I would therefore like to express my appreciation of the Pomés Ruiz report, which has the merit of portraying the light and the shade - more shade than light - of a situation which, with the basic premises having been identified, now calls for financial commitment, more courage and political will following specific recognition of ongoing structural disadvantages, the nature of which has thus far been wholly unclear. Hence the importance of a substantial change, of acting upon this recognition through the convergence of other policies. I would cite, in particular, the need to activate the appropriate derogations provided for in Article 87 of the EC Treaty on state aid, which are essential if we are to close an economic divide which has grown up and is the result, as well as of geographical handicaps, of the short-sightedness of the ruling classes, including the Community, over a number of decades.
That concludes the explanations of vote.
(The sitting was suspended at 12.55 p.m. and resumed at 3 p.m.)
The next item is the continuation of the debate on Mr Poignant's report.
Madam President, ladies and gentlemen, like all the problems linked to the world of work in the European Union, employees in the maritime sector also constitute a problem which cannot be ignored. Due to a lack of skilled labour at national and Community levels, shipowners are being forced to recruit crew members from third countries. In the interests of making this process easier, the Commission has accordingly pushed ahead with a programme for training third-country crew members and for recognition on the part of Member States of qualifications issued by third countries.
In this connection, it should be said that more vocational training means enhanced safety at sea and less shipping accidents. Bearing in mind that many shipping accidents are caused by human error, it is essential to ensure a high standard of training for the crews of European vessels. The proposal now under consideration stipulates, for example, that English should be used as the working language when a ship's crew and the authorities on land have no other common language. I believe that before a request is made to recognise training in a third country, evidence should therefore be provided of a lack of European personnel available to perform the duties in question.
Without detracting from the merits of the proposed training scheme, I would like to take this opportunity to draw the attention of the Commission and of Parliament to the importance of continuing vocational training for third-country and European seamen. I therefore agree with the rapporteur, Mr Poignant, on the need to make the maritime professions more attractive, as a means of combating unemployment and boosting human resources in a sector in crisis. To my mind, the European Union lacks a plan of action designed to promote these professions.
Madam President, I should like to thank Mr Poignant and all the honourable Members who took part in the debate.
The amendments proposed confirm the Commission's approach to the specific procedure for recognising seafarers' certificates and coincide to a significant degree with the Council's position. The Commission is prepared to accept almost half the amendments passed by Parliament, which really do improve the proposal.
The Commission, however, cannot agree to the amendments introducing the possibility of withdrawing the recognition of individual maritime training institutes in third countries, namely Amendments Nos 3, 12, 15, 17 and 20. This action would be neither practical nor productive. The Commission is in favour of overall and comprehensive recognition of the systems and procedures of third countries which guarantee the same educational value of individual institutes. The Commission greatly appreciates Parliament's efforts to examine the withdrawal of these amendments.
On the same subject, the Commission can accept Amendment No 19, which has been amended slightly by the Council, making provision for a mechanism for warning a third country if there are indications that an individual training institute no longer meets the requirements of the STCW Convention, which is the basic training and certification convention.
In all events, the Commission rejects Amendment No 24 proposing to annul the mandatory use of English for communications between ship and shore whenever the communicating parties do not speak the same language. This provision, which has been endorsed by the Council, simply aligns Community legislation with the relevant requirements of the SOLAS Convention, which has applied throughout the world since July 2002.
I believe that, in order to avoid ambiguities during communications between ship and shore, the parties directly involved in the communication should communicate in the language with which they are most familiar. Thus, if the parties do not speak the same language, they must communicate in English; otherwise they will not be able to understand each other.
In addition, I should like to thank Parliament for its very interesting amendments as regards the introduction of a European certificate of conformity for certificates of competency and endorsements and recognition by the Member States, namely Amendments Nos 4, 5 and 6. This is indeed a valuable suggestion and the Commission will incorporate it within the framework of a special legislative proposal on the Member States' certificates of competency, which will call for the facility of recognition of certificates between the Member States and, at the same time, will safeguard compliance with the applicable requirements.
In addition to this, I should like in particular to draw your attention to the Council conclusions on improving Community shipping and seafaring professions approved by the Ministers for Transport in Luxembourg this year. The Council called on the Commission to submit a legislative proposal on the recognition of certificates between Member States. The Commission will submit a legislative proposal on this matter in the immediate future; consequently, the amendments can be withdrawn because the subject will be specifically covered in the coming year.
I should also like to draw your attention to Amendment No 16 requiring the Member States to inform the Commission and the other Member States before withdrawing any endorsement confirming the recognition of certificates issued by a third country. The Commission believes that, given the urgency of such situations, the Member States should be given the opportunity to withdraw their endorsement even before informing the other Member States. The Council agrees with this view and we really do believe that it is important for Parliament to decide to re-examine this amendment.
Last but not least, I fully agree with Amendments Nos 7 and 13, as amended by the Council, whereby third countries will be reassessed in order to verify if they have taken adequate measures against fraud involving certificates. It really is of major importance to prevent fraud in connection with certificates of competency and several MEPs have already stressed this need in connection with this issue. We are certain that the European Parliament will support the Commission's views on the above amendments.
Madam President, honourable Members, if this directive is approved at first reading, we shall soon have at our disposal an effective and reliable system for receiving foreign seafarers on our ships.
Thank you, Commissioner.
During your speech, Mrs Scallon, who was one of the registered speakers, rejoined us.
Madam President, I congratulate the rapporteur and I welcome the Commission proposal for the revision of the current rules concerning recognition of non-EU seafarers. The present rules are cumbersome and have led to duplication and high administrative costs. It is therefore logical and beneficial to establish recognition of training given in third countries.
It is essential that recognition, not only of third countries' systems and procedures, but also of their continued compliance, be, for a substantial initial period of time, strictly monitored at European level, as such recognition will be global in nature.
One particular difficulty highlighted by various Community seafarers was the question of the lack of language understanding and fluency in communicating with third country seafarers. I welcome therefore the fact that language requirements are included for the certification of third country seafarers. This is essential to ensure safety, particularly in emergencies.
Maritime safety is a priority and we must do all we can to ensure that human error is kept to a minimum. The Commission and the European Maritime Safety Agency will carry a huge responsibility. I would like to emphasise also that we must do everything possible to support and encourage seafaring as a profession within the European Community itself.
I would like to highlight certain amendments for support: Amendment No 11 which clarifies that certificates issued before the directive enters into force would remain valid; Amendment No 21 which provides that only countries complying with the STCW Convention should receive recognition and Amendment No 22, which proposes a definitive period for Member States to implement these proposals.
Thank you, Mrs Scallon
The debate is closed
The vote will take place at 12 noon tomorrow.
The next item is the report (A5-0226/2003) by Mr Lambert, on behalf of the Committee on Employment and Social Affairs, on the proposal for a regulation of the European Parliament and of the Council on the coordination of social security systems [COM(1998) 779 - C4-0137/1999 - 1998/0360(COD)].
Madam President, simplifying and updating this regulation is of major importance in promoting the mobility of workers in the European Union.
I would remind the European Parliament that, eighteen months ago, a specific action plan promoting mobility was agreed and a number of these important promotional measures concerned the need for coordination and cooperation between social security systems, but not just that.
The question of mobility is directly linked to competitiveness, to job creation and to social cohesion and it essentially forms the precondition to a real European job market.
During the previous years' application of this regulation, its provisions have proven to be exceptionally complicated, long-winded and unwieldy. Thus, the system no longer responds to new developments in the Member States' social security systems or to the new mobility conditions in the European Union. In other words, this regulation urgently needs to be simplified and updated and this is precisely the aim of the Commission proposal. Simplification will result in Community legislation which is more comprehensible to the citizens for whose sake it is created.
As regards updating, I should like to highlight three basic amendments. The first concerns the personal aspect of the regulation. The proposed regulation will apply not only to workers who move but also to all citizens of the European Union covered by the social security legislation of a Member State. Freedom of movement cannot only benefit workers; it must benefit all European citizens.
The proposed regulation, and this is the second amendment, aims to broaden the material aspect of the application of coordination rules. Thus, the social insurance sectors include new forms of benefits, such as early retirement benefits.
The third important amendment proposed by the Commission concerns unemployment benefits for cross-frontier workers. The Commission proposes that cross-frontier workers should receive benefits from the state in which they last worked. This is important in order to put an end to the complicated and unsatisfactory distinction between full and part-time employment of both typical and atypical cross-frontier workers. Every year the Commission receives thousands of protests from workers who work in one country and live in another and who are frequently subject to discrimination due to the inefficient coordination of social security systems.
Thus, we believe that this proposal will help not only to update the system, which is necessary, but also to simplify it, so that it functions more smoothly both for the citizens and the Member States.
. Madam President, as we have been hearing, Regulation (EEC) No 1408/71 is the mechanism for the coordination of social security systems between Member States, not their harmonisation. For example, it is the regulation which gives you the right to reimbursement of emergency health care costs when you are taken ill in another Member State, providing you have your E111 form with you, as I am sure all of us here do.
The basis of the regulation is to provide those people from one Member State living or working in another with the same right to social security provision as a national living in that Member State. It is parity of treatment. It does not mean that your national system comes with you - which is something that people do not understand - but that you switch to the new system, where you should be treated on an equal footing with others.
In amending this regulation, we are constrained by a strict legal base within the Treaties and by numerous Court of Justice rulings about the scope of the regulation: definitions of social security and not social welfare in general, for example. It is true to say that as a committee we found this a frustration.
The inability to build bridges between national systems is problematic and it leads many people to feel poorly served when gaps appear between the systems. They feel it is Europe's job to provide those bridges.
One of the three main issues we are told that advice services deal with is that of people who have resigned from their job in order to move to another country with their partner or spouse and who lose entitlement to unemployment benefits by doing so; hence Amendments Nos 2 and 43 from the committee. Member States could help by recognising this as a valid reason for unemployment.
As we have heard, the Commission's proposals aim to simplify and modernise the regulation. The Council has been working through those proposals since 1999 and Parliament has followed the workings with a view to cooperation where there is progress for people and where it aligns with ECJ rulings.
However, we have also looked to signal where there are problems and seek solutions where possible within the regulation's limited scope. I have been very grateful for that cooperation with both the Council and the Commission and, of course, for the very supportive cooperation of colleagues within the committee. We have a mutual desire to see the necessary revision of the regulation within this legislature.
Our committee supports the extension of the scope of Regulation 1408/71. We support the move to include pre-retirement benefits for however long they continue to exist, given current moves to extend working lives, and paternity benefits. The majority of the committee deeply regrets that a weak legal base has meant that the extended family definition we wish to see in Amendment No 20 is so problematic. We look forward to seeing a progressive solution being found in the Council in its response to the European Parliament's vote on the Santini report. If this persists it is the view of many of us that we shall see cases brought before the European Court concerning the lack of mutual recognition of marital status for same-sex couples.
The committee is pleased, however, that in the European Year of People with Disabilities there appears to be progress on the cross-border export of certain disability benefits. I appreciate the action of Mrs Oomen-Ruijten in bringing forward the proposed new Article 55, which is supported by many political groups. This means that Amendment No 42, the committee's bridging, and, to some extent, warning amendment, can be replaced by Amendment No 55.
The lives of many disabled people have been made an absolute misery by the current situation in which disability benefits cannot be exported. These people have not been able to exercise their freedom of movement because they cannot afford to.
Another area where the work of colleagues has been very helpful has been on the subject of frontier workers who face particular difficulties in juggling two systems. The revised text of recital 4 makes a particular reference to the taxation issue. I want to make the point here that this is a reference and not an attempt to harmonise taxation across the European Union. It points out that there are difficulties faced which need resolution, even though this regulation may not be the place to do it. It is a problem that can only increase as some Member States merge their tax and social security payment systems, and where people may find that they are paying twice for a service that they can only receive once.
The amendments concerning Articles 57 and 59 also pick up on the need to deal with potential problems before they affect individuals, and are indeed linked to previous European Parliament decisions.
As I mentioned earlier, the scope of the regulation is limited: it cannot answer all questions relating to frontier workers or access to healthcare, particularly when this is currently dealt with under the Treaties as a set of goods and services rather than universal social service. We can, however, aim to ensure that the regulation is as clear and comprehensive as possible so that employers cannot side-step their obligations to their employees and ask them, for example, to become self-employed to avoid payment of social security. The regulation should be a support to free movement, not a barrier, and we hope that our joint work will lead in that direction.
Madam President, today's regulation is a milestone in our history. We want to modernise, we want to simplify and we have been working on that for more than 10 years now. It looks as if we are now nearing the end today, in the first reading. Please excuse me, Mrs Lambert - I would normally thank the rapporteur first, but this time I would like to commend the Commission services, firstly Director Rob Cornelissen, who has not only convinced the Council but has also supported us with his advice and actions, and our other colleagues and in particular Herwig Verschueren, who also made a major contribution. That is not all, Madam President; I will be coming back to that shortly. Amendments have been submitted by all groups in Parliament. What we want is for this regulation to be ready in time for the coming enlargement. That is absolutely essential. Furthermore, the social security regulation is being established through the codecision procedure, while the Council is demanding unanimity. The IGC changes that, and quite rightly so. I am now going to list its blessings. The scope of applicability of the regulation has been extended. Everyone living in the territory of the Member State legally will now be treated equally. In other words, they will have the same rights and obligations as citizens of the Member State.
Secondly, acquired rights will be preserved for all time. The export of rights in the context of social security has now been established clearly and unambiguously for the first time, even if only certain periods are insured in some Member States.
Thirdly, the rules on pensions are being greatly simplified. The arrangements for early retirement, which have caused problems for so many people, will also, where such problems still exist, be included in the coordination.
Fourthly, there is more clarity regarding the rights of people who fall ill abroad. If acute help is needed abroad, then everyone has the same rights. Furthermore, we would very much welcome an amendment in which the requirement for permission to go abroad for medical treatment is amended to reflect the most recent decisions of the Court. In other words - incidentally, there is a grammatical error in the English text - no special permission is needed for outpatient care, although it would be needed for in-patient care.
Cross-border workers. The retired cross-border worker maintains his rights in the country in which he worked. What is new is that cross-border workers' family members are also getting rights.
Unemployment. Opportunities for the unemployed are being improved; the unemployed will be able to look for work abroad under certain conditions without losing benefits. Incidentally, my colleagues and I have submitted an amendment on that point; I would like the Council to say a unanimous ''yes' to an amendment that gives Luxembourg a transitional period of five years, as it is particularly affected by the new regulation because of the large number of cross-border workers there. They will then have the opportunity to adapt to the new benefits system in the country in which they are working and availability for the labour market there. There are also amendments on the provision of living allowances, and so on. The new text for Article No 55 - which Mrs Lambert has already mentioned - is much better and I hope that it will receive support.
The eighth point; people with disabilities will no longer lose their benefits when they move to a Member State. I am very pleased about that, especially in the Year of the Disabled.
The ninth point; not immediately obvious but nonetheless of importance is the paragraph that establishes that where problems exist, the Member States can no longer drag these out but are required to find actual solutions within a specific time.
Two brief points; the first is the question of homosexual marriage, an issue that has been much discussed. Is the Commissioner of the opinion that the coordination regulation is the right place to compel the thirteen Member States that do not recognise the marriage of homosexual couples and have not incorporated it in their family law to do so via the regulation? Would Amendment No 20 not cause the regulation to run into problems? I do have sympathy for Amendment No 49.
Moreover, we have not sorted out a problem that occurs where a social security system is subject to the country of employment principle, but tax legislation is not in step with it. That is another point where I would like to see a logical arrangement. All in all, however, I am very satisfied with the proposal.
Madam President, Commissioner, ladies and gentlemen, making the European labour market possible is in fact the goal of all the Member States, and, since 1971, we have also had an instrument for this purpose, that being Regulation No 1408. How, though, do things stand in practice? A number of Member States have set up various obstacles and allowed them to remain in place. That is why I am glad that the long-overdue reform of Regulation 1408 is at last on the table. Had it not been for this nonsensical unanimity rule in the Council, it would have been there much sooner.
That notwithstanding, we have proved that we are capable of coping, shortly before the end of the parliamentary term, not only with enlargement, but also with giving a social policy reform greater depth.
The first thing to be said about it is that it makes everything simpler, which is what both the public and Parliament want, and it also incorporates rulings by the European Court of Justice on such things as the entitlement to medical services. Secondly, there are also qualitative reforms, and this House and the committee have encouraged and emboldened the Commission to formulate these as such. They include, for example, the right of unemployed people to remain in Europe for up to six months for the purpose of seeking work; this involves family members and people who are no longer involved in economic activity being included in the scope of the Regulation. It involves all these things, because we are of course inviting to Europe not only workers but also their families.
Like Mrs Oomen-Ruijten, I am especially glad that we have made a special arrangement for people with disabilities, something that the Council was initially unwilling to accept. I hope that we will now be able to reach a compromise. What is important is that nobody who wants to avail themselves of the mobility option and whom we wish to support in their desire to do so, should fall through the social security system's net. It is also important that we should reiterate that this is about coordination and about the acknowledgement of entitlements, and not about the transfer of social benefits from one state to another.
There were also, of course, a number of conflicts - not with Mrs Lambert, whom I thank for her cooperation, and nor even that much with the Group of the European People's Party (Christian Democrats) and European Democrats, apart from the point relating to families, which Mrs Oomen-Ruijten has just mentioned. Some Member States take a very narrow view of what constitutes a family - I would say they have a twentieth-century view of it - whilst others have a more modern approach in line with the twenty-first. What we, in fact, regard as important is that this definition, when we decide on one, will have no legal significance in terms of the Regulation, and that we will not be enforcing some sort of acceptance of a lifestyle on any Member State. For that reason, we should perhaps show a bit more tolerance.
My final point is that it matters a great deal both to me and to my group that we should now - great and important though this reform is - keep this Regulation open-ended. There will without doubt be more cases in which we will have to get involved, particularly when we are joined by ten new Member States next year, when we will gain experience and perhaps have to make more changes. It is for this reason that we also support the Commission's idea of flexible action in areas that are left open and also of regulating those matters that have not been sorted out, such as taxation and the occasional possibility of double taxation - which will perhaps happen in the next legislative period.
Madam President, I too can say that I am delighted with the Commission's attempt to simplify the promotion of mobility, for that is really what this is about. We all want citizens to be able to really demand justice in the free movement of workers. This has not been a success to date. Just one look at the statistics shows us that only around 2% of the citizens work in another country. However, I should in this respect also like to deliver a few notes of discord which do not concern Parliament. Once again, we have managed to work well with the fellow MEPs. As Mrs Oomen-Ruijten has stated, work with the European Commission was also perfectly feasible. I did, however, see it as a sword of Damocles that the European Council is threatening to call it a day after all if we do not bring our requirements under control. I find this hard to take, certainly where frontier work is concerned. I should like to underpin this with a few examples. In my area, which is between the Belgian border zone - in which I live - and the Netherlands, the opportunity is currently presenting itself to deploy 800 workers at a large company, Volvo, just across the border. People will certainly be recruited from my area. I still, however, hesitate to advise people to actually do this unless 100% guarantees can be given concerning sound and proper social security. I find it impossible to explain to, for example, a 62-year old lady who has become disabled, that she will lose her disability pension in Belgium and will not qualify for old-age pension in the Netherlands until she reaches the age of 65. These are all situations that cannot be accounted for because there is insufficient coordination at the moment. For that reason, we have all joined forces and tabled yet a few more amendments to avoid scenarios of this kind in future. With these amendments, we want to force the institutions and the Member States to coordinate their efforts more effectively. The amendments tabled by us, fortunately by a number of groups together, pertain to very specific cases which often affect frontier workers. This receives my support. In my view, it is unacceptable for the Member States not to be able, and willing, to acknowledge this problem. Surely we cannot have a situation where a united Europe is being sabotaged because a number of national officials and politicians treat frontier work as a marginal issue. I am therefore pleased that in its proposal, the European Commission is making every effort to enforce cooperation by the Member States. As soon as this regulation has been adopted, I hope that it will actually be enforced, and I would urge the Commission to see that it is.
Madam President, Commissioner, ladies and gentlemen, Mrs Lambert's report presents an entire set of extremely interesting measures. The main aim of the report is to ensure that persons moving within the EU do not suffer disadvantages in their social security rights. For those of us in this Parliament who hope that cultural and human exchanges increase in the context of the free movement of persons, this report really is a step in the right direction. The simplification of regulations, coordination, the harmonisation of procedures based on the application of the principle of equal treatment, which gives employees or self-employed persons from other Member States the same rights as the citizens of the state responsible, all contribute to European integration.
Some measures contained in the report are particularly noteworthy. Personally, I find that they are very much in step with the changes that have taken place in our societies. I am thinking in particular of the desire to treat maternity and paternity equally, the proposal seeking to include third-country nationals in the directive's scope, and even the definition of the term 'member of the household' applying to unmarried partners in a long-term relationship, irrespective of sex.
Although I, together with my group, do support this report, I wish, Commissioner, to underline the paradox between the stated desires and the dangers of adopting measures less comprehensive than those provided by the social security systems in several European countries. France, Italy and Germany, for example, are about to implement or have already implemented reforms intended to break up existing social security systems, on the pretext that they have excessive budgetary deficits in terms of the Maastricht criteria. By extending the sphere of operations of private bodies, we will be moving towards a reduction of national assistance or even its total disappearance, which could prove extremely dangerous for the future. And yet, the principles and aims underpinning the creation of social security systems in Europe still apply, in the context of developing a European social model that has proved itself by enabling growth and improved living standards for decades.
I would add that these aims are all the more necessary given the increase in levels of precarity and poverty in Europe today. According to a recent Eurostat study, 15% of the Union's inhabitants are at risk of poverty and social exclusion. If you take away all social transfers, this figure rises to 24% and the situation is in danger of worsening. The question facing us in Europe today goes far beyond establishing coordination, even though this is clearly crucial. What we are faced with is a real societal choice. Do we want a model of economic and social development that is equitable and provides assistance, which will enable us to stimulate growth, or will we take the route of allowing all social systems to disappear, at the risk of allowing the number of people in a precarious situation, the poor and the marginalised to skyrocket? Choosing the first option would require a genuine form of European social governance to be established, based on a form of downward harmonisation. This would clearly also involve reviewing the Maastricht criteria.
Madam President, first of all, I should like to express my thanks to the Commission. Two names have been mentioned: Mrs Diamantopoulou and Mrs Lambert, sitting next to her. I should like to take this opportunity to join in thanking them. As Mrs Oomen-Ruijten said, if you want to assess something in a historical framework, this can be done in two ways. Historically, we have been given a patchwork of provisions, a patchwork of adaptations, of a coordinating directive, No 1408/71, with its later amendments. We also have a catalogue of problems. It is then very good if we can make a little progress. This could represent a historical step forward. The historical vantage point should perhaps be a next step, but I shall come to this in a moment. I should first like to take stock of what we all have actually managed to achieve. I think that it is quite favourable in itself.
It is clear, as Mrs Oomen-Ruijten stated before, that we have achieved a number of things that are already acceptable to the Council and to the Commission. These issues concern, for example, the inclusion of stateless persons and refugees, or regulations, or improvements should I say, in the field of bureaucratic obstacles to frontier work, and we could go on like this for a while. Quite a few problems nevertheless remain, as everyone knows. Only 2% of the European population carries out cross-border work in some form or other. If you engage in conversation with frontier workers, as has already been mentioned in the form of personal recollections, they will tell you that the problems know no bounds.
We are also keeping a few issues open, and I think that we should take the following historical steps at some point. If we only consider the definition of families, then we will not solve the issue; we have to try to solve this by referring to the Santini report. Or if we look at a number of other issues related to family reunifications and benefits, etc., then one thing is very clear. We are now talking about improving the coordination of these systems; we are talking about modernising them and we are doing this against the backdrop of workers' mobility in Europe and a better-functioning labour market. In future, and this would be a historical step, we will still need to move towards some form of harmonisation, because we will otherwise fail to solve other problems, as the social security systems are under pressure in every Member State and, in actual fact, come into conflict with each other, which leads to the further development of this patchwork. I would like to see an end put to this.
Madam President, I would like to join my colleagues in thanking Jean Lambert for her work on this issue. I would also like to compliment the Commission and the Commission staff for their assistance.
Freedom of movement has been one of the core tenets of the single market. If this is to be a reality rather than an illusion, then the opportunity to move with social security benefit, with guaranteeing rights of social security, must be seized. Over the past few years there have been many moves to bring about a resolution to what seemed to be an intractable problem. I believe that the Council and the Commission text, as well as some of the proposals coming from this House, offer the best possible solution for ensuring that people who are forced or who wish to move across different countries can be secure in the rights to their benefits.
One of the difficulties we have faced over the last number of years with this regulation has been its complexity, not just for the individual who wishes to benefit from it, but also for the authorities that are forced to interpret it. One of the great things we have done so far in our work with Mrs Lambert and others has been to abridge that text, make it simple and readable.
More needs to be done but we have gone a long way towards that end.
One of the difficulties I have with some of the amendments being put forward is the question of harmonisation. As Mrs Lambert says in her own report, the fundamental principle here is about coordinating national systems, not replacing them. We have seen in other areas of work in the European Union that coordination achieves quicker and better results for the individual than merely trying to enforce harmonisation. Therefore I would have to oppose some of the amendments seeking tax harmonisation and also the equal right to unemployment benefit.
The last point I would make is on the question of the definition of the family. Again, this presents difficulties in many countries where certain types of unions and certain types of marriages are not recognised. We have to ensure that national legislation is applied in those areas. We can see advances being made in every country towards coordination.
The issues raised in Amendment No 38 in particular can best be dealt with in the context of the newly implemented regulation, and we should leave it at that.
Madam President, freedom of movement is one of the four fundamental freedoms set out in our Treaties. Ensuring that persons moving within the EU do not suffer disadvantages in their social security rights and consequently coordinating national social security legislation is, therefore, a crucial element, as a number of my fellow Members have said. I am thus convinced that social security systems that function harmoniously and in a coordinated way are valuable assets for European societies. Acquired rights, the policy of simplifying pre-retirement benefits, clarification of sickness benefits, the assets that our colleagues have suggested in the field of handicaps, are the basic building blocks for improving this report, which addresses in particular the social protection of frontier workers and of those who move around within our territory. Even if those only represent a small percentage of the population as a whole, the problems that they face clearly warrant our full attention. On this matter, I have a specific example in mind: I remember inviting to Paris some Belgian doctors, who had practised in their country for 20 years. When they arrived at the social security office in Paris, they were told they had lost their rights. This shows that we must welcome this text.
Nevertheless, some of the amendments contained in this report appear to be somewhat problematic. I am thinking in particular of Amendment No 3 and of extending the regulation's scope, which I do not feel would be appropriate given the potential financial impact of such a measure. As for Amendment No 20, I believe it disrupts the balance of the regulation for no good reason. This is why I believe that Parliament must be reasonable and accept Amendment No 49, as Mrs Oomen-Ruijten suggested a short while ago in her speech.
Madam President, of the four freedoms pertaining to the internal market, the free movement of persons, and particularly of workers, is the one that has been realised the least. One can dream of greater labour mobility and of lifting internal borders for those looking for work. For those who are actually involved in movement of this kind, the reality is often a nightmare. Few feel up to the task. Labour mobility in Europe is far too rare and far too little attention is given to those who do take the plunge. To the politicians in the capital cities, these people are often treated as a marginal issue that takes place at the national fringes, away from the hub. We, European politicians and policy makers, often hear the comment that we should not get involved in social security because it is a national issue. We should only confine ourselves to Regulation 1408/71. This Regulation, as its name suggests, is more than 30 years old and has become more ambiguous as time has gone on. Moreover, it took five years before there was some kind of agreement within the Council about the simplification proposal that the Commission submitted in 1998. This has been a laborious process and has not by any means reached completion, but, fortunately, clear guidelines have now been drafted for it. Since these have already been mentioned by others, I will not repeat them. I greatly value the work that the Commission and the Council's working parties have carried out and, needless to say, also our rapporteur, Jean Lambert, who has entered into very extensive consultations with these other bodies. Nevertheless, many problems still persist. I have the impression that we have solved many of those problems thanks to our amendments that have often been drafted in line with the Commission and the Council. However, there are two other important bottlenecks that affect the practical side of things.
First of all, it is important to know what Member States will actually introduce within the scope of the Regulation and what exceptions and excuses they will dream up in order to circumvent the provisions. For that reason, the application regulation and annexes are of major importance. These have not been presented to us to date, but are being prepared in the Council. In my view, we should most definitely take this into consideration when we settle on our final opinion. As far as this is concerned, the Member States have been warned and, together with our colleagues in the national parliaments, we will keep a close eye on our ministers and council representatives in the process.
Secondly, the problems in practice often touch upon other rules and regulations which do not strictly fall within the scope of the Regulation. This is in the case where, for example, in social security regulations, age limits are used or definitions for people for whom derived rights exist, that are based on family law in the Member States. Or something which is quite common in the Netherlands, combinations of general social security regulations which serve as a basis, alongside additional regulations that fall outside of the scope of the Regulation. Fiscal regulations are another major problem area. European coordination rules are lacking. There are only bilateral agreements between Member States, and these are often at odds with these fiscal regulations and fail to comply with the rules in the Regulation. This is a huge problem, particularly for the frontier workers who live in one EU country and work in another. The Commission has assured us that those problems cannot all be solved within the Regulation and this is why we have shifted a number of amendments from the articles to the recitals. This, however, does not mean that the Commission and the Council should take them less seriously. I should like to add this quite emphatically. On these points too, I expect the Commission - this may be a new Commission - to actually take powerful initiatives in the fullness of time, because it is at least as important to solve these problems as those in the current Regulation.
Madam President, I often visit businesses and people on the border between Denmark and Germany and hear again and again about the problems of living on one side of the border and working on the other side. It means, indeed, that many people do not even try to do so. In actual fact, there are only 1 000 people who commute across the Danish/German border in spite of the fact that unemployment south of the border stands at 12%, and north of the border is as low as 6%. There are obviously linguistic barriers to taking up work on the other side of the border, but the different ways in which the tax and social security systems are set up are also of very great importance.
What of course distinguishes Denmark is that we fund our social security systems across the border via the general taxation system, while in the rest of the EU more use is made of earmarked social security contributions. This has a role to play in creating part of the problem we experience. I should not, in a way, mind it if we in Denmark were to obtain reforms whereby future payments were better at reflecting the individual's responsibility for the common good and whereby the costs of social security arrangements were made clearer, that is to say through an increase in the number of earmarked contributions. Such reforms could also reduce the problems posed by the Danish social security system in relation to other countries' systems.
That is not, of course, at present on the agenda, however. We are concerned here with simplifying the coordination of the social security arrangements between the Member States, and there is a great need to simplify these very complex rules which, over the years, have become progressively more complex.
I should like to thank Mrs Lambert for the work she has done. I am in favour of Parliament seeking to cooperate with the Council on these issues and seeking to work in tandem with it. We must not delay the reforms unnecessarily. I believe it would be easier to get the reforms through before, rather than after, enlargement. We must not, therefore, be so focused upon the ideal that we fail to obtain a workable solution right now.
Madam President, in order to safeguard the freedom of movement of persons within the European Union, it is essential to safeguard their social security rights. The work done by the rapporteur, Mrs Lambert, is thus of the greatest importance, and I congratulate her.
The fact is that nobody should fall outside the existing social security systems of the European Union, including third-country nationals, though that issue has been dealt with elsewhere. I also believe, however, that there should not be a comprehensive list of social security regimes covered by coordination in this case. This will give us room to make additions later on, as and when problems arise.
I would like to emphasise that the Commission's own proposals and innovations, aimed at updating the regulation (which, as we know, dates from 1971), are to be welcomed. We must go further, though, without forgetting the regulation's four principles, as the rapporteur points out. I would lay particular emphasis on certain proposals aimed at improving the draft presented to Parliament, above all: the recognition that people leaving employment in one Member State for family reasons should not consequently lose the right to unemployment benefit in their new country of residence; the extension of the provisions to refugees, stateless persons and their families resident in Member States; definitions of frontier workers, refugees and stateless persons and their rights, although those rights should also be extended to their families; recognition of the rights of retired frontier workers, the extension of the concept of the family and the inclusion of paternity leave; the improved situation of people with disabilities, which has already been mentioned, preventing them from temporary loss of entitlement to disability benefits or from having to claim those benefits afresh; the opportunity, also afforded here, for two or more Member States to conclude conventions with each other based on the principles and in the spirit of the regulation.
I can only regret, however, the various attempts to undermine the social security systems of different Member States, mine in particular. This could jeopardise the true reach of several of the rights we are upholding here. That is why I am calling for these proposals to be taken into account, and also for all attempts to undermine the social security systems of the Member States be reviewed.
Madam President, I should like to extend a warm thanks to the rapporteur for the work she has done. I have often thought that this report was going to outlast her mandate, for that is nearly how long it has been on the table. This was not due to a lack of diligence on her part, for that was, in fact, immense, but rather due to insufficient diligence on the part of the Council. Mrs Oomen-Ruijten rightly pointed out that it was not as a result of any lack of diligence on the part of the Commission. This suggests that we are dealing with a very difficult issue politically speaking. Why? Because a great deal of money is involved. That is the first reason.
My second point is that, in everyday life, the Member States do not for one moment consider the people that might break out of their own mould from time to time. They actually assume that everyone remains in their own country, from the day they were born until they die. They, in fact, find it highly inconvenient if that status quo is upset when people move abroad. They may be prepared to take certain measures, but as few and as little as possible, and they then try to snatch back as much as they can. If there is any bother with the budget, then those are the people who are tackled first. That is why the Regulation is also used to limit rights rather than to increase them. Anyone who would like to study this more in-depth should come and have a look at what has happened in the Netherlands and Belgium on this score, where neither country is particularly blameless.
Finally, I should like to raise another matter, which is the issue over which there is still a difference of opinion, namely the issue of tax and social security. In fact, I think that Mrs Jensen has already made a very valid point on this matter. She also gave one of the best examples in Denmark, because all social security over there is covered by taxes. What is annoying is that in some cases, people pay taxes in one country and social security contributions in another. As, for example, social security contributions are relatively high in Belgium and non-existent in Denmark, at least in the form of contributions, you are extremely unfortunate if you pay tax in Denmark and social security in Belgium. If the reverse is true, of course, you are extremely fortunate. You then pay relatively little in taxes in Belgium and receive an awful lot of social benefits in Denmark. That is therefore a matter which needs re-addressing and which remains an issue. This is not harmonisation, but it is important that the two types of taxes should be treated in the same way, at least in one and the same country, and this is an issue which really deserves an all-out effort on our part. If we do not solve it, we will never bring about a sound labour market in Europe.
Madam President, like the previous speaker, we must congratulate not only Mrs Lambert, the rapporteur, for the work she has carried out, but also, Commissioner, your staff for their work and for the coordination which has developed between the Parliamentary committee and the Commission which has led to the streamlining and updating of a text that concerns one of the fundamental aspects of this European Union of ours, which is the freedom of movement - as you yourself said - not only of workers, but of all Europe's citizens.
This text has been streamlined and updated and takes account of the rulings of the Court of Justice, but also of the current realities of employment and of certain types of self-employed workers. In my opinion, we must welcome the text and call for this work to be concluded before the end of the year, before enlargement takes place, because this will make progress easier to achieve.
In the little speaking time left to me, I should like to focus on one issue: the situation of frontier workers. These are truly Europeans par excellence; it is they who suffer as a result of differences in legislation and who least understand the steps forward Europe is taking, and yet they are the ones for whom everything possible should be done, to enable them to perform their jobs across borders.
As has already been said, the progress that has been made is clear to see. I wish, however, to emphasise the need to research new forms of working together, new forms of institutional cooperation between Member States, when problems in implementing these regulations persist, particularly in cases where there are differences in their implementation. There are many such differences and there are also many delays in harmonising these.
With regard to this fundamental issue, proposals have been tabled in Amendments Nos 51 and 52, on which we will vote tomorrow. I believe that this issue of coordination will require ongoing effort and fine-tuning. Today, coordination is necessary in that responsibility in these fields falls to the Member States. This does not mean, however, that we should not raise the necessary issue of harmonisation in order to protect the European social model.
Madam President, it goes without saying that the hotchpotch of laws and regulations governing social protection in the various countries of Europe needs to be harmonised. This is done to a minimal degree, however, and never with a view to bringing each country's social legislation into line with the national legislation that is most favourable to workers. Some amendments tabled by the European Parliament improve the Council proposal for a regulation and we will be voting for them but how can we talk about these few changes without condemning the policy currently being pursued by the European States, the general thrust of which is to weaken the social protection of workers, to reduce pensions, to increase social security contributions whilst reducing benefits: in short, what we are seeing in most European countries? Whether this situation develops gradually or overnight, life is becoming impossible for low-paid workers, self-employed workers and the unemployed to support themselves properly. Access to care is increasingly becoming a privilege of the wealthy. This is an outrage.
Why, furthermore, should we have this political guideline when national prosperity is increasing, admittedly slowly but increasing nonetheless? In France, for example, we are told that social security is in deficit. Why is this so? Partly due to unemployment, a situation for which the workers are not responsible and of which they are in fact the victims. Mainly, however, because the State is digging into the social security coffers in order to bestow gifts on employers through reducing social costs.
What governments call pension reform or social security reform is basically large-scale plunder from workers to the benefit of a few wealthy parasites. In any event, I wish to use this speaking time to state that European workers have the moral right to defend themselves, to strike and to demonstrate because they have no other way of opposing what is actually nothing less than organised theft.
Madam President, I also commend the rapporteur, who has approached this complicated and important brief with great conviction and enthusiasm. The principle of simplifying and modernising social security rules to make them more efficient and user-friendly certainly deserves support. However, although I am sympathetic to a number of the points she raises, in certain respects I suggest that her proposals go too far.
I am against Amendment Nos 1, 44 and 45, as they include references to taxation. I hear what various colleagues have said on this subject and particularly welcome the comments made by the rapporteur herself, that this regulation might not be the right place to address that. I agree with that point. Regulation 1408/71 is about coordinating social security, which derives its legal base from Article 42, which is not concerned with taxation at all.
I can understand why some colleagues would wish to extend the scope of this regulation into the field of tax, but this is not a Community competence and should not become one by the back door or indeed the front door. If these amendments are passed I would hope that the Commission might still reject them. I invite the Commissioner to reflect further on this point.
I am also against Amendment Nos 2 and 43 concerning payment of unemployment benefits, both of which only just scraped through in committee. The rules in Regulation 1408 must provide a balance between encouragement of labour mobility and avoidance of abuse. The term 'family reason' in the amendment is, in my view, too vague. EU citizens do and should have the right to seek employment in any Member State. For them to seek unemployment benefit in a Member State without having worked there and for the EU to endow them with rights to benefit, irrespective of individual Member State rules is just not reasonable. I understand the problem but this is not the solution.
I shall be recommending support for many of the rapporteur's other amendments, but for the reasons I have mentioned above, I cannot recommend approval of her overall report.
Madam President, extension, modernisation and simplification of Regulation 1408/71 are long overdue. For over 30 years we have been waiting for this work to be done. The amount of progress that has been made is a credit to Mrs Lambert, the Commission and the staff on both sides, and indeed the other groups in this House. Certainly those whose task it is to implement the Regulation will welcome its simplification, because it is a minefield for those who have to interpret the various court judgments that have been laid over the actual regulation itself.
It has repeatedly been said that this is about coordination. It is true that it is not about harmonisation. I would argue, however, that it should eventually be about harmonisation. We are sticking our heads in the sand if we think we can create a European labour market if we do not move ultimately towards harmonisation, both of our social welfare systems and of our tax systems. It is a nonsense to think that we can go beyond the current 2% of movement to a real movement of labour if we do not get serious about this issue. Its purpose is to extend and to modernise. I particularly welcome the changes that were made in relation to commuting workers whose lives will be made a lot less stressful as a result of the changes that have been achieved here.
In conclusion I welcome the indication from the Irish Government which intends to prioritise an agreement on this proposal during the course of its presidency. Hopefully it will not have to deal with it, because the Italian presidency will already have done so. At any rate, I look forward to it being concluded by the time this Parliament ends in June 2004.
Madam President, ladies and gentlemen, I cannot fail to congratulate and sincerely thank Mrs Lambert, who has succeeded in bringing to debate this document which we have been waiting to discuss for five years now.
For a long time now, thanks to a previous amendment of Regulation 1408, many pensioners who are in financial difficulties due to illness or disability have been unable to draw their pension or illness allowance when they change their country of residence within the 15 Member States of the European Union.
Amendment No 42 to Article 27a of Mrs Lambert's report is concerned with addressing this issue, stating that, until the new state of residence starts to pay the allowance provided for by its own law, it is the previous state of residence which is to pay this allowance until the disabled person starts to draw it from the new state of residence.
The amendment to Article 55, however, tabled by Mrs Oomen-Ruijten, Mr Pronk, Mrs Lambert herself, Mr Hughes and others, states clearly that, if the new state of residence - France, for example - does not provide for such allowances, the allowance is not to be paid. I therefore fear that, although I do not believe this is the wish of the majority of the Parliamentary committee or of Parliament, if these amendments are both adopted, the citizens of any Member State moving within the European Union will continue to be without a pension.
I hope I have misinterpreted the intention conveyed by the Italian translation. I reserve the right to clarify this point with the rapporteur and I hope that the regulation will be a genuine step forward in the protection of European workers who move within the Community.
Madam President, we have all of us said today that there is a sound basis for revising Regulation (EEC) No 1408/71. We all know people who have run into difficulties because they have taken up work in two different countries, and it is therefore crucial to emphasise that people have not, as a matter of simple fact, been given the right promised to them since the Common Market was founded. It is therefore quite natural that we should break down the barriers that exist.
On the other hand, we must also acknowledge that there is probably no regulation that has been more demonised than this one. Over the years, opponents of the EU in my own, and other, countries have used it to give people the impression that our social security would be harmonised, that we should be forced to change our social security systems or even that our national pension schemes would be abolished. I must of course deplore the fact that these people have not appeared in the House today to engage in this debate.
I should like to emphasise today that the Danish Social Democrats are not, in general, afraid of freedom of movement, and I certainly do not think that freedom of movement would undermine national social security arrangements, even if these would then apply to a wider circle of people. Neither practical experience nor calculations show that there would be hordes of people suddenly wanting to migrate.
On the other hand, I also think it important for us to understand that, if unintended consequences arise - if, for example, too many contributions leave the country or if social security arrangements are shamelessly exploited - then we should definitely not look passively on but take action straight away. This is emphasised by Amendments Nos 10 and 52, in which we say that our countries can establish bilateral contacts - of the kind with which we are already familiar - and that we must talk to each other if someone runs into difficulties. That would, of course, also prevent all forms of fraud.
It is important for the Commissioners also today to emphasise at least three things in addition to what has been said in the House: firstly, that there is no question of harmonisation; secondly, that we shall not accept any form of deterioration whatsoever and shall step in if we see the systems weakened; and, thirdly, that we shall not accept unintended consequences and fraud. A fourth thing also to emphasise, of course, is that we cannot accept, as a result of this proposal, any impairment of the schemes we already have.
I think that is very important. I do not myself believe that this will happen. I do not for a moment believe that migration will be on a sufficiently large scale. I do, however, believe it important for people to have this emphasised to them by the Commissioner responsible, and I should be delighted, Commissioner, if you could do this for us today.
Madam President, I should first like to explain that I am speaking on behalf of my colleague Mr Manuel Pérez Álvarez, who has been unable to reach the House as yet.
I must congratulate the rapporteur on her report. In our view, the principle of free movement of persons between Member States is as important as the principles like the free movement of goods or of services. It could even be deemed more important than the latter.
The free movement of persons differs from the other principles referred to in that it may be restricted, prevented or subject to conditions if the right to social security of persons moving within the European Union are not respected. Article 34 in Chapter IV of the Charter of Fundamental Rights of the European Union, entitled Solidarity, lays down clearly the right to protection in a range of cases. These include maternity, illness, industrial accidents, dependency, old age and loss of employment, in accordance with Community law and national laws and practices. Article 34 also lays down that everyone residing or moving legally within the European Union is entitled to social security benefits and social advantages in accordance with Community law and national laws and practices.
We see the guiding principles of the regulation as being equality of treatment for citizens of other states and for national workers, regardless of whether the workers are self-employed or not, aggregating contribution periods in various countries if necessary, banning multiple payments and allowing social security to be transferred to other countries. This is what will promote freedom of movement and family reunification. It follows that we believe the proposed regulation should be welcomed. It will facilitate more widespread support and simplify earlier provisions. In addition, it is not intended as a replacement for national legislation. Rather, it aims to coordinate national systems in order to provide a better service and improve the support available to the citizens of Europe.
Madam President, Commissioner, ladies and gentlemen, Regulation 1408/71 has been around for more than three decades and was created in order to coordinate Member State legislation in the field of social security. Its main aim is to ensure that workers moving within European Union territory do not suffer disadvantages in their social security rights. Over the years, various amendments have been made to this regulation that have made it extremely complex and some very positive developments have taken place in the social security systems of the various Member States, including my own.
These facts demonstrate the urgent need for this regulation to be reformed. The Commission's proposal, which is to be welcomed, clearly sets out the aim to be attained: to coordinate social security systems with the prospect of enlargement in mind. This involves coordination and not harmonisation. The intention is to modernise and simplify the regulation and, in this context, a significant step forwards has been taken in various areas, in particular with regard to the rights of the unemployed, pensioners and frontier workers and their families. The list of types of social security covered by coordination has also been extended and measures are set out for solving the problem of double taxation.
The rapporteur has really shown great commitment to the work on reforming this regulation and I congratulate her on this. I must state, however, that some of the proposals she has put forward raise difficulties, which meant that the PPE members of the Committee on Employment and Social Affairs had to vote against the report. I shall confine myself to discussing one of them, which concerns the definition of the family: Each Member State recognises a particular concept of the family in accordance with its national legal system. It would not, therefore, be legitimate to impose any type of family model on the Member States.
Madam President, I asked for additional speaking time because I am aware that rapporteurs often do not have a chance to reply to particular points which could be cleared up during the debate.
Mr Pronk and others have explained the taxation issue very well to those - within his own political group and elsewhere - who have concerns about it. This is an indication that there are issues which need to be looked at.
As regards Amendment Nos 44 and 45, I would urge Mr Bushill-Matthews, amongst others, to look at Amendment Nos 51 and 52 and to see if he cannot at least support them.
As regards one or two comments on Article 3 and the scope of the regulation, if they are references to the issues about refugees and stateless people, then they are already included in the current regulation. This is not an addition but a rewording, because the original proposal - which was a rather elegant, all-embracing one from the Commission - had to be changed because the issue of third-country nationals was dealt with some time ago in a separate proposal under the able rapporteurship of Mrs Oomen-Ruijten.
The issue of moving for family reasons is included not least because, as I indicated, it is a question that the advice services say comes up very frequently. It was also the subject of a significant case in the Committee on Petitions. A British woman who moved from the UK in order to follow her husband in his work as a member of the armed forces discovered that she fell between two stools in terms of her entitlement to unemployment benefit. If she had known how to work the system better in terms of nuancing it, she would not have been caught by resigning four days before moving. Therefore, that particular issue is there because it affects a large number of people.
I would like to thank colleagues for a very focused and informed debate. I hope we manage to get a very positive vote from Parliament tomorrow.
. Madam President, I would like to congratulate the rapporteur, Mrs Lambert, for her excellent report, especially because in order to draw up this kind of report on this particular issue it is not enough to be a sensitive politician: one must be a very committed technocrat. It is such a complex and difficult area.
I would also like to thank Mrs Oomen-Ruijten and all other Members involved. They really have had to work hard, not only in terms of the complexity of the file, but also as regards the problems surrounding unanimity and the huge differences which exist from Member State to Member State.
It is very important to repeat what Mrs Thorning-Schmidt repeatedly underlined: the whole effort aims to modernise and simplify the regulation. It is not a political exercise of harmonisation, which, for legal and political reasons, is totally impossible on this issue.
The position of the Commission on the various amendments is as follows:
The Commission can accept in full Amendment Nos 3, 4, 5, 6, 7, 8, 9, 10, 12, 19, 21, 22, 23, 24, 25, 26, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 39, 41, as well as Amendment Nos 46, 47, 48, 50, 51, 52, 53, and 54, which aim either to clarify and to render more precise the Commission's proposal; or, via recitals, to draw attention to certain specific problems which cannot be solved by the rules on coordination of social security schemes; or to incorporate recent case-law of the Court of Justice.
The Commission accepts in part Amendment No 11, which concerns declarations to be made by the Member States about their legislation. However, the proposed text is too rigid. A yearly declaration would be sufficient.
Although I understand and agree with the ideas behind Amendment Nos 38 and 40, the Commission cannot accept them because these provisions should figure in the implementing regulation instead.
The Commission cannot accept Amendment No 42, which would not amount to simplification at all. The Commission has sympathy for the philosophy behind the amendment. The same result can, however, be achieved in another way. This is exactly the objective of Amendment No 55, which the Commission can accept in full. This amendment is also in line with the proposal the Commission presented in July
Thank you, Commissioner.
The debate is closed.
The vote will take place at 12 noon tomorrow
The next item is the report (A5-0228/2003) by Mrs Miguélez Ramos, on behalf of the Committee on Fisheries, on a Commission communication to the Council and the Parliament: Mid-term review of the fourth fisheries protocol between the EU and Greenland [COM(2002) 697 - 2003/2035(INI)].
Madam President, on a point of order, I am aware that we are overrunning somewhat and that you will be taking the statement on Cancún at 5 p.m. Everyone from the Committee on Fisheries is present just now. I was wondering whether it would be possible to deal with Mrs Miguélez Ramos' report and Mr Ojeda Sanz's report before we adjourn for the Cancún statement? That would enable the Commissioner and everyone from the Committee on Fisheries to be present for all of these reports. No one anticipated having to come back late tonight and it would perhaps mean there would be very few people here from the committee for these reports if we delay them. Would that be possible?
Mr Stevenson, I understand your position. Regarding the report by Mrs Miguélez Ramos your wish has been granted, as the debate will begin immediately. We will see if it is possible to deal with the second report, on fisheries, after the report by Mrs Ramos.
We will now begin the debate on the report by Mrs Miguélez Ramos.
- (ES) Madam President, Greenland is an autonomous region of Denmark. It was part of the Community between 1973 and 1984. In 1984 a referendum was held in Greenland and 52% of its inhabitants expressed their wish to withdraw from the Union. Thereafter, relations with Greenland have been governed by the Greenland Treaty. This treaty accords Greenland a similar status to that enjoyed by 19 other territories, namely Overseas Country and Territory status. As a result fisheries products from Greenland may be exported freely to the Community in return for a favourable fisheries agreement. The latter was originally intended to last 10 years but has been extended several times.
The 2002 fourth protocol provided for the mid-term review currently under way. The review is justified because of the lengthy period of time involved and the significant sums at stake.
The scope of the communication from the Commission extends beyond matters relating exclusively to fisheries. This is because relations with Greenland involve many other issues. The Committee on Fisheries therefore believes Parliament must take the initiative and draft a general report dealing with political relations, development aid to Greenland and fisheries relations. The report should be set in the broader context of the Arctic dimension.
(Madam President, I must point out that I am unable to see on the screen an indication of the number of minutes elapsed since I took the floor. I would like to know how much time I still have available.)
As I was saying, in addition to dealing with relations between Greenland and the Union, the communication from the Commission contains a review of the current state of the agreement. Any amendment would have to be approved by the competent local authorities in Greenland. Consequently a thorough review is suggested, but only after 2006 when the agreement expires. A mere adjustment is proposed for the intervening period.
Nonetheless, it is important to bear in mind criticisms made in the House and by the Court of Auditors. We therefore believe that even in the case of minor adjustments, the principles of good governance, transparency and optimal use of Community financial resources should be applied here and now. There is no need to wait until 2006 to do so.
The conclusions reached by my colleague Mrs Langenhagen on the fourth protocol two years ago are still perfectly valid, as far as the mid-term review stage is concerned. There is a need to take issues other than fisheries out of the agreement. It is also necessary to keep the European Parliament informed on the use of fishing rights and to promote the establishment of joint venture companies. In addition to promoting joint venture companies, the Committee on Fisheries is now calling for the promotion of temporary relationships between undertakings. Such arrangements are more flexible. In this case they are better suited also to the current situation of both the European Community's fisheries sector, and the fisheries sector in Greenland. The Committee on Fisheries is also calling for the cost of the agreement to be shared fairly, as is the case for agreements for the southern regions where the cost is divided equitably between the shipowners and the Community budget. I note, Commissioner, that the Commission has not even suggested this for the current adjustment. Further, the reason adduced does not seem to me to be particularly convincing. The reference to the small size of the administration in Greenland does not really provide adequate justification.
The European Union pays Greenland a substantial sum each year in return for this agreement. The amount involved is EUR 42.82 million per year. This makes it the second most expensive agreement of all, after that with Mauritania. The price is actually exorbitant if it is also taken into account that at least EUR 14 million is not linked in any way to payment for fishing opportunities or the development of the fisheries sector. The fishing opportunities relating to the remaining EUR 28 million have a very low take up. Only the German, Danish, British and French fleets have quotas. No other fleets are allowed to make use of fishing opportunities paid for but not fished. This is certainly not the case under the southern agreements.
Commissioner Fischler, we are delighted that this taboo was broken in the agreement reached between the Commission and the Government of Greenland in June. We welcome the fact that other fleets will be allowed access to fish for certain species and for experimental fishing activities, even if access is restricted.
There is actually no provision for the promotion of joint venture companies or of temporary relationships between undertakings. Arrangements of this nature could prove very beneficial for Greenland, given that its economy is stagnating. They could also be beneficial to the Community. EUR 6 million was set aside for this purpose under the previous agreement.
My fifth comment is that the agreement includes quotas for species such as cod and Norway haddock that are almost non-existent in Greenland waters. The Community pays for these although nothing is caught.
We welcome the fact that the negotiators agreed on more realistic quotas in June. This means there will be increased opportunities for catching halibut, shrimps and queen crab. We are glad the negotiators made an effort to do away with the so-called paper fish.
My sixth comment is that the Community's financial contribution has increased for each successive protocol. At the same time, the fishing opportunities have decreased. Viewed in this light, the agreement is not sustainable. Further, the protocol is inconsistent, as Mrs Langenhagen stated at the time.
In conclusion, the Commission is certainly to be congratulated on reconsidering the current arrangements with Greenland. It is encouraging that sensible steps have been taken. I mentioned some of them. They are part of the agreement reached with Greenland in June. Nonetheless, we believe that the Commission should be more ambitious and strive to introduce radical changes as of now.
I assume the hope is that this fisheries agreement will cease to violate the principles we hold most dear. I refer to the principles underpinning Community financial provisions, namely transparency and optimal use of financial resources. More than a simple cosmetic review is needed.
There is every reason why the European Union should support Greenland. A fisheries agreement is not the best way for the Union to do so, however. I made this clear to the Fisheries Minister for Greenland at our meeting here in Strasbourg last July. Greenland is the key to the development of the Union's Arctic dimension. It would therefore be appropriate to consider financing areas of that relationship other than fishing with recourse to heading 4 of the financial perspective. Another option would be to finance them through the European Development Fund.
Be that as it may, Parliament is basing its position on this report by the Committee on Fisheries. The House trusts that the Commission and the Council will take its position into account as of now. That would be the ideal. If this is not possible, our position should be borne in mind when preparing for negotiations on a new agreement in 2006.
Mr President, honourable Members, let me start by thanking Mrs Miguélez Ramos for her report on our communication on the subject of the mid-term review - and I emphasise mid-term review - of the fourth fisheries protocol between the European Union and Greenland. I am glad, Mrs Miguélez Ramos, that you endorse the Commission communication. It was on 30 June 2003 that the Commission and Greenland completed the mid-term review, which is provided for in Article 14 of the protocol. The fourth protocol was signed yesterday, and it is hoped that all parties will ratify it. It provides answers and solutions to the concerns expressed in our communication and in your report.
Let me set out just a few of the new elements in it. There have, firstly, been substantial corrections to the quotas, in order to adjust catch possibilities in line with the scientific evidence. There is no quota for cod, for Atlantic redfish in the western waters, or for blue whiting, in order to do justice to the EU's fishing capacity. There are, therefore, no more paper-fish.
Secondly, and in view of certain catch possibilities not having been used to date, we have now introduced the standard transfer clause, whereby we can transfer unused catch possibilities to other Member States not in possession of a quota. The agreement with Greenland is thereby brought into line with other agreements with third countries making provision for financial compensation. In July of this year, for the first time in the history of this agreement, unused quotas were transferred to other Member States that did not have them.
Thirdly, Mrs Miguélez Ramos, your report calls for the introduction of licence fees. That will be happening with effect from 1 January 2004 as an equalisation of burdens between the Community and the shipowners. That, too, brings this agreement into line with those with other third countries and also makes it possible for us to monitor the fishing effort.
Fourthly, we have responded to the lack of transparency by introducing a budget support programme, and Greenland's regional government has consequently committed itself to a structural reform of its fisheries policy, aiming at greater privatisation and a reduction in subsidies. Greenland has also undertaken to substantially replenish the budget of the Greenland Institute for Natural Resources, which should make it possible to expand the scientific capacity of that Institute.
Finally, we are also promoting exploratory fishing and extending it to include cephalopods and mussels. Success in this area will make it possible to make Greenland's fisheries more diverse and include new species in the next agreement with the country. These changes have been made in dialogue with the authorities in Greenland and in accordance with the principles of the new partnership and fisheries agreement. I believe that they make the agreement with Greenland more balanced and more transparent, as the financial compensation now corresponds to the catch possibilities actually used, and as reform of Greenland's fisheries policies is supported. Although, as I have said, this is only a mid-term review, the more extensive relations with Greenland post-2006 were dependent on this revision being carried out. Our communication, and the endorsement given by your report, have made it possible for us to revise the fourth protocol in such a way as to remove all obstacles to a deepening of our relationship.
- (ES) Mr President, as draftsman of the opinion of the Committee on Budgets on this report, I should like to begin by congratulating Mrs Miguélez Ramos on her excellent report, as is our custom in this House.
I should also like to welcome the fact that the Committee on Fisheries has adopted the main amendments tabled by the Committee on Budgets. In this connection, it is worth emphasising that the fisheries agreement with Greenland comes second in order of importance for the Union in terms of what it costs the Community's budget. Mrs Miguélez Ramos has already pointed this out. It represents an annual commitment of EUR 42.8 million.
As was explained earlier, however, this sum does not accurately reflect genuine fishing opportunities for the Community fleet. This is because in the agreement itself, the fishing quota estimated by the Commission is valued at EUR 28 million. Indeed even that sum is too high if it is set against actual catch.
The Committee on Budgets recognises the special relationship between Greenland and the European Union. The committee is also aware of the specific economic situation in that country. Fishing remains crucial to the economy of Greenland. Nonetheless, although the committee recognises the need to provide financial support for Greenland, it is opposed to the current approach of including such aid in the financial compensation that is part of the Fisheries Agreement.
Consequently, the Committee on Budgets believes it is essential for the Commission to table a proposal for a new protocol before the present one expires in December 2006. The financial compensation in any new protocol should be in line with actual fishing opportunities. A different proposal on financial aid to Greenland should be tabled concurrently.
Further, the committee is pleased to note that the Commission presented a mid-term review of the current protocol. This is in line with the European Parliament's call for general assessment reports to be presented before the start of negotiations on renewal of protocols or agreements or indeed on new arrangements. These general reports should contain cost benefit analyses.
I would therefore urge the Commission to present similar mid-term reviews for all agreements exceeding annual costs of EUR 3 million for the European Union's budget.
Mr President, Mr President-in-Office of the Council, I was extraordinarily pleased to hear what Mrs Ramos and Commissioner Fischler had to say on this subject, which has been occupying us for such a long time. It is my belief that we are now very, very close to a very, very good solution, and it is not all that often, in the area of fisheries, that we can speak in terms of an historic moment, as Commissioner Fischler has just done, but, for the first time since the fisheries agreement with Greenland was concluded in 1985, unused catch quotas have been transferred. As we have just heard, this happened a few weeks ago and explicitly refers to 2003; I am talking about 2003! One of the core demands formulated in Mrs Miguélez Ramos' report has thus been met.
I am sure, however, that this is where the Commission would like someone to stand up for them, and that I am willing to do. We are told that they had earlier not proposed a transfer. That is indeed so, but the implementation of such a measure is quite simply not in their capacities. The authority to do so resides simply and solely with the quota holder, and there is no transfer if they do not want there to be one. This transfer of quotas on a voluntary basis, now approved for the first time, is an impressive demonstration of my country's willingness to resolve the issue of quotas that have not been fully used up, and to do so finally, but in a spirit of partnership.
Contrary to what I have often heard said in recent months, Germany has not been engaged in egocentrically stonewalling European policy on these matters; on the contrary, we are backing the European Community. Let me point out, though, that this regulation will not work without effort. I warn against interfering with the principles of European fisheries policy. This rapprochement must not be allowed to erode the principle of relative stability. I believe that we should have further serious discussions about this. So let me repeat that today's arrangement applies to 2003 and constitutes no kind of guarantee to other Member States that they will receive quotas that were - to take an example - formerly Germany's, as Germany will in future be backing a fleet that will fish around Greenland. I would like to follow this positive aspect by mentioning another weak point. What we are dealing with here is what we term the mid-term review of the protocol, as agreed in the protocol itself. Having been a rapporteur on the subject, I still remember it very well. I wonder, though, what effect Parliament's present opinion will have in future, as we know that amendments were agreed on as long ago as the end of June. Have we been asked about them? Will we, in future, be allowed only to nod them through as we did in the past, or will we be permitted to express appropriate outrage? I am thinking not least of the effects of the fisheries agreement on the Budget, about which we have just again heard, when I emphatically demand - not only here and now, but also tomorrow - that Parliament be involved in the negotiating process. We will end up having to amend the relevant treaties if that is to happen. As a matter of principle, I regard anything else as an excuse!
Mr President, Commissioner, rapporteur, I feel it would be appropriate to start by recalling that the main reason for the existence of this agreement was Greenland's leaving the European Union. I also think it is important to recall the reasons why Greenland chose to leave. It left the Union because we wanted forcefully to remove this small and extremely remote community's inalienable right to fish within the two hundred miles of its exclusive economic zone, which are today clearly protected under International Maritime law.
This is perhaps the greatest mistake the European Union has made to date; it has already caused us serious problems in the past and still poses a threat for the future. In small areas criss-crossed by national borders, such as the North Sea, having the European institutions jointly organise fishing for highly migratory surface fish species has been the right approach. Moving from specific cases and solutions to common ownership of fishing resources under a supposed Community law is, however, no longer acceptable.
The same set of articles in International Maritime Law that defines the ownership of marine biological resources also defines the ownership of mineral resources, specifically fossil fuels. The same European Community that sanctioned the application of these articles to delimit the ownership of underwater fossil fuel mines in the North Sea by various Member States claims that they do not apply to biological resources. In other words, we would have a law that can only be used for protecting the interests of the States at the centre of Europe, where gas and oil is found, but which does not apply to protecting the interests of Europe's peripheral States or outermost regions, which contain enormous maritime areas with substantial resources.
In the ten-year period that we feel must now be started in order to ensure that the European institutions discuss the status of the 'Western waters', a thorough review must be conducted of the issue of access to waters, European legislation must be adapted to the broad principles of International Maritime Law and the best ways of safeguarding sustainable fisheries in the Atlantic must be studied.
Mr President, Commissioner, the Greenland agreement differs from the other fisheries agreements that the EU has entered into with third countries because it secures the EU access to fisheries resources via financial compensation and offers of market access for Greenland products. Nor shall I conceal the fact that, for me as a Danish parliamentarian, Greenland and the fisheries protocol with Greenland are of quite special importance.
This is the fourth fisheries protocol with Greenland, and one which is of great value to both parties. The financial compensation amounts to EUR 900 per capita in Greenland and gives the EU access to Greenland fisheries products, which constitute more than 90% of Greenland's total exports. The fisheries agreement with Greenland also makes it possible for fishing rights to be exchanged with Iceland, Norway and the Faeroe Islands, something that maintains an overall balance in the north-east Atlantic.
The fourth protocol contains clear improvements on previous protocols in the shape of increased transparency, so that the Community's quotas now correspond to the real fishing possibilities in Greenland's waters, and the EU has, moreover, a continued option on the quantities laid down in the third protocol in the event of the stocks improving.
There is good cause for acknowledging your contribution, Commissioner Fischler, to what you called 'the historic agreement'. The fourth protocol proposes that, upon expiry of the protocol, under-utilised fishing possibilities might be used up by countries other than those that derive direct benefit from the agreement in accordance with the principle of relative stability.
There is no doubt that the EU's fisheries agreements with third countries are now a significant part of the common fisheries policy. The general expansion of the coastal states' fishing zones to 200 nautical miles in the seventies meant that 95% of fishing stocks and 35% of the sea was subject to the coastal state legislation. Traditional fishing grounds were lost, and a need was created for cooperation with third countries in order to ensure the continued survival of the Community's fishing fleets with a view to preserving the Community's share of world catches and securing continued supplies of fish to the EU's markets.
The fisheries agreement with Greenland came into force in 1995 in connection with Greenland's withdrawal from the EU as a result of the self-government agreement with Denmark. Unfortunately, the Commission neglected to inform the European Parliament of experimental fisheries and of the creation of joint ventures. Joint ventures are, in particular, something I expect a lot of, and I shall propose that we in the Committee on Fisheries initiate a discussion of their advantages and disadvantages.
I am able, in the end, to support Mrs Miguélez Ramos's report, and I should like to commend the work she has done.
Mr President, firstly we welcome the reduction, if not the complete elimination, of paper quotas: this is a more realistic approach. Secondly, the establishment of a relationship between financial compensation for fishing rights and payment for development is an improvement in the agreement.
In the Commission's press release in June it noted that these two aspects have been separated. As a result, it should now be possible to identify clearly what has been paid for. It should also allow for greater transparency and accountability.
While this is very welcome, it does not give much detail. I would like the Commission to give us more details as to what is going to be funded by the development fund and how it is going to be managed.
Whilst this is a welcome change in the way in which the Commission looks at fisheries agreements, it should take the same approach with the ACP agreements. The Commission says that this is too difficult for all sorts of reasons, though it was one of the focal points in the recent partnership agreement discussion paper which the Commission produced. We want to see this approach taken in the ACP agreements as well. This kind of approach, separating development from what is actually being paid for the fishing rights is extremely important, as has been mentioned by other speakers. If it is possible for Greenland, then it should also be possible for the ACP countries.
Commissioner, ladies and gentlemen, I would like to begin by congratulating our rapporteurs, Mr Ojeda and Mrs Miguélez, because they are both presenting us with fisheries agreements and our Committee on Fisheries has done its duties perfectly in these reports.
I am going to refer essentially to the issue of Greenland, because I believe it to be important. We are seeing great unanimity here on the part of all Members and this seems to me to be very positive and very important. We are in a good frame of mind! Commissioner, I would like to congratulate you on your speech and the communication that has been made. Parliament and the Commission are in agreement, which is very important and, with a view to the new Protocol which is going to be signed from 1 January of next year, I believe there is agreement already between the Member States themselves.
If you will allow me to say this, I believe the Commission has backed down, or if I may put it another way, the wise are ready to rectify. As far as I remember, we in this Parliament have been calling for greater equity, greater transparency and greater justice in this agreement compared to the agreements in the south since 1994 and now this is beginning to be acknowledged.
I would also like to congratulate the new Director-General for Fisheries, Mr Holmquist, and the Director for Foreign Policy, because I know that they have made extraordinary efforts to make progress on the new line which Parliament is presenting at the moment and which - we all agree - is the line we must use for the agreement with Greenland.
The previous one, as has been said several times, was a scandal, and this is how the Court of Auditors saw it, as did this Parliament, because there were paper fish, there was wastage of quotas, which were not used by the States who could do so, as happens with the agreements in the south, and also there was non-payment of licences by ship owners. Now this is being unified with the criteria of the agreements in the south and I believe that this is a truly positive step.
There is agreement in the Commission, there is agreement in the Council, as I understand it, and there will also be agreement in this Parliament. Moreover, this is something we should all be pleased about for the sake of the interests of the European Union and all its Member States, naturally, and also in the interests of Greenland. We are moving in the direction of mutual interest, and that is what is needed.
Experimental campaigns have been authorised since July, for new species, and there are possibilities for diversifying fisheries in Greenland, which is positive - I was in Greenland when I was chairman of the committee - and I know that there are other scientific possibilities and they must therefore be exploited.
I would draw your attention to mixed undertakings - I believe this is very important - and to temporary associations of undertakings. The fishermen of Greenland themselves had asked me personally to help them achieve mixed undertakings, and therefore the issue is of interest to them, and I believe that by diversifying fishing opportunities in Greenland and by making it possible to use all the fisheries quotas, we will have done something very positive, as I have said, so that we can all be happy with the new Protocol which is going to be signed now from January and also in 2006.
Mr President, I should like to open my speech by asking a question; is there a common fisheries policy, apart from the one that is used to uphold the privileges enjoyed by some countries and fleets? According to the draft constitution now before us, which will be going to the Intergovernmental Conference, there is not. In the third part of the common policies, in the section dealing with agriculture and fisheries, fish are called agricultural products, and no reference at all is made to the CFP. In a discussion of the Union's seas and maritime resources, this is as surprising as it is Kafkaesque. It says nothing about the CFP, nothing about ensuring equal rights for all countries and fleets whilst, of course, preserving fish stocks for our children and grandchildren.
For this reason, amongst others, I support the report by Mrs Miguélez Ramos on the mid-term review of the 4th Fisheries Protocol with Greenland. I support the report precisely because it represents a step in the right direction, calling for the fishing countries, fleets and companies unfairly excluded both by the incorrect application of the principle of relative stability, and by the current protocol to be given the opportunity of fishing in Greenland's waters.
The rapporteur opens the way for the discussion which is necessary to improve the forthcoming protocols, whilst upholding, as one would expect, Greenland's rights and its decision-making process.
Mr President, I congratulate Mrs Miguélez Ramos on her report. She has highlighted some vitally important issues, not least the discrepancy between what we pay to Greenland every year - EUR 42.8 million - and what we get in return - fishing rights worth EUR 28 million. I am glad that Commissioner Fischler has pointed out that the protocol signed yesterday goes some way towards adjusting this matter that the auditors have criticised in the past.
It is worth remembering, as Mr Casaca said, that these were the terms of an agreement drawn up at the time Greenland left the European Community. A substantial part of this compensation package is to support the Greenland economy and the desperately poor Inuit population of Greenland. I know this is a fact that Mrs Langenhagen is an expert on and has asked Parliament to deal with sympathetically in the past.
However, I support the rapporteur when she insists that those non-fisheries-related aspects of relations between the EU and Greenland have to be financed under heading 4 of the financial perspective or through the European Development Fund. The fisheries budget must only be used for fisheries purposes.
On the other hand, I wish to sound a note of caution on that aspect of the report which calls for a share-out of under-utilised fishing rights. Commissioner Fischler drew attention to this in his statement, and the protocol signed yesterday appears now to be able to allocate these under-used fishing rights to other Member States. I would urge the Commissioner in this respect to remember the beleaguered whitefish fleet around the North Sea, particularly that of the UK, which is now tied up for half of every month with the quotas slashed by 50%. If there is to be a handout of under-utilised rights or joint-venture partnerships, please ensure that the whitefish fleet in the North Sea comes at the top of the queue.
Mr President, very briefly, I wish to start by congratulating Mrs Miguélez Ramos on her magnificent report, which we all acknowledge to be extremely well thought out and sensible and which, as a matter of fact, follows on from a previous piece of work undertaken by Mrs Langenhagen, who was rapporteur when this fisheries protocol was first drawn up and who has also made some suggestions that represent a step in the right direction and which are in line with the Communication that the Commission is now presenting to us.
I believe that with this Commission statement, together with this declaration of intent, if it is put into practice - and we all hope that it is - we will finally put an end to the somewhat bizarre situation in which we have been operating until now. First of all, as has already been said, we have been paying out compensation under the common fisheries policy that is worth almost twice the real value of catches - and this is no small matter; we are in fact talking about a straightforward doubling of the figure, which amounts to a tidy sum. Secondly, we are finally seeing budgetary transparency, something that was previously lacking, as pointed out recently by the Court of Auditors. Furthermore, there has been discrimination as regards access to resources in this area.
I would recall the specific case of my own country, which has historically always fished in these waters but which, after joining the European Union, because it had no agreement with Denmark, lost those historical rights. We have a great deal of respect for the principle of relative stability but we feel that there must be flexibility so that quotas that go unused in any given year are taken over by those that can actually use them, without this, of course, preventing us from continuing to seek to divide up these quotas equitably, and consequently ensure relative stability. This is why the Commission's document represents a step in the right direction and I hope that it is put into practice, together with the appropriate legislative measures.
Mr President, I am sorry to sound a note of disharmony in this debate, but this report needs to be taken in two respects. First of all we have to isolate the fact that European taxpayers' money has to be spent with transparency - and at the moment it is not. Clearly we are overpaying for the fishing rights and we should pay for the amount of fish that is caught by European fishermen, but if we wish to pay for Greenland development aid then let us pay for it separately. I am not against it but it cannot be paid for with paper fish through a fisheries agreement.
I am very surprised at the Commission's attitude to the idea that we should now open up the number of species that can be caught in and around Greenland. Anyone would think that the common fisheries policy has been a great success, when in fact we see fish stocks in European waters as a whole declining more and more. The idea now is to open up more quotas for more species. I have often said in this Chamber that fish unfortunately do not swim separately and very often, when one species of fish is caught, others also swim into the nets. If the fishermen do not have quotas, these fish are discarded. We all know that a disgraceful amount of fish is discarded in the European Union every year.
We need to review the whole idea of having third country agreements. Very often it leads to the European Union exploiting third countries' waters and means that fishermen in these third countries are driven out of business and the whole thing is being brought into disrepute. Often the money which the EU spends does not reach the fishermen or the countries for which it is intended. It very often ends up in the wrong place. We should review the whole situation.
Mr President, I should like to thank Mrs Miguélez Ramos for the thorough airing she gave to this subject and for the usefulness of her report. I also want to thank the Commissioner for having tidied the whole matter up and made what was certainly an unacceptable situation a bit more acceptable in these renegotiations. I should like to refer to what my friend Mr Casaca said about the appropriation by the European Union of the fish of Greenland. That also applies to the Azores, I am sure, and to Ireland, though the Azores' waters are not so rich.
The truth is something different. At the time they joined the European Union there was only a six-mile limit in existence. It was subsequently that the European Union extended it to 200 miles. Then the fishermen of Greenland, Ireland and perhaps the Azores as well, began to see what might have been. I agree - and have frequently repeated - that in order to have a common agricultural policy it was not necessary to take fish into common ownership. We could have had a decent common fisheries policy without taking fish into common ownership. We got the worst of all worlds, in that the Union owned the fish, but the national governments had the job of policing them. That is where a very bad job was done. That is why the stocks are run down. What was everybody's business was nobody's business. It was not the common fisheries policy in itself that destroyed the stocks, it was the lack of the necessary supervision. If the Union had had the job of policing the catching of fish, we might have had some success.
Greenland withdrew from the Union. It was not exactly as Mr Casaca said, but it withdrew after the 200-mile limit was extended. It should have stood its ground and maintained solidarity. It would have benefited from the structural funds, amongst other things. At the very best, structural funds have only given EUR 300 per capita to any state in this Union - that was in Ireland. The Portuguese, Greeks and southern Italians got a lot less than that. However, according to Mr Busk's calculation, the people of Greenland are receiving EUR 900 per capita per annum. That is too generous. I believe we have mixed up our foreign policy with our fisheries policy. We have given Greenland a deal that it had no right to expect, seeing that it voluntarily walked away and did not accept in good faith that it would have been fairly treated within the Union.
We are unable to comply with Mr Stevenson's request to move on to the debate on the Ojeda Sanz report because we are already behind schedule by almost a quarter of an hour with regard to the Commission's communication and we cannot increase the delay. The debate on the Ojeda Sanz report will therefore take place this evening at 9 p.m.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the Commission communication on the preparations for the 5th WTO Ministerial Conference in Cancún.
Commissioner Lamy has the floor.
Mr President, as Commissioner Fischler and I will be attending the fifth World Trade Organisation Ministerial Conference at Cancún, in Mexico, next week, in order to negotiate on the EU's behalf, the Commission had a discussion this afternoon on the current state of preparations for this conference. I would like to say a few words to you about this, and then reply to any comments you may have to make.
As you know, the success of the round of trade negotiations launched at Doha, eighteen months ago now, is still the European Union's primary concern as regards trade. It is our expectation that greater openness to trade in goods and services and to investments will consolidate growth in Europe on the basis of the ground rules, which are to be strengthened in order to provide a framework for this greater openness. What is also important, though, is that we are seeking to better involve developing countries in the world trade system, in order that they may benefit from the opening up of commerce and enjoy more of the benefits of globalisation, the harmful effects of which - and these do, emphatically, exist - will at the same time be alleviated.
As we will be able to finally judge at the end of this programme of negotiations, the hurdles have been set fairly high. What sort of results do we need from Cancún to ensure the success of this negotiating round, which, at Doha, we called the 'development programme'? That is what we, members of the World Trade Organisation, are going to consider together at Cancún next week, when we proceed with a sort of mid-term review in which what really matters is that we will at last know whether or not we will manage to wind up the negotiations between now and the end of next year, as we decided 18 months ago now. That, basically, is the question that we are going to try to answer in Cancún, and if we are to answer in the affirmative, we first confirm that these negotiations are subject to a deadline of the end of 2004.
If our answer is to be in the affirmative, we will, in Cancún, have to be able to point to the completion of 50% of the negotiations across the board. The fact is that these are not negotiations in which subjects are dealt with one after the other, with one being agreed on before moving on to the next; rather, these are wide-ranging negotiations on some twenty subjects which can be said to represent a balance between points that opposing sides wish either to defend or to attack.
The issue at Cancún is, then, whether, as regards these negotiations as a whole, we have covered about half the road, and whether we are sufficiently convinced of that to leave the final deadline of the end of next year unchanged. Our concern, the European concern, is that this mid-term review will see the confirmation of this balance, as envisaged in the original programme, between the opening up of markets on the one hand and the strengthening of trade ground rules on the other. We are very attached to this balance, and, in political terms, we see it as essential, corresponding as it does to our own economic system, by which I mean one that is open to trade, but bounded by a framework of rules reflecting social, health and environmental concerns. This characterises the European Union in these negotiations, and it must be retained. For that purpose, it is important that we make progress at a tempo comparable to that of the subjects raised in the course of negotiations as a whole.
Looked at from this angle, where do we stand? It has been clear over the past weeks that things have been speeding up in Geneva. It is apparent that the prospect of the meeting next week has already given a boost to negotiations that were occasionally tending to slow down. The President of the General Council of the World Trade Organisation, the ambassador who chairs what is termed the WTO's General Council in Geneva, has put on the table a draft final statement which will serve as the basis on which the negotiators at ministerial level meeting in Cancún will work.
Commissioner Fischler and I have already said on many occasions that we are not enthusiastic about this draft. We see various points in the draft statement as being seriously problematic, but it is a good thing that it actually exists and is clearly set out. Some things in it, I repeat, are not acceptable. Whether on agriculture, on industrial tariffs, whether on the environment or on geographical descriptions, we see this text as unbalanced, and so, I might add, do the other members of the WTO, but, as the WTO spokesman so humorously said, the ministers need something to do at Cancún. As negotiators on behalf of the Fifteen, we will continue to fight for a result that strikes a balance between the opening up of markets and the laying down of rules making it possible to give the developmental dimension a more prominent place in all subject areas.
We are often asked whether we are optimistic or pessimistic about Cancún's chances of success. You have not yet asked this, but I would like to say to you that Commissioner Fischler and I are neither the one nor the other. We are negotiating on behalf of the EU, which has mandated us to do so. Its mandate sets limits to what we can accept, and, as is customary, we will give you an account of the progress of the debates, as things happen and on the spot. We will be accompanied by those who actually have political authority over us, namely the EU's Council of Ministers and the European Parliament, as well as by representatives of other parties involved. We will therefore have the chance, on the spot, to evaluate precisely where we have got to, but let us be clear in our own minds about the fact that we have been formally mandated following debates held over recent months, both in the Council of Ministers and in Parliament. Commissioner Fischler and I will therefore take this mandate as the basis for what we do.
I will conclude by emphasising that we will be taking with us good news when we set off for Cancún at the end of the week, and by that I mean the agreement reached last weekend on access to medicines. It may be said that this agreement derogates for the first time from current patent regulations in order to allow countries in need of them to import generic medicines. This agreement shows that the World Trade Organisation is capable of responding to the needs of developing countries. This is no longer merely a project, a speech, or a vision, but tangible confirmation that globalisation can, and must, go hand in hand with development. To sum up, although this agreement is only a small part of the enormous problem of poorer countries' access to medicines, it nonetheless marks a forward step, and, with you as my witnesses, I welcome it on behalf of the EU. Apart from that, we know where we stand on the various subjects and, as I have just said, we will act on the basis of the mandate you have given us.
Mr President, Commissioner Lamy, Commissioner Fischler, ladies and gentlemen, we can see that another essential round is on the cards. What this is about is the successes that we are meant to be chalking up for Europe, and Commissioner Lamy was right to make the point that this is about opening up the market to trade, and I would like to emphasise that this is to be on a reciprocal basis. Our problem is, however, that there are still many technical barriers to trade, particularly for our European structure of small and medium-sized enterprises, in which two thirds of Europe's workers are employed. This means that it is also important to set out positive effects of the Cancún round, showing what our chances are of growth in Europe and what kinds of new jobs might be created here.
I have a second question. What is in fact the situation as regards regional quality products? We were focussing our attention on some forty of these products - one in particular from the candidate countries being Budweiser Beer.
Mr President, we all realise that both Commissioner Lamy and Commissioner Fischler will need to stay within their mandate. Within that mandate are included the Singapore issues and, in particular, investment. Commissioner Lamy, you know from the last time we discussed this in this Chamber that the PSE Group feels it is quite inappropriate to pursue, of the Singapore issues, investment in particular.
Do you feel that the mood amongst developing countries is such that we risk causing great disruption to the discussions if we insist, against their will, on pursuing the question of investment? Frankly, in our opinion, this is not the time. I would be pleased to hear whether you accept that we ought to drop the push for investment to be included.
Mr President, Commissioner, I am among those who believe it is extremely important for us to involve the developing countries in trade and for us to open up our markets. Not all developing countries are the same, however. There is one concern, especially when it comes to agriculture for, among the developing countries, there are some that are extremely competitive in terms of agricultural production, something that may be problematic for the EU. I should therefore like to ask the Commissioner a question: what strategy does the Commission have for coping with this, but without thereby halting the project of involving the developing countries and, in a short space of time, making them major purchasers specifically of agricultural products?
Mr President, I would also like to talk about the Singapore issues, because there is massive hypocrisy at the heart of the Commission and Council position.
According to your rhetoric, Commissioner, these negotiations were supposed to be heralding a development round which prioritises the concerns of developing countries. You like to portray the EU as a supporter and advocate of developing countries and yet the EU is now perceived as bullying these countries into a new set of issues on investment and competition, in spite of the fact that the vast majority of them have already categorically said that they do not want negotiations in these areas. Even the ACP Group - a group with which this Parliament is supposed to have a special relationship - has issued a statement stating it does not want them. The least-developed countries do not want them.
On behalf of my group, I would like to issue a challenge to you today. If you are serious about this new round genuinely being a development round and if you genuinely want the EU to be seen as a supporter of developing countries, will you ask the Council to withdraw the demands on these issues? If not, can you tell us how you square your so-called support for developing countries with your agenda, which is running precisely counter to their interests and wishes?
Mr President, thank you, Commissioner, for your presentation. The President of the WTO has now come up, of course, with a proposal to cancel the peace agreement in the agricultural sphere. I know that this is not part of the mandate, but I nonetheless think it worth reflecting upon now that we are interested in obtaining equal trading conditions in this area too. We do in fact use the United States's protectionists in the agricultural sphere to excuse our own protectionism. Why not instead do away with both forms of protectionism and enter into proper trading arrangements with the developing countries?
The second point is workers' rights. How do we ensure that countries entering into agreements at the WTO observe, as a minimum, their own laws and rules governing workers' rights, wages etc. I am thinking, for example, of Thailand where refugees from Burma work in prison-like conditions for virtually no money and where the trade goes directly to Europe. It is on our shelves that products from these prison camps are found. How are we to get this issue into the WTO negotiations?
Mr President, I shall take these questions one by one and in short order. Mr Rübig is, I think, right to say that what is at stake in these negotiations is a matter of importance to small and medium-sized enterprises. To say that is to make in an elegant way the point that it is not just the big multinationals that have an interest in the multilateral trade system making balanced progress.
Geographical descriptions are a complicated subject, and I will briefly reiterate the EU's negotiating objectives in this area. As regards wines and spirits first of all, we would welcome the WTO's drawing up of a register, which would be binding in character. We would also welcome the extension of a number of arrangements protecting geographical descriptions for wines and spirits to cover also other agricultural and food products. Finally, we would welcome, as is only natural, the recovery of a number of geographical descriptions, a list of which we have drawn up under the auspices of Commissioner Fischler, which are of importance to our farmers, but still usurped in other parts of the world.
Mrs McNally reiterated the Group of the Party of European Socialists' position on investment. I will say something about that in responding to Mrs Lucas. How do we reconcile our desire for the WTO to focus on a multilateral accord on a number of principles governing investment, and our aspirations in terms of development? For a start, we see investment as an important factor in development, believing that a number of simple basic rules on such things as transparency and the predictability of investment schemes, would make an important contribution to investment; secondly, we are prepared to take on board in these negotiations certain of the developing countries' concerns, which have been expressed from time to time and which boil down to the view that such rules would diminish their political sovereignty. We are willing to respond to this by putting forward a draft comprising a number of general rules that developing countries might adopt, should they wish to do so, without those not wishing to do so being obliged to be bound by them. In this way, a number of objections can be taken on board.
I would, by the way, remind Mrs McNally and Mrs Lucas that the developing countries are divided on this issue, with some being in favour and others not, and that this is true, moreover, of a number of other subjects. Within the WTO, there is no Northern front on the issues as a whole, nor is there a Southern front on other matters.
On this point, I would simply remind Mrs Lucas that these four subjects - investment, business facilitation, transparency in public purchasing and competition - form part of the negotiating programme drawn up at Doha, it being understood that we have to come to an agreement on how negotiations are to be conducted. This is also true of the other subjects, such as agricultural issues or industrial tariffs.
Mr Olsson is right to say that agriculture is not, either, an issue on which, within the WTO, an uncompetitive and protectionist North is at loggerheads with a competitive and liberalising South. It is enough to consider the position of Brazil in comparison with that of India, that of Africa alongside that of Indonesia or Thailand, to be made immediately aware that things are not like that. In response to Mrs Frahm, I would say that our thinking is, in this discussion, pretty clear. For a start, we cannot treat agricultural production as a unity, as we tend to do with tyres, socks, shirts or cars. The specific characteristics of agricultural production mean that we Europeans have a number of reasons for not being in favour of the complete deregulation of agricultural markets, and so we seek to retain state intervention in favour of agriculture. That having been said, the manner in which the state intervenes has to be adapted in such a way as to do away with some of the obstacles they presented to the agricultural policies of the countries in the developing world. That is what we did in 1992, 1999, and 2003, and it is right to give Commissioner Fischler, who is sitting beside me this evening, the credit for the efforts made on these various occasions, when we adapted our common agricultural policy to international trade, for the particular benefit of developing countries. We will carry on down this road. We have committed ourselves to negotiating towards further reductions in our national subsidies in so far as they hamper trade, to improve our access to the market, to reduce our export subsidies. We will do this primarily for the benefit of the developing countries. Such is the basis on which the EU will be negotiating.
My final point is in response to Mrs Frahm. There is in fact a problem with the relationship between respect for fundamental rights and the rules of international trade, just as there is with the rules of international trade and international accords on the environment, or in the case of how the rules of trade and public health concerns relate to one another. As regards public health, the World Trade Organisation has just decided in favour of access to generic medicines. Among the negotiations, the programme for which was adopted at Doha, there are talks on the relationship between the rules on the environment and those on trade. In contrast, there are no negotiations on the relationship between workers' basic rights, in particular the International Labour Organisation's five basic conventions, and the rules of international trade, as we have not managed to get our point of view accepted. This was among our negotiating objectives in Doha. On this point, we came up against the stonewalling of the United States and the developing countries. They did not want it, they still do not, and up to now, the EU's position, valuable though it is - and I have always energetically defended it because I think it the right one - has gained no ground against the position of the developing countries and the United States. We are dealing here with a balance of power, one which, for the present, we have not managed to turn around in our favour.
Thank you Commissioner Lamy.
I do not think it will be possible for all those who requested the floor to speak, for we are short of time.
Mr President, I would also briefly like to welcome the Commissioners and raise an issue that will occupy centre-stage throughout the debate, particularly but not exclusively with regard to agriculture. The European Union has pursued the right policy, which is to attempt to distinguish between the poorest countries, the so-called 'least developed' countries and the developing countries because there are enormous differences between these nations. India, Indonesia and Malaysia, for example, have nothing in common with the problems facing Mozambique or Burkina Faso.
The issue that we are now addressing, in other words, special and differentiated treatment, must be studied very carefully, because we cannot treat all these countries in the same way, since they are in fact different countries, with very different levels of development. This is why I would ask our Commissioner: what support does the approach adopted on this matter by the Commission offer the poorest countries, an approach that attempts to make a distinction between the poorest countries and the less poor ones?
Mr President, I have two practical questions: last Saturday's breakthrough in the field of medicines does mean that many are apprehensive about whether or not this will work in practice. One of the things we could probably do now in the European Union, which possesses the capacity to produce its own generic medicines, is to declare that we are prepared to issue such a declaration of compulsory licensing in cases where developing countries ask for those medicines. This would, as it were, be a gesture on our part which demonstrates that those medicines will actually be supplied in practice.
The other practical question concerns the blue box. Many fear that in agriculture, we will be using this blue box in order to again indirectly subsidise exports on a massive scale. Brazil has asked whether we are able to promise at this stage that we will be supporting this blue box - in other words the switch from product subsidy to blue-box subsidy - but that we will not be making improper use of it for the purpose of export subsidies. With this, we would really contribute to abolishing this export subsidy. I am interested to know whether this line of thinking is currently on the agenda or plays a part in our negotiators' thinking.
Mr President, there is concern surrounding the recent agreement reached on the reform of the common agricultural policy: certain agricultural changes could come about as a result of the World Trade Organisation talks. I refer in particular to the concern about the very sensitive sugar beet issue. It is known that countries like Australia, Brazil and others want full liberalisation in this sector. Can the Commission say that it will seek to have sugar declared a sensitive product?
Commissioner, one can understand why French farmers are worried in the aftermath of the reform of the CAP. The drought has hit stockbreeders and others - poultry farmers in particular - even harder. The industry fears the uprooting of European agriculture, that is to say, its being sacrificed at the WTO negotiations. What strategy do you reckon you will adopt to make the European agricultural model permanent? The fact is that our agriculture is subject to a multiplicity of constraints, whether economic, social or environmental, and so it must continue to be given help in the same way as the agriculture of the USA consistently is. What pricing policy have you negotiated in order to limit distortions of competition, by which I mean in order to prevent our farmers having to produce at the European rate while selling at global rates?
Commissioner, how do you see the agricultural negotiations develop in the WTO? The European Union and America have drafted a common framework in this respect, a so-called joint approach on agricultural questions. Do you anticipate the developing countries, including China and Japan, simply accepting this framework? Are America and the EU prepared to make concessions in the agricultural field? Are they in a position to do so?
Secondly, I should like to ask you how you feel about a larger parliamentarian dimension to the WTO? Do you consider a clause on this subject in the final declaration of Cancún possible, or is this premature at this stage?
Mr President, Commissioner, my first question follows on from Mr van den Berg's question in connection with generic medicines. There has been criticism to the effect that, since patent law has not been changed, many of the further details that we expect from this new agreement will, in fact, remain nothing but words to the developing countries. Can you reassure us in this respect? After all, if this is grand but ineffective gesture, then this means precious little in the way of a weapon in the negotiations as a way of offering evidence of good will.
My second question concerns the mandate. Do you not agree that the mandate you have is insufficient to equip you for outlining future agricultural policy which, de facto, will make better integration of the developing countries possible, given the fact that a huge chunk of agriculture in the developing world is about survival?
I have been listening carefully to all these questions, Mr President. From what I have heard, I fear Members might be strengthening the position of those who maintain that agriculture is the only subject on the table at Cancún. This is not the case: there are in fact about nineteen others. As far as politics are concerned, I do not think it is really in the interests of the European Union to act as if agriculture were the only subject on the table at Cancún. We certainly do have a number of interests in agriculture. I referred earlier to the geographical factors for example. Nonetheless, our main interests lie elsewhere. I hope, therefore, that those of you who are concerned about the interests of the European Union in these negotiations will not contribute to this opinion that agriculture will be the only item on the agenda at Cancún.
I will, nevertheless, respond to the questions posed. Mr Cunha is right. Given that the situation of individual developing countries varies greatly, we must adopt a different approach for each of the countries we are concerned with. This process must operate within the multilateral system. It might not, however, always be easy to persuade Brazil to recognise that India's position is different and vice versa. Even when Brazil maintains that it supports complete liberalisation, we know full well that this is not the Indian position. Arrangements of this sort will have to be established within the World Trade Organisation.
We must also ensure that there is a role for the rest of our commercial agriculture policy, if I may term it thus. As you know, this policy rests on asymmetrical bilateral accords: we open up our markets more than we require developing countries to do. I am thinking here of the system of generalised preferences and the 'Everything but arms' system. In a sense, in establishing these systems, we have taken unilateral action to support developing countries.
I have a clear response to the questions of Mr O'Neachtain, Mr Bernié and Mrs Maes on the relationships between the common agricultural policy, its development and the international World Trade Organisation negotiations. My position on this point is also the position of Commissioner Fischler, the position of the Commission and that of the European Union. It is a simple one. First, we agree on which reforms of the CAP we consider necessary. Once these decisions have been taken, and taking account of proposals by other parties, we agree to measures in line with those we agreed amongst ourselves being set in stone at the World Trade Organisation. In short, the chicken is the CAP and the egg is international trade negotiations.
Compared with the United States, we tend to adopt a bottom up approach, if I may put it like that. The United States negotiates at an international level, gives undertakings and then deals with the consequences for their own system of support for agriculture. By its very nature, our agriculture mandate is limited by the present state of CAP reforms. This has always been perfectly clear, everyone knows the situation. Take the example of sugar. The sugar market has yet to be reformed. The Commission is working on it and we are expecting a proposal in the coming weeks. The same goes for cotton, tobacco and olive oil. At this stage, however, the European Union cannot enter into any commitments in the negotiations, as this would entail a change in the common market organisation on which no decision has yet been taken. In short, on this point, the situation is perfectly clear. Experience bears out that, when necessary and generally for our own reasons, we know how to decide on reforms that give us a certain margin of manoeuvre in negotiations.
I would now like to turn to the agreement between the United States and the European Union, or, to be more precise, the interim framework agreement we negotiated this summer. I would respond to Mr De Clercq by saying that we have acted at the request of other members of the World Trade Organisation. The others urged us to reach an agreement. We are perceived as the two giants, spending around 1% of our national wealth on supporting the agricultural sector. They consider that it would be difficult to move forward with the negotiations as long as the United States and Europe hold different positions. We have responded to their request. It amounts to an interim position that would allow us to take the negotiations forward to the halfway stage. In that case, it would still need to complete the rest of the process. We are aware that certain countries, Japan on the one hand, and Brazil and Australia on the other, feel that the compromise reached is not exactly what they would like. There is nothing surprising in this.
Finally, I would like to respond to Mr van den Berg and Mrs Maes, who referred to the agreement providing access to generic medicines for the poorest countries. As to the agreement itself, it is the result of discussions and received the unanimous approval of the World Trade Organisation, including the two-thirds of its members who are developing countries. I am sufficiently familiar with how international negotiations are conducted to know that the countries sitting around the table of the World Trade Organisation do actually take the decisions. Decisions are not taken for them. At the WTO negotiation table, the interests of developing countries are expressed by government representatives from these countries. The procedure is the same at the WHO, the FAO and the ILO. As soon as these government representatives state that they are satisfied with a decision that they had been pressing for for years, I consider that the negotiations have been concluded. I can be fairly sure though that some NGO or other will then maintain that the developing countries should have negotiated more forcefully. It is equally likely, however, that some pharmaceutical company or other will consider that we are the ones who should have negotiated more forcefully. This is what compromise is all about. I cannot put myself in the place of developing countries and say what is, or is not, in their interests. A political decision has been taken, and, consequently, this compromise will underpin our action in the years to come.
This being that case, as I said a few moments ago, only part of the problem of access to generic medicines for the poorest countries has been resolved through this agreement. We have dealt with the problem of international patent law. This represents 10 % of the problem. We still need to deal with the difficulties that are not linked to the patent problem, namely the problems of finance, production and availability. To put it another way, 90% of the work remains to be done. We must work together, and join forces with other international organisations, especially those established to finance the work to combat some of the relevant diseases. This is about supporting development. It is about national governance. I do not overestimate the 10% of the work we have completed. It had to be done to show others the way forward. You must be aware of this, as we have been discussing matters with you on a very regular basis for three years. The way ahead is open. We can now dare to hope, something we have, unfortunately, not been in a position to do for far too long, as far as this issue is concerned.
Thank you Commissioner Lamy.
I apologise deeply to all the Members who had asked to take the floor, but we have already overrun and we have to stop now in order to move on to Question Time. I know there were legitimate requests to speak. I did not use the d'Hondt system because I wanted to give at least one representative of each group the chance to speak. On this occasion, using the d'Hondt system would have penalised the smaller groups and I wanted to avoid that.
The next item is Question Time (B5-0273/2003), although we are running behind enormously, by 25 minutes, which has been happening every sitting, and I do not hold President Imbeni responsible for that, naturally, but we are going to have to try to conduct this Question Time as rationally as possible so that the greatest possible number of Members may speak.
We will take questions to the Commission.
Part I
Question No 33 by Piia-Noora Kauppi (H-0483/03):
Subject: Commission preparing to abolish visa requirement for Russian citizens?
Russia has long urged the European Union to abolish the visa requirement for citizens of the Russian Federation. The European Union has responded with caution, particularly on security grounds.
According to newspaper reports which appeared at the beginning of July (STT-AFP), the head of the Commission's Moscow representation, Richard Wright, has said that 'negotiations' on the subject could begin before the next EU-Russia summit, which is scheduled for November.
Is the Commission preparing to abolish the visa requirement for citizens of the Russian Federation without having informed the Member States?
Can the Commission explain what representation head Richard Wright meant by his statement and particularly how we should interpret the term 'negotiations'?
. In its conclusions, the General Affairs and External Relations Council at its October meeting last year agreed that the Russian proposal to open discussions on the conditions for the eventual establishment of a visa-free regime would be considered as a long-term issue and that further discussions should take place within the structures of the partnership and cooperation agreement.
On the same issue, the European Union-Russia Summit in St Petersburg in May 2003, which I attended, agreed to examine the conditions for visa-free travel between the European Union and Russia. The Commission, in close consultation with Member States, is considering how best to launch these discussions with Russia in the framework of the EU-Russia Partnership and Cooperation Agreement.
Some media outlets appear to have misinterpreted comments made by the Head of the Commission's Delegation in Moscow on this matter. I can clarify that he rightly said that the European Union is prepared to discuss with Russia the conditions for visa-free travel as a long-term issue, and that this question is linked to a number of related matters which also need to be addressed, such as the need for more effective border management, cooperation in the fight against organised crime and illegal immigration. The conclusion of a readmission agreement with Russia will be an important confidence-building measure in this context. That is a point which I have put to my Russian colleagues and interlocutors on a number of occasions.
Mr President, this answer is certainly gratifying. The statements made by the Commission's representative, Richard Wright, have certainly been interpreted with some special purpose in mind on both sides. Now, however, the matter is evidently going to be raised at the next EU - Russia summit in November. Before then, how will the issue be dealt with by the Council and what sort of procedure will such strategic decisions as these go through within the Council? In other words, how will the Commission proceed with the Council in this matter before November?
. The European Union is absolutely clear about the position. Sometimes there is some misinterpretation on the other side, or some attempt to bounce the debate on our side, but we have been absolutely clear and absolutely consistent in our contacts with our Russian colleagues.
I would like to revert to the last point I made. It is very important that if we are to start serious discussions with the Russians on these matters - and there are some very difficult issues to resolve - they should understand our legitimate concern about the negotiation of the readmission agreement. It is not reasonable to have discussions on these important issues where the traffic is all in one direction.
I would also add, when we are considering and preparing the agenda for summits, that we have been insistent that we should work through the structures of the partnership and cooperation agreement, and in this particular case that we work through the appropriate subcommittee.
It is very important to use the mechanisms that we have established for discussing these sensitive issues. We should not try to bypass them, nor should we try to bounce ourselves into decisions which are of considerable concern to all the Member States, and to some Member States in particular.
Question No 34 by Manuel Medina Ortega (H-0440/03):
Subject: Operation Ulysses
Can the Commission provide information on the success of Operation Ulysses in curbing illegal immigration in the western Mediterranean and the Atlantic?
. As you know, last year in Seville the European Council strongly affirmed the need to develop a strategy on the management of external borders. The Council adopted a comprehensive plan comprising, among other measures, joint operations to be carried out by the Member States. In June 2003 the European Council of Thessaloniki confirmed this priority and carried out a first assessment of the results achieved so far, while setting new priorities.
These joint operations are unprecedented and represent a first effort of cooperation in tackling the smuggling of illegal migrants. The Ulysses joint operation, for example, has been organised and led by Spain, but other Member States have also participated. This is a first attempt to pool the efforts of the Member States in addressing the tragic situation of migration flows by sea and in attempting to put and end to, or at least diminish, the risk of the kinds of tragic accidents that regularly occur on our seas as a result of the criminal actions of smugglers and traffickers.
The Commission did not take part in planning or managing the various off-shore operations, but - via the Argo Programme - we co-financed these external border management operations to the tune of EUR 670 000.
The Commission will receive a final report on the results and the impact of the activities undertaken in accordance with the relevant procedures of the Argo Programme before the end of the year. In the light of the objectives of the Argo Programme, the Commission will then be able to evaluate the impact of such an operation for the management of common external borders.
At Thessaloniki the Greek presidency presented a report on the implementation of programmes, ad hoc centres, pilot projects and joint operations. A chapter of this report is devoted to the Ulysses operation. I suggest that Mr Medina Ortega takes a look at this report, where there is a comprehensive description of the operation's content.
Commissioner, thank you very much for your reply. In fact, I am in a position to verify what the Greek Presidency has said on the issue, but, given that the Commission will have to evaluate the project, I would like to warn you of the following:
Firstly, that perhaps the way in which the Ulysses Project was implemented - a first phase in the Mediterranean and then another phase in the Atlantic - meant that during the Mediterranean phase immigration was diverted towards the Atlantic and during the Atlantic phase it was diverted towards the Mediterranean, and therefore in practice the effect was minimal. It would appear, furthermore, that, at least in the first part, there were understanding problems between the different operations.
We are now talking about a second project, the Neptune Project, for the central and eastern Mediterranean - I imagine the Commissioner will be up?to-date with this issue - and the question I would put is whether, as a consequence of this second project, by focussing on one area - the central and eastern Mediterranean - there will be a danger of increasing the pressure on the western Mediterranean and the Atlantic. In other words, to what extent the second project can produce that result because it appears that the total flow is always the same: if one side is closed off, immigration is diverted towards the other.
. I share the view of the honourable Member that migratory flows are very flexible, and when the pressure increases in one place, there will be lower pressure somewhere else. That is why the Commission has proposed the creation of a stable operational framework to deal with the control of maritime borders. We asked for a feasibility study to be carried out. I shall present this next week to the informal Justice and Home Affairs Council in Rome. Our proposal is to create three permanent control centres for our southern maritime border.
Meanwhile, we need to learn from both successful and less successful joint operations, in order to incorporate this knowledge in the project that we are going to present to the Council.
Question No 35 by Paulo Casaca (H-0456/03):
Subject: Additional Protocol on safeguarding nuclear material
Since August 2002, following documented reports by the Iranian resistance, the Iranian regime's illegal activities connected with developing Iran's nuclear capability have come to light and been referred to openly not only by the US authorities, but also by the press and specialist bodies.
In June the International Atomic Energy Agency fully confirmed the reports and the European institutions were at last forced to acknowledge the evidence.
In the meantime, in statements and answers to parliamentary questions the Commission has always maintained that the accusations by the Iranian resistance and their confirmation by the US authorities were not credible and even went so far as to claim that in general Iran had complied with the relevant provisions and had even allowed its nuclear installations to be inspected, which any observers in possession of even the minimum of information at the time knew to be absolutely untrue.
Does the Commission not consider that the credibility of its sources of information on Iran must be urgently reviewed?
. The Commission welcomed the June report of the International Atomic Energy Agency (IAEA) but noted with concern that Iran had failed to fulfil some of its obligations under the Non-Proliferation Treaty safeguards agreement.
In the meantime, on 26th August 2003, as a follow-up to the June report, the IAEA issued a new report with further findings. The August report highlights that while Iran has demonstrated an increased degree of cooperation, this cooperation was at times slow in coming and some of the information contradicted what had previously been provided. This report will be analysed by the IAEA board of directors at a meeting in the week commencing 8 September 2003. It is also likely that European foreign ministers will discuss this matter at the Gymnich meeting in Italy this weekend.
The Commission has called for full transparency from Iran on this issue and has consistently stated that the issue of weapons of mass destruction constitutes one of the major concerns in relations between the European Union and Iran. Through contacts at ministerial and official level, the Commission has asked Iran to proceed to a prompt signature and ratification of the additional protocol and to cooperate fully and in a transparent manner with the IAEA. Without such a protocol in force, it would be hard for the IAEA to assure itself that there was no undeclared nuclear activity in Iran.
The Commission makes every effort to base itself on available objective information, in particular IAEA sources. We will be following developments within the IAEA closely, not least in view of the meeting I had a couple of months ago with Dr El Baradei.
Mr President, Commissioner, I am very pleased to note that, after all these months during which these questions have been asked, during which we have been told countless times of the existence of information that it was impossible to verify, the Commissioner is not telling us, as he did very recently, that Iran appears in general to have complied with the provisions of the Additional Protocol of the International Atomic Energy Agency. I am also pleased that the Commissioner is not giving us the same answer he gave me less than a month ago, in which he said that he recognises Iran's right to develop nuclear energy for peaceful purposes, as if anyone had ever questioned this right. The Commission has changed its line, but I fear this has come too late. The question that I raised, therefore, stands: do you not think, Commissioner, that it would be useful to listen to those whom you did not previously consider to be credible?
. If it satisfies, for present purposes, the honourable Member to say that we have changed our line, I will say that we have changed our line - but we have not changed our line. The honourable Member cannot have been concentrating when I have said, on a number of occasions, that at meeting after meeting with our Iranian interlocutors we have stressed the importance, for example, of their signing the additional protocol. I have been to Teheran twice to make that point. In the last few weeks I have spoken twice to Foreign Minister Kharrazi. I spoke to him in the middle of August and it is a wonderful coincidence that this question is being asked this evening as I spoke to him this morning on exactly the same point.
My colleague Dr Solana, the High Representative, has been in Teheran this week making the point we have been making month after month: we wish to see Iran sign the additional protocol as a necessary, but not perhaps sufficient, condition for convincing the rest of the world that its civil nuclear programme and ambitions are what they are said to be. I have no doubt at all that we should press Iran on this issue. Iran wants to have a better relationship with us and the rest of the world. What the Iranians have to recognise is that it is not just the United States that is concerned about this issue: we are also passionately concerned about it. I hope that satisfies the honourable Member and that we now find ourselves supping from the same bowl.
Thank you very much Commissioner Patten.
Part II
Questions to Commissioner FischlerQuestion No 36 by Monica Frassoni (H-0432/03):
Subject: Spain's National Hydrological Plan (NHP) and Mediterranean agriculture
The Ebro transfer scheme will directly provide some 600 hm 3 of water for agriculture in the Mediterranean. In addition, the re-use for agricultural purposes of water transferred for urban use will provide a further 150 hm 3 . Added to this will be more than 200 hm 3 of desalinated water. Finally, the NHP provides for investment in improving the efficiency of existing irrigation systems, which could generate hundreds more cubic hectolitres. In total, the increase in agricultural water supply under the plan would be well in excess of 1000 hm 3 per year. In modern Mediterranean agriculture every cubic metre of water generates 3 euro worth of agricultural production. In many cases, hothouse production exceeds 6 euro per cubic metre. The Ebro transfer scheme will therefore boost current production by several billion euro. Aside from the question of how officially irrigated areas are monitored, these new resources will increase production levels, since they are bound to be used somewhere. Has the Commission considered what effect this massive increase in supply might have on farm prices? Mediterranean agriculture markets are already virtually saturated in the case of some products and North African countries are starting to penetrate these markets. The precarious balance currently prevailing in Mediterranean agriculture, which essentially keeps it outside the CAP subsidy system, could well be upset by the Ebro transfer scheme.
. (DE) Mr President, honourable Members, as Mrs Frassoni has accurately observed, the implementation of the Spanish National Hydrological Plan would make a greater range of water resources available in Spain. The Commission does not at present have any detailed information or studies at its disposal that would indicate what effect such availability of additional water would have on production in the European Union and on agricultural prices. So we can only estimate it.
The Commission estimates that the increase in water resources will have only a very slight effect on the extent of the agricultural products supported by Community agricultural funding. The fact is that there is already an upper limit for Community support for most irrigated cultures, and this upper limit relates either to surface area (as in the case of maize or rice) or to guaranteed national maximum authorised quantities (as in the case of cotton, olive oil, or processed products from fruit and vegetables). Payments are reduced in proportion to the extent to which the cultivated areas exceed the areas dedicated to crops eligible for support. The increases in yield or the extension of the irrigated areas, which are the possible consequences of the Spanish Hydrological Plan would thus have no effect on the total amounts paid, nor could the implementation of the plan have any effect on the production of milk, to which quota rules apply.
The only sector in which production could increase is the fresh fruit and vegetables sector, which is, however, already very strongly market-oriented, and production would increase only if the necessary market potential were present. An additional consideration is that irrigation could improve the quality and competitiveness of fresh fruit and vegetables.
So, were the invisible balance of Mediterranean agriculture to be affected by the Spanish plans, such a development would not be supported by the Community, as increases in production do not automatically entail an increase in Community support.
Commissioner, the problem to which we have tried to draw your attention is the fact that, as you, yourself, have said, we do not yet have accurate estimates to tell us what the actual effect of the National Hydrological Plan will be on prices. Since we do not know what price will be set for water, we clearly do not know what effect the plan will have on prices either.
I can therefore only ask you to pay particular attention to this factor, not least in that, according to the most recent news we have received, in addition to the increase in water supply under the National Hydrological Plan, there are plans for a series of desalination plants which will further increase - according to certain estimates of as much as 400 cubic hectometres per year - the water production capacity in this area of Spain. It would appear that, from the point of view of farming, the Commission has a particular responsibility to pay special attention to these factors, yet you, yourself, confirm that the Commission is not yet able to do that.
. (DE) Mr President, while the Commission certainly bears some degree of responsibility for this, primary responsibility lies with each and every Member State that is desirous of making this investment. The fact is that the project as a whole runs under the title of 'Structural fund support as part of support for Objective I areas', and, within this framework, a cost-benefit analysis of this project does indeed have to be carried out in order to establish whether such support measures can be implemented in the first place, and whether the conditions for support have been complied with. It follows that this is a task for the Member State setting the project in motion. On the other hand, there is no doubt that it will be the Commission's task - in this case, a structural support task - to examine whether the estimates that have been carried out are realistic and make sense.
Mr President, I feel that the question posed by my fellow Member Monica Frassoni is extremely pertinent. I would like to comment on this subject as I live in a border zone myself. I live in Perpignan, in North Catalonia. You will recall the problems imports from Spain caused at the border. The farmers held up the lorries and their contents were dumped on the road.
I fear that this hydrological plan might lead to unfair competition for the farmers of Roussillon in particular, and also for the whole of the Midi region of France. I am afraid there might be further countryside revolts. In addition, the farmers will not understand it if this hydrological plan entails diverting the waters of the Rhône.
Although it is not a question, but a warning for the future, Commissioner Fischler may comment if he so wishes.
. (DE) Mr President, as you so rightly say, no question has been put. I would, though, like to make one thing clear. All the issues of water rights that are involved here, that is, the question of what rights of extraction exist and to what extent, are not matters to be dealt with at the Community level; in so far as they affect two Member States, these issues should be sorted out in bilateral negotiations between the Member States concerned.
The honourable Member wished to return to the previous question. He should do so within the allotted time.
Mr President, I am sorry, but I only joined yesterday, so I would ask your forgiveness and I hope I will be quicker next time.
Commissioner, I am a new Aragonese Member, and therefore, as you can imagine, we are greatly affected by the NHP, amongst other things because the intention is to take water from our region. If I have understood you correctly, you have said that there is no data on how it is going to affect prices, but there are estimates. Is it possible to obtain these estimates?
. (DE) Mr Ferrández Lezaun, the initial estimate that can be made of this can be only a very rough one, as there are no binding provisions relating to irrigation, for example, on which fruits or crops farmers are to cultivate on the irrigated areas. That is left to the individual farmers as a management decision. They will probably cultivate those fruits that open up the best economic opportunities to the individual farmer, but what I can make clear from the outset is that such changes will not give rise to the topping-up of this or that milk quota, nor will the Community be willing to accept such things as, for example, higher hectare premiums or additional reference areas for any crops. The whole project must be handled subject to the existing framework conditions under the laws on support grants.
Question No 37 by María Izquierdo Rojo (H-0444/03):
Subject: New reform of the CAP and highly disadvantaged (Objective 1) areas of the EU
The Presidency's 26 June 2003 undertaking regarding the new reform of the CAP contains only a timid, rhetorical reference to disadvantaged regions and cohesion within the EU. An analysis of the proposals put forward by the Commission and agreed by the Council does not enable what is meant by 'desire to support' to be either qualified or quantified.
Within the EU there are highly depressed agricultural areas which by themselves will be unable to achieve the degree of competitiveness required on account of the new decoupling of aid and the additional demands imposed by the reform. Only some fresh agricultural-training and -promotion and commercial-distribution policies, together with special programmes to boost agricultural and commercial development, will be able to counter the heavy impact of the reform, thereby preventing economic depression and the abandonment of farming.
In view of the above, what action is the Commission planning to take in order to prevent the reform of the CAP from having a harmful effect on the most disadvantaged parts of the EU?
. (DE) Mr President, honourable Members, I would just like to start with a clarification. If, in the field of agriculture, we speak in terms of less-favoured or of especially disadvantaged areas, we have to distinguish between two things; firstly, those less-favoured areas in which hectare premiums are paid as part of the rural development programmes, in order to compensate for their disadvantaged situation, and, secondly, those areas categorised as Objective 1 areas by reason of their generally backward state of development. As you know, the Community can, in these Objective 1 areas, do such things as grant investment programmes higher cofinancing rates. There are also, in addition, quite specific conditions for what we term the outermost regions.
Let me start by establishing, in the context of reform, that it will continue to be for the Member States to decide what value and priority they attach to the measures for the less-favoured areas under the rural development programmes. They will, in any case, subject to modulation, have more funds at their disposal for this purpose. It is also the Member States who decide how much by way of structural funds they want to spend in the Objective 1 regions under the Guarantee Fund, how much they want to allocate to the Social Fund and how much to the Regional Fund. Nothing about this is changed by the agricultural reform.
It is also true, though, that there are some less-favoured regions in which the reform could cause agricultural production to fall, and this leads the public in the EU to fear that more and more land in especially disadvantaged areas could be left uncultivated. The reform of income aid will, however, link direct grants to the role played by the farmer as a manager responsible for his land and for the rural environment. The new farm payment will in fact be cut if management obligations are not discharged. We do not pay our farmers for doing nothing, and nor will we do so in the future. Those who receive premiums must manage their land in line with agricultural and environmental standards; moreover, the premium for less-favoured areas will be paid only if the land is properly managed.
I do not therefore go along with you in the conclusions to which you have come, and which underlie your question on the less-favoured areas. All the same, I would like to point out that the Commission will continue to closely monitor the effects of the new common agricultural policy on the less-favoured areas, for the reform does indeed provide for the possibility of appropriate adjustments being made, should it prove necessary to do so.
Commissioner, the reform of the CAP should be carried out above all in situ, in the countryside, and not just on paper. The people who will have to reform and convert their crops and their farming are the farmers, not just the bureaucrats.
In the countryside there is great uncertainty and worry about the consequences of the reform at the moment. In less-favoured regions, there is much more. This is because, as you know, new commercial policies will be needed, and in less-favoured regions - objective 1 regions, apart from the terminological issue - new commercial measures, education and training for farmers are going to be needed. In this reform, however, you have not planned for anything like this for the regions in the worst situations.
In Andalusia this will mean more than EUR 1 000 million. Throughout this summer there has been talk of a hard blow. Furthermore, your proposal is bureaucratically much more complex. In other words, rather than being simplified, the bureaucracy is increasing. From the point of view of social cohesion, moreover, this represents a retrograde step, especially when Mr Prodi commissions reports from his advisers which may be the final straw for social cohesion.
You are not replying to my question, Commissioner. To what are you referring when you say that it is true that certain areas - the least-favoured - may be subject to reductions? What does this mean? A little more formality, and a lot more with those who are worst ...
(The President cut off the speaker)
Mrs Izquierdo Rojo, you have been talking for more than twice the time allowed, which is one minute.
We will give Commissioner Fischler the floor so that he can reply.
. (DE) Mrs Izquierdo Rojo, I can give a succinct answer to that. You take the specific example of Andalusia and say that it will be necessary to inject more funding in Andalusia in order to give farmers better training in order to enable them to adapt to the new situation - well, that is a matter for the Andalusian Government. It will have to put forward a proposal for reprogramming its rural development programme. If it complies with the general conditions, we will certainly approve it. I do not see a problem in that.
I might add that the time for discussing my proposal has been and gone. A decision has been taken; the ministers took it unanimously - and that means that Spain voted for it. This means that discussion of changes to the proposal is now idle talk. The reform stands. What is now far more important is the question of how you implement this reform in Spain, for you will be aware that the latest decision made a certain degree of flexibility possible. What matters now, for example, is whether, in Andalusia, you decouple everything or whether, in animal husbandry perhaps, you retain certain coupled elements, with the stipulation that this task could, under certain circumstances, devolve upon the rural communities. Such a possibility exists, but it is now for you to make your move. It is you who must decide!
Commissioner, the English translation of the question refers not to 'less-favoured agricultural areas' but to 'highly depressed agricultural areas'. There are many depressed agricultural areas - and highly depressed farmers - in the West Midlands, my home region in the UK.
I would like to ask the Commissioner one question in two halves. Does the Commission agree that some Member States, including the UK, have not taken the fullest advantage of the flexibility allowed under existing CAP rules? Would he encourage all Member States to take the fullest advantage now under the new rules, which offer greater flexibility, and to listen to their farmers and their agricultural community in the process? A one-word answer will suffice.
. (DE) Mr President, Mr Bushill-Matthews, let me first make it clear that 'Objective 1 areas' is in parentheses, so this is not just about areas that are generally in decline, although the question made specific reference to Objective 1.
Turning, secondly, to your own question, the flexibility that we are creating in the rules is there to be used. Right now, I can do no other than to encourage the Member States to make use of the flexibility that is there, and to do so in such a way that they meet to the maximum possible extent the needs of the specific situation in an actual region, such as the one to which you refer.
May I take the question on the Fischler proposals for the mid-term review a little further with the Commissioner? Under your reforms you will break the link between production and subsidy. This will put the European Union in a strong position in Cancún. Do you feel that the decision the Council of Ministers arrived at, whereby some countries are going to start decoupling long before others, has actually weakened the position of the European Union?
. (DE) I would like to tell you quite frankly, Mr Parish, that I do not believe that we have weakened our position in the negotiations, since even if the Member States use the maximum of the coupled elements that are permitted to be retained, at the latest possible point in time, we have in any case decoupled 70% of payments. Even now, though, we can see a whole array of Member States declaring that they want to introduce decoupling - 100% decoupling, moreover - at the earliest possible opportunity. Even states such as Ireland, which take a critical view of decoupling, have in the meantime made clear their decision to proceed with it in full. I believe that this example will be followed by many others, and so I have no fear that we are now in any worse a negotiating position.
Since the time allotted to questions to Commissioner Fischler has elapsed, and in accordance with the Rules of Procedure, Questions Nos 38, 39, 40 and 41 will be replied to in writing
Question No 42 by Bart Staes (H-0436/03):
Subject: Development aid for Congolese agriculture
On 12 June 2003 the Flemish weekly Trends reported that the public prosecutor's office in Antwerp, Belgium had instituted an investigation into two exporters of European food surpluses to Africa (Soafrimex and Afroliner) and their alleged involvement in tax fraud, money laundering and suspected diamond trafficking. The branches of the two companies in Congo place (European) foodstuffs on the market at dumping prices. The development project CDI-Bwamanda, for its part, states that local agriculture has to contend with far too high general costs. The European Commission, among others, purchases maize locally for double the price as farming is so inefficient, Trends points out. However, the FAO considers that Congo has the potential to feed some 2 billion people.
Does the Commission have further information concerning the apparent fraud being conducted from Antwerp involving European food surpluses and is it prepared, in the light of the exceptionally (!) high level of need, to put extra resources into developing local agriculture and consequently to gradually reduce European food exports to the region?
. The article on which this question is based contains a number of inaccuracies that could mislead the reader. On the one hand, legal proceedings are currently under way against European food surplus exporters in relation to a money laundering and diamond trafficking affair. The Belgian magistracy has dispatched an investigating committee to the Democratic Republic of Congo. That investigation is secret and falls within the competence of the Belgian Courts. The Commission therefore has no information on this matter.
On the other hand, the Commission is currently allocating significant resources to the development of local agriculture in the DRC. Under the European Development Fund, projects to boost agriculture and rehabilitate rural roads, along with phytosanitary measures are under way to the tune of EUR 13.2 million. An agricultural support project worth EUR 12 million is awaiting approval.
The food aid supplied by the Commission amounts to nearly EUR 5 million and consists, inter alia, of amounts made available to the NGO, CDI-Bwamanda, to purchase maize from local producers at the Kinshasa market price. This approach enables Congolese farmers to continue producing in a domestic situation, characterised by a patent lack of purchasing power, and therefore to prepare themselves to compete on the national and regional markets when the post-conflict economic upturn begins.
Furthermore, the Commission's intervention, via this NGO, will help avoid a situation where food aid produced outside the country weakens an agricultural sector already hard-hit by the country's political conditions, which are having huge repercussions on production. All this has given rise in Kinshasa to a steep increase in the market price for maize.
It should be noted, however, that since the conclusion of the 'global and inclusive' Pretoria agreement in December 2002, and the official reunification of Congolese territory at the end of June 2003, commercial navigation on the river Congo is returning to normal. This will in all probability bring the market price down.
Mr President, needless to say, I am pleased to hear from the Commissioner that the article contains factual inaccuracies. I would simply like to ask the Commissioner if he could expand on the detail of those factual inaccuracies in that article, given that this is important. I think we all share the Commissioner's view that reinforcing local agricultural markets in any developing country is, of course, what matters most. Does the Commissioner, however, dare to stand up here and confirm that in Congo, in the region mentioned in the article, there is no wholesale import of European agricultural products that are dumped there? Although the Commissioner confirmed that we support local NGOs and that we purchase maize there, does he have the nerve to state loudly and clearly that there has not been any import on a massive scale, apart from the purchases that the Commissioner himself mentioned?
. No, I cannot do that. I take it for granted that there is some reason why the Belgian authorities are conducting their investigations in the DRC. I also gave the Member what information I had available and even explained why an investigation like this is not something for us to comment on. I have done what I could.
Question No 43 by Francisca Sauquillo Pérez del Arco (H-0452/03):
Subject: Murder of the Spanish citizen Ana Isabel Sánchez Torralba in Equatorial Guinea
The Spanish voluntary worker Ana Isabel Sánchez Torralba has died in Equatorial Guinea as a consequence of gunshots fired by members of the armed forces at the coach in which she was travelling to Aconibe in order to work with Misioneras Escolapias.
This is another tragic example of the brutality of the Equatorial Guinea regime, whose contempt for human life, human rights and the most basic public safeguards has expressed itself once again in the murder of Ana Isabel Sánchez Torralba.
Has the Commission considered the possibility of imposing sanctions on Equatorial Guinea by suspending all forms of aid to Obiang's dictatorial regime?
Can the Commission provide any information on the human rights situation in Equatorial Guinea? Has there been any improvement in the system of safeguards since an agreement thereon was concluded between the Commission and the Government of Equatorial Guinea?
. The Commission deeply regrets the death of Ms Sánchez in Equatorial Guinea. The young soldier responsible was acting against the orders of his superior and is now in prison, pending trial for murder.
In this case, the authorities acted rapidly and correctly, so the Commission would not consider it a reason to impose sanctions. I would remind you that cooperation with Equatorial Guinea under the 8th EDF programme is conditional on the promotion of human rights, and the 9th EDF programme has not yet been signed.
As regards the evolution of the human rights situation in Equatorial Guinea, following its visit in July 2003, the Commission reported some small improvements, such as the President's invitation to the opposition parties to join the government, an improvement in prison conditions, a reduction in the number of military barricades found along the main roads and a slightly freer press.
Lately we have seen some positive signs with the release of 18 political prisoners on 18 August 2003.
Thank you very much, Commissioner. Today I have found out that a council of war sentenced the person who killed this aid worker to thirty years in prison and has awarded compensation of EUR 40 000 to the family of the victim.
It does represent progress that there has been an emergency council of war; however, Commissioner, you know - and I imagine this has been expressed by the people who have been in Guinea - that human rights are still being violated all the time, despite certain prisoners having been freed, and that this situation is unfortunately constant in this small country which has few citizens. They continue to live essentially in terror, and although the country is one of the world's richest, thanks to oil, the population, as you know, receives no education or health care and lives in poverty.
Therefore, Commissioner, despite the fact that you have said that there have been improvements, I would ask you to continue to demand a system of guarantees which make it possible for these citizens to live with the minimum degree of human rights.
. Absolutely. This is one case illustrating the sad fact that oil is not a shortcut to decency or progress for the majority of any country. We are in this difficult dialogue with this country and I am afraid that I am not able to come up with something magnificent or highly optimistic here. We have to keep trying.
Question No 44 by Eija-Riitta Anneli Korhola (H-0474/03):
Subject: Linking Kyoto mechanism credits to development cooperation
The EU is drafting a directive on credits obtainable from Joint Implementation (JI) and Clean Development Mechanism (CDM) projects which comply with the Kyoto Agreement, which credits would be convertible into emission rights that would have a monetary value for purposes of emissions trading. An instrument would thus be created which would enable some development projects to earn money. At the same time it is likely that this will make one more tool available which could help to attain the UN's target of 0.7% of GNP. The EU also intends to hold emission rights itself.
Despite the bright prospects, a satisfactory outcome will be attainable only through careful planning and a well-considered strategy. Is the Directorate-General which is responsible for development cooperation at the Commission aware of the nature of CDM projects and the opportunities they create for additional funding of development cooperation? Will the Commission guide the Member States towards a common approach? How will CDM projects be integrated with the EU's own financial planning of development cooperation?
. The Commission's Directorate-General for Development, and I myself, are aware of the Clean Development Mechanism and the opportunities it offers.
For developing countries, the CDM should be a good vehicle for the transfer of clean and modern technologies, which will contribute to their development efforts. However, the CDM is not a substitute for funding in the framework of development cooperation.
Firstly, the CDM is primarily a private sector or business sector instrument and public funding would be used only for enabling and capacity-building purposes or similar catalytic actions. Secondly, even though the certified emission reductions that will be generated by a CDM project will have an additional value, that value may not be 'reportable' as official development assistance according to the reporting rules of the Development Assistance Committee of the OECD.
The Commission is supportive of the opportunities that CDM may bring in terms of technology transfer, but is aware that not all developing countries will be equally interesting to the business sector in terms of investments.
The Commission has proposed an EU strategy and action plan for climate change in the context of development cooperation, in which support would be given to partner countries for CDM project preparation activities, including capacity-building. The communication on climate change in the context of development cooperation also explores the possibility of funding CDM projects in the category of least-developed countries.
As regards guiding Member States towards a common approach on CDM, we hope that the discussions in Council on the Commission's communication will lead to agreement on an EU action plan, including actions related to CDM activities. I invite the European Parliament also to give its opinion on the communication.
Assistance for the CDM activities included in the action plan may be funded from geographical budget lines on request from countries, and from the research budget. Assistance can also be provided from the budget line 'Environment in developing countries and tropical forests', for which CDM activities will be one of the priorities.
Mr President, I wish to thank the Commissioner for his answer. I would like to say that it is nevertheless true that certain kinds of markets and opportunities are opening up here for development cooperation organisations. In my opinion that is a very good thing, as they can use their know-how in this area. I would therefore like to ask whether the Commission has any intention of marketing this opportunity and this idea to development cooperation organisations, for example, by training them to become CDM project coordinators. I would also like to ask what sort of possibilities you see here for bringing together companies and organisations to make collaborations constructive and advantageous for both sides.
. As I already indicated, this is mainly an instrument for business to engage in. We are trying to pull business and the private sector into these activities in many different ways. The discussion on how to organise this must of course include business. It also should include the governments in our partner countries. These are the two essential partners in getting this moving. Without that there is not much in it at all. The normal development cooperation organisations are not primarily the target for this: the new front is business.
Mr President, Commissioner, you are quite right to say that business people must sort this out among themselves, but we all know that, in order to do so, they need a marketplace, that is to say, an exchange where it is possible to trade in these rights, these CDM projects. Do you think it possible that the Commission might take the initiative in providing such an exchange with a base in Europe?
. From a practical point of view, pilot projects and other similar actions are necessary to get started, try this out in practice and demonstrate how such activities can be carried out. This is where we are at the moment.
I mentioned the bigger problem, which has not yet been clarified, of how any of this can be reported as official development assistance. We have to be careful about that. If business can identify something that is interesting for it and if governments in developing countries can see this as being in their interests also, that is when we should urge them to meet.
Thank you very much Commissioner.
Question No 50 by Alexander de Roo (H-0431/03):
Subject: Spain's National Hydrological Plan (NHP) and conservation of the lower Júcar river
The plans for the river Ebro in Spain's National Hydrological Plan (NHP) have aroused major controversy. Nothing has been said, however, regarding the fate of the river Júcar, the second largest river in the Spanish Mediterranean region, which under the NHP is to be used as a centre for hydraulic redistribution in the Mediterranean area, with three transfers within a 200-kilometre stretch, namely the Tajo-Segura transfer, in operation since 1980, the Júcar-Vinalopó transfer, already being slowly introduced, and the Ebro transfer scheme, under which it is planned to transfer 63 hm 3 of water in the vicinity of the Tous dam. The lower and middle sections of the river Júcar are of major environmental interest. The stretch of river from Tous to the sea has been proposed as a site of Community importance by the Valencia Generalitat (LIC ES 5232007). Furthermore, the final stretch of the river and the adjacent coastal waters are included on the list of wetlands of the Community of Valencia. The Júcar basin was recently chosen as a pilot river basin (PRB) as part of the procedures for applying the framework directive on water. Is the Commission aware that neither the Júcar basin hydrological plan nor the NHP make provision for environmental flow for the Júcar between the Real del Júcar irrigation system and the estuary? Does the Commission think it possible to ensure the conservation of a stretch of water of such major environmental importance without using hydrological planning to provide it with a minimum maintenance flow and prevent biological pollution through mixing with waters from other basins?
. The Commission is aware that the Spanish national hydrological plan and the Júcar river basin plan do not contain provisions for ensuring the flow rates in the lower reaches of the river. The Commission understands that the Spanish authorities intend to define the necessary flow regimes at a later date.
European environmental legislation, especially the habitats directive and the water framework directive, must be respected. This means that the river Júcar must achieve at least 'good' ecological status by December 2015 at the latest, and the dependent terrestrial ecosystems and wetlands must be protected.
Finally, the Júcar river basin has been identified by the Spanish authorities as a pilot river basin under the common implementation strategy associated with the water framework directive. This work will identify the major challenges facing the river basin, including the issue of protecting the middle to lower reaches of the river.
I should like to thank the Commissioner for her reply. It is true that the DG for the Environment has not given the go-ahead for the EUR 80 million subsidy for which the Spanish Government has applied for the Júcar-Vinalopó project. The DG for the Regions did want to grant the subsidy and subsequently asked the European Investment Bank to draft a socio-economic report about the economic viability of the Júcar project. However, the representatives of the European Investment Bank have only spoken with the Spanish Government in Spain, not with any of the people who are opposed to the Júcar project. The report of the European Investment Bank on this Júcar-project is not public. I should like to ask the Commission whether this report can be made public, particularly the technical information which the Spanish Government has supplied to the European Investment Bank?
. I can answer Mr de Roo, I just wanted a technical clarification. I am always interested in making sure that we can make enough environmental information available to NGOs or to the public, as long as we do not reveal businesses' secrets or confidential matters.
As far as I know, we have not yet received this particular report. I understand that we are still having discussions with other DGs where necessary and with involved stakeholders to be able to get all the information necessary and also to judge on the facts in this case.
When it comes to funding, you know that the Commission has received a proposal for the funding of this transfer through the structural funds, but it has not yet finalised its position regarding this project. We are still seeking clarification and further information from the Spanish authorities.
One of the questions which has to be addressed is the relationship between the Ebro transfer and the Júcar-Vinalopó transfer. The Spanish authorities have been asked to clarify whether the Júcar-Vinalopó transfer is dependent upon the Ebro transfer proceeding, or whether it is an entirely independent project. That is where we are. I will look carefully into whether we can make public any information that will help in this debate.
I am absolutely open to looking into the matter, but it is dependent on whether we have received the relevant information. We are still in discussions with all the stakeholders in order to receive and get access to the necessary information.
Question No 51 by Chris Davies (H-0441/03):
Subject: Ecological flows of the Ebro river and the Water Framework Directive
What is the Commission's current view of the scientific and political debate in Spain over the estimates of the minimum ecological flow of the Ebro river to its delta after the Ebro transfer?
The Water Framework Directive requires that there is no further deterioration of current status and that a 'good' ecological status (including hydromorphology) is achieved in the whole river basin and not just in certain stretches of a river; how does the Commission intend to ensure this is achieved in the whole of the Ebro basin in view of the proposed Ebro transfer to the north, east and south-east of Spain?
Does the Commission agree that the twin objectives of prevention of deterioration of current status, and the characterisation of what should constitute 'good' ecological status in the whole of the Ebro basin need to be fulfilled before further evaluation of whether the Ebro transfer is technically possible and which regions could finally benefit from it?
. The Commission considers the question of the appropriate flow regime for the lower Ebro river and the Ebro delta to be a critical issue in relation to the proposed Ebro transfer. This is one of the two issues that the Commission has proposed to address in a technical meeting with the Spanish authorities and selected organisations, which is scheduled to take place in mid-October 2003. The need to ensure a suitable level of protection for the lower Ebro river and the Ebro delta is clearly very closely linked to the requirements of the water framework directive to avoid deterioration as from its entry into force in December 2000, and to ensure the achievement of good ecological and chemical status by December 2015 at the latest.
In practice that answer was very satisfactory. I thank the Commissioner.
Question No 52 by Camilo Nogueira Román (H-0434/03):
Subject: Global costs of repairing the environmental damage caused by the wreck of the 'Prestige'
In view of the extent of the 'Prestige' disaster and its impact on several Member States, will the Commission carry out a study of the costs of restoring the status quo ante and making good the long-term environmental and associated socio-economic damage caused by the wreck of the vessel off the Galician coast?
. The honourable Member would agree that the Commission addressed in a speedy and efficient way all consequences of the Prestige accident. On the regulatory side the honourable Member will recall the prompt reaction of the Commission as regards the acceleration of the phasing-out of single-hull vessels, the introduction of penal sanctions and the bringing forward of the Erika I and Erika II legislative packages. Those were also finalised in record time.
As regards Community assistance to help Spain redress damage and associated economic impact, the Commission offered to co-finance an environmental impact survey to the tune of EUR 300 000. Contacts were established on the conditions for such a study, which the Spanish authorities are currently considering.
The Commission would remind the honourable Member that EUR 30 000 were made available on 20 December 2002 to the Spanish fisheries, shellfish and aquaculture industries affected by the oil spill, and that EUR 8.6 million were mobilised under the solidarity fund on 16 July 2003. Additional funds from Community instruments such as the structural funds and the cohesion fund are also available for the purpose mentioned by the honourable Member.
Mr President, Commissioner, the reality of the situation cannot be denied. We cannot turn our backs on the consequences of the Prestige disaster. Fuel oil is still washing up on the coasts of Galicia and in the Bay of Biscay; a week ago I saw this situation for myself, in the Rostro sandbanks at Cape Finisterre. The Prestige is still lying at the bottom of the sea. It is haemorrhaging fuel oil and we do not really know what it contains. Fishermen, scientists and Galician and Cantabrian society as a whole are all extremely concerned at the damage that has already taken place and crucially, at the uncertainty of what the future holds.
Objective studies state that the final balance of the damage caused by the Prestige will exceed EUR three billion. Compare these sums, Commissioner, with those you have just mentioned, which are totally inadequate. I therefore put the question to you once again: is the Commission going to remain passive or is it going to take the bull by the horns once and for all and shoulder its responsibilities in order to solve this very real problem and to impose some order on the unregulated traffic that plies our seas?
. I do not accept that the Commission has been passive. I was there immediately after the accident. I offered the Spanish authorities funding or co-funding for an environmental impact study. We have been in active contact with the Spanish authorities, but we cannot force ourselves upon the Spanish Government or people. We have to work in collaboration. We also immediately followed up in political terms, proposing different measures in order to be able to repair damage of this kind and we have also set aside money both from the structural funds and the solidarity fund.
If the Spanish Government wants more money or assistance, we expect it to contact us to determine exactly what should be done. I also hope it is considering our offer to make the environmental impact study I mentioned, because this is for the longer term and would be very useful in preventing such accidents from happening again.
Again I underline that we took the necessary measures immediately after this accident and will continue to react immediately. Our civil protection unit was also activated immediately. We have been doing everything in our power to assist and help the Spanish Government, authorities and people. We are willing to listen to any further requests that may arise and we will deal with them in an appropriate manner.
Question No 53 by Alexandros Alavanos (H-0457/03):
Subject: Health risks for the population of Athens from high concentrations of nitrogen dioxide and microparticulates
In its answer to my Oral Question H-0371/03
. The Commission is aware that the ambient air quality situation, particularly in metropolitan cities such as Athens, needs to be improved. This is a major aim of current Community legislation on air quality and emissions.
In compliance with the reporting obligations of the Air Quality Framework Directive, Greece has reported the 2001 concentration levels for the pollutants regulated in the first daughter directive. According to this information, the limit values for PM10, as well as for NO2, plus the margin of tolerance, have been exceeded at several stations in Athens.
As Greece has not yet provided the necessary justification to demonstrate that such excesses of PM10 are due to natural events, the Commission expects to receive plans and programmes in accordance with Article 8 of the framework directive by the end of 2003. These should show how Greece intends to achieve the limit values by 2005. The same applies to NO2 where, however, no derogation for natural sources or events is allowed.
For NO2 the directives also set an alert threshold which is surpassed when concentrations exceed 400 micrograms per cubic metre over three consecutive hours. The Commission must be informed of any exceeding of the alert threshold within three months. No information from the Greek authorities on such an event has been provided up to now.
The Commission has also received findings from a research programme indicating an increase of mortality in cities where high PM10 concentrations are accompanied by high NO2 levels and a warm climate. We need to study these findings carefully to conclude whether there is sufficient evidence for such a relationship. However, there is no doubt that unfavourable climatic conditions are always an additional threat to human health.
Member States are obliged to ensure that up-to-date information on ambient concentration of air pollutants, such as NO2 or PM10, is routinely made available to the public. According to the honourable Member, the ministry has stopped issuing information on this matter.
In the light of the above, the Commission will open an own-initiative case to investigate whether and to what extent the Greek authorities have not complied with the relevant EC regulations.
I thank the Commissioner for her substantiated reply. I must of course point out that we are talking about statistics for 2001 and living in 2003 and there is the added element of the numerous works for the Olympic Games and the dust floating above Athens against which no suitable measures have been taken.
This being so, I should like to ask the Commissioner if there are any plans to investigate the question of worsening pollution as a result of this photochemical pollution and micro particles and the factor of the works for the Olympic Games, which are being carried out without suitable measures being taken to protect citizens' health.
. It is difficult for me to reply immediately to the question as to whether the problems will be such that some kind of protection for each and every Athens citizen will be required. I doubt that is the case and I hope they will be able to organise these construction works in such a way that the citizens of Athens will continue to be able to live, work and breathe there.
Our directives and the different limits and levels that are set do not take into account whether there is a special event, but it takes into account and measures those factors that affect human health. We will continue to ensure that Greece measures, monitors and reports these things to us. That is why I announced that we are willing to look into the type of monitoring, reporting and measuring that is necessary in Greece in order to fulfil the requirements in our directives. We will continue to do so.
You have given us reason to ask whether there will be special problems connected to the construction works which would require Athens to take special measures. I cannot answer your question today. However, I will be willing to return and give you a more detailed answer later on.
Question No 54 by Ari Vatanen (H-0470/03):
Subject: NATURA 2000 site designation
The rules of Article 4 of the Habitat Directive 92/43/EEC
. The Commission has, on several occasions, looked into the correct transposition of the habitats directive and the birds directive into Finnish legislation. At present the Commission is of the opinion that the Articles referring to the procedure of establishing the Natura 2000 network have been correctly transposed.
As the Natura 2000 network has caused a considerable amount of controversy in Finland, the Commission has looked into the national procedure for site selection and has in past years notified Finland of some shortcomings, both in the number of sites to be protected and the quality of the data. Finland has endeavoured to address these shortcomings. The present quality of the data is acceptable to the Commission.
The complaints from Finland seem to contain some misinterpretations of the evaluation principles. The Commission bases its evaluations on the latest submitted data, not on the oldest information. The Commission is aware that some landowners in Finland have been dissatisfied with the Natura 2000 proposals. The Commission has been informed that all landowners have had the possibility to see the proposals and to lodge complaints against them before Finland officially submitted the proposals to the Commission.
The Finnish courts have examined the complaints on a case-by-case basis, considering each time the validity of the data. The majority of the complaints have been rejected by the courts. The directive does not establish any requirements for consultation at the national level and thus, in respect of the principle of subsidiarity, it has been for individual Member States to exercise their responsibilities, taking account of national laws and procedures.
The Commission's concerns are therefore limited to respect the scientific selection criteria as set out in the directive. Although the Commission can understand that in these cases the dissatisfaction might persist, it cannot conclude that the Finnish authorities have arbitrarily misinterpreted the rules or proceeded in a way that has been contradictory to those rules.
Commissioner, I appreciate your answer and your effort generally regarding the environment in Europe, but what you say is simply not coherent with everyday facts. When this was implemented in Finland it was mainly based on old protection schemes, which do not meet directive criteria for Natura 2000 sites.
Therefore, you must understand the position of the private landowners. Their right to use their own land was wrongly prohibited and in fact, contrary to what you say, the appeals in the Finnish courts were handled en bloc. 99 times out of 100 they were rejected outright. People therefore feel frustrated and powerless. We believe in Europe, but how do we convince ordinary European citizens or the Finnish farmer if they feel they have been steamrollered by Europe and, in this case, by the Finnish authorities? They have simply been the victims of injustice.
. The honourable Member has raised a very valid question. How do we communicate Natura 2000 and the creation of this important network, when the original motives have been lost in the debate in the years that followed the introduction of this directive?
I hope that we will also be better able to assist Member States in giving good examples of how to communicate the directive, but I am not convinced that we will ever be able to solve this problem of the Finnish Government and authorities having to introduce a consultation process with, for example, Finnish landowners. We will never be able to solve that from Brussels, but hopefully we can do better in giving good examples of how this consultation process can be implemented and carried out in different countries.
It is important that we also make clear where the responsibility lies with the Commission and where there is a case for subsidiarity and we will thus have to rely on a Member State - in this case the Finnish Government and authorities - to also organise work on this. From a formal point of view, we have not found any wrongdoings in the Finnish having, for example, arbitrarily carried out this work. We cannot find any such formal mispractice at all.
As the time allocated to Question Time to the Commission is at an end, Questions Nos 55 to 85 will be answered in writing
The next item is the report (A5-0270/2003) by Elizabeth Lynne, on behalf of the Committee on Employment and Social Affairs, on the Communication from the Commission 'Towards a United Nations legally-binding instrument to promote and protect the rights and dignity of persons with disabilities' (COM(2003) 16 - 2003/2100(INI)).
I am very pleased to open the sitting this evening in the European Year of People with Disabilities, which we are working our way through. I underline, along with my colleagues in Parliament and the Commission, the importance we attach to this mission.
. Mr President, I should like to say thank you to the sign language interpreters. I wish we could have sign language interpretation every plenary session, for every report. I should also like to thank everyone who has helped me to write this report: all the MEPs that have worked very hard with me to come up with compromise amendments; the Commission; and especially disabled people's organisations. I have taken a lot of advice on this report. That is why it is a good one. It is not my report. It is a report that has been brought together with the help of disabled people.
I am delighted that the UN ad hoc Committee, between 16 and 27 June 2003, decided on a specific convention on disabled people's rights. I believe only a specific, legally-binding convention will do, rather than any other instrument. But there must be a monitoring mechanism to see how disabled people are treated in practice across the world.
I put in my report a list of rights that should be included in any UN convention. It is a non-exhaustive list because of space. However, I called for a mainly rights-based approach to get away, once and for all, from the medical model of disability and to cover all forms of disability, whether it is a person using a wheelchair, or somebody with another mobility problem, a hearing impairment, a visual impairment, a learning disability, a mental health problem or any other hidden disability. We must be inclusive.
There are 37 million disabled people in the European Union. There are 600 million disabled people world-wide. There has already been some progress in the United Nations: the 1981 World Programme of Action and the 1993 Standard Rules on Equalisation of Opportunities for People with Disabilities, to name but two. At EU level there has also been progress: in 1997, for instance, Article 13 of the Treaty of Amsterdam brought forward the employment directive and the Action Programme. But as I said in my report, we now need a specific disability directive at EU level. We need all Member States to implement the current employment directive that is due to be implemented this year. There are many Member States that have not even started to look at implementation.
Even if we did get it right at European level, 80% of disabled people come from developing countries. That is why we need a legally-binding convention covering a whole raft of different rights, including the right to quality of life. That also means protection from degrading and inhumane treatment. That includes institutionalisation.
We need to see access to employment because a vast majority of disabled people do not have employment. We need access to vocational training, education and the right to inclusion, which is so important. That means access to buildings, access to live as independent a life as possible, and access to public transport. If people do not have access to public transport they cannot get to their place of work.
Then we look at civil and political rights.
I believe very strongly in equal citizenship, as do most of us here. That means no more 'rights for disabled people', but 'equal rights for disabled people'. Those equal rights mean access to financial support as well; access to health care, access to culture and leisure - including sporting activities, equality before the law and the right to justice.
I understand that a split vote has been asked for so that only organisations of disabled people, rather than organisations representing disabled people, will be consulted over this. Let us remember that we deal with developing countries here! Many do not have organisations of disabled people. They only have organisations representing disabled people. Are we going to exclude them? We are not just dealing with the European Union. This is a world-wide convention. Even within the EU there are many organisations that would be left out, including the Royal National Institute for the Deaf in the UK, and, more importantly, people with profound learning disabilities and severe mental problems, who quite often need an advocate to speak on their behalf.
I urge you to vote for this report in its entirety and not be tempted to vote in the split vote.
Mr President, I should like in particular to thank Mrs Lynne and the Committee on Employment and Social Affairs for drafting this report.
This report confirms that the issue of disability is an issue with political, social and economic aspects. It is an issue which horizontally touches all European Union policies. In particular within the framework of the European Year of Disability, this report sends a clear message to the European Union and to the Member States, making Parliament's commitment known in the clearest of terms.
The first point which I should like to raise is the future UN Convention, which is expected to be a very important document of historic significance. Your report will be useful and will play an important role for the Commission services during the discussions being held with the Member States, on the one hand, and the UN, on the other hand, on this future Convention. It is well in keeping with the Commission proposals and communication. We share the same principles and the same objectives. In particular, I should like to comment on the core political aspect on which we agree, namely an approach based on human, social and political rights. It is worth noting that the UN Convention is further recognition of the fact that it is not the individual's disability that needs to be corrected, it is the restraining environment that must adapt so as to safeguard full participation and equal opportunities for the individual. The emphasis has shifted from the medical model to the so-called social standard, to building a policy based on fundamental human rights, on the one hand, and on social rights and guaranteed equal opportunities on the other.
In issuing this communication, the Commission has made clear its intention to promote this rights-based approach at European level and to rely on the European experience obtained to date from combating discrimination. In addition, the Commission is insisting on an approach based on the social integration of the disabled and has tabled the issue of disability as one of the basic elements in the national action plans drawn up for social integration and combating poverty.
The Commission has requested negotiating instructions due to the fact that part of the Convention concerns the issue of 'non discrimination', which now comes under the jurisdiction of the European Union following the Treaty of Amsterdam. Discussions with the Council have continued up to today, while at the same time the Commission is working closely with the Presidency on the pre-preparatory work for the Convention.
Mrs Lynne referred to the specific issue of developing countries and to the policy for development cooperation, which so far has been limited to drafting an explanatory memorandum on disability and development. This memorandum, which is addressed to the representations and services of the European Union, was drafted in close cooperation with non-governmental organisations representing the disabled. This document, which has been distributed to the representations of the European Union in developing countries, has had positive reactions at both government level and at the level of civil society organisations and it is important that, for the first time, we have an approach to the issue of disability in relation to development policy and development aid. Although it is difficult in the initial stage to call for disability to be incorporated into the central body of development aid policies, this is a clear declaration that disability must be included and dealt with in the policies of every state in all sectors.
My final comment concerns the possible disability directive. As Mrs Lynne has already said, the European Union has had a general directive on non-discrimination in the field of employment which also relates to the disabled since 2000. This directive, which really was a big step for Europe and was accepted by all the Member States, has not progressed as we would have expected. Most countries have not yet presented even a preliminary bill for transposing this directive, even though the final deadline is December 2003.
Despite repeated efforts during discussions in the Employment Councils, my letter to all the ministers and the mobilisation of European and national organisations, it would appear that the Member States have serious difficulties of a political and economic nature. I call here on Parliament to also play an important role in exerting pressure on the Member States to get them to adopt this directive in principle. However, I believe that it is clear from the situation today that it is premature to promote a new directive which would extend the scope of policies beyond the field of employment to all policy sectors overall. I think that this would create a difficult situation in the Council and it would perhaps make it even more difficult to adopt the first directive, which has come up against the difficulties I referred to earlier.
At the same time, however, the Commission has proposed that the Member States examine and decide themselves if Community legislation should be used to combat discrimination on the grounds of disability in sectors other than employment in a report on the application of the directive on equal opportunities. This will give us a first official reaction on the part of the Member States to this second, important step which, politically, is clearly a step which the European Union needs to take, but which it needs to take at the right time, with important preconditions to success, both at the decision-making level and at the level of practical implementation.
To conclude, the Commission has undertaken to participate actively with the Member States in the negotiations on the United Nations Convention. Participation in these negotiations will also continue after the European Year of Disability within the framework of continuing action here, because our objective is to present an action plan at European level at the end of 2003, at the end of the Year of Disability, which will be the result of all the work carried out in all the Member States during this year, so that we have commitments on the part of the Member States at legislative, budgetary, policy and programme level.
Mr President, I will begin by saying that I fully agree with the report by the Committee on Employment and Social Affairs produced by Mrs Lynne and that, furthermore, I agree with what the Commissioner has just said, wishing everybody the best of luck - Parliament and the Commission itself - with the objectives we have set, because they will undoubtedly have an effect on the well-being of thousands and thousands of citizens.
All the Member States agree that it is necessary to integrate disability into the procedures used by the organs monitoring the Treaties, either in the form of a protocol attached to one of the existing Treaties on human rights or as an instrument containing general principles, leaving open the possibility of subsequently adding implementing protocols.
I believe, however, that we will only be able to achieve the desired objectives by means of a legally binding convention which includes civil, political, economic, social and cultural rights suited to the circumstances of disabled people. An agreement of a binding nature will demonstrate that disabled people face in their daily lives - as we all know - serious generalised problems which relate both to access difficulties and to bureaucracy and the attitudes of their co-citizens. Its objective is not to create new laws but to clarify and adapt the existing ones. The creation of a specific convention will be the only way to provide an effective monitoring mechanism for analysing the treatment received by disabled people throughout the world. The convention will prioritise the rights of disabled people within the agendas of governments. Its approval must mark the beginning of an effective and specific process aimed at guaranteeing the full and equitable integration of disabled people throughout the world. This means that the problems of these people will be taken into account in the political decision-making processes at regional, national and international levels. The European Union should also guarantee that organisations of disabled people are represented and act as advisers throughout the process and not just at the final moment.
I would just like to insist on certain points which are important, although other Members have mentioned them, and which we in Parliament and in the Group of the Party of European Socialists have been advocating: the existence, in many cases, of multiple discrimination - as a disabled woman or a disabled immigrant - eliminating legal barriers in order to eliminate physical barriers, education - which is very important - in values, which includes non-discrimination against disability in schools.
Mr President, Commissioner, ladies and gentlemen, I would like to start by thanking the rapporteur, Mrs Lynne, for her excellent report, which was, moreover, adopted unanimously in the Parliamentary committee: a report which is evidence of her particular sensitivity and experience, not least as rapporteur of the document launching the European Year of People with Disabilities 2003.
The unanimous vote in committee also serves to prove that disability is not a left- or right-wing issue, but an issue promoted by those who care about respect for the rights, equal opportunities and dignity of all citizens. Moreover, the figures are no joking matter: there are 600 million people with disabilities in the world, 38 million of which live in Europe, and there will be 45 million in the enlarged Europe next year. It should be pointed out that anyone can become disabled at any point in life. It happens, in particular, as a result of the ageing of society, but that is not the only cause: consider - and I am quoting a figure relating to Italy - the 24 000 young people who become disabled each year as a result of accidents caused by the frenetic approach to life and social activity today.
These are figures which give cause for thought. Hence the importance of establishing binding international standards seeking to protect the rights of people with disabilities with an appropriate built-in monitoring mechanism. The binding UN Convention adopted last June, which has just such a monitoring mechanism, like the six human rights conventions, will have to bring to light the considerable, widespread problems encountered by people with disabilities in their everyday lives, whether in terms of access or bureaucracy or social attitudes. It will therefore form the basis for the rights of all people with disabilities throughout the world.
I therefore trust that the European Presidency too, the Council in its role of negotiator, will make every endeavour to achieve a better-defined, more specific text in early 2004 than that presented in Mexico, in order to define practical standards to guide the approach of governments. However, I regret the position adopted thus far by the European Commission, which has not yet provided a timetable for a future horizontal directive on the rights of people with disabilities in Europe and has not given specific or genuine undertakings to incorporate the rights of people with disabilities into its policies. The directive on employment and occupation is important, as is the directive on access to transport, but we need to go further, Commissioner. In particular, we cannot let the different countries get away with inertia as regards their legislation.
Mr President, 2003 is indeed the European Year of People with Disabilities. It is also ten years since the UN Year of Disabled People and tonight it is quite right that this Parliament focuses not only on the rights of disabled people within the European Union, but on the disabled victims of human rights abuse world-wide.
On the global stage disabled people are the least recognised and most disempowered of all people. This UN convention should act to mobilise change across all levels of government: local, national and international, forcing decision-makers to recognise disability rights in a human rights context in a way that has not happened before.
For too long international human rights instruments have failed to recognise disabled people explicitly and UN agencies working in the field of human rights and development cooperation have not recognised the specific factors which exclude and isolate disabled people. I would like to think that a UN convention would also bring important resources to assist disabled people in their own empowerment and development in decision-making in order that their voice can be heard.
I am pleased tonight that Members on all sides of the House have supported the principle of a legally-binding convention. Whilst existing human rights treaties apply to persons with disabilities, they do not specifically state that they protect the rights of persons with disabilities, nor is there an international treaty which specifically addresses those rights.
The human rights of disabled people deserve the same level of protection as those of other disadvantaged or vulnerable people such as women, children and ethnic minorities. People with disabilities are a marginalised group for whom existing, generalised human rights standards have not worked and who therefore require explicit standards to adjust the discrimination they face in society and the range of violations to which they are subjected.
That is true for us in the European Union also, and it must be true further afield - particularly as regards our development cooperation policies - as the ACP-EU parliamentary assembly passed a groundbreaking resolution last year. However, we still have to ensure the full participation of, and full rights for, disabled people such as the victims of landmines, people who have deliberately had disability inflicted upon them as part of war, or who have developed disability because of chronic diseases unknown to us nowadays within the European Union. This is a truly worldwide issue.
I congratulate the Commissioner on what she said tonight. She says that she supports bringing forward in the future a comprehensive disability non-discrimination directive. She will not be surprised if I say to her again that in November she will have the opportunity to announce her intention to do so, in the communication winding up the European Year of Disabled People.
While she has the requisite power and influence, she should make that commitment. We need her to do so; indeed, in the vote that will take place tomorrow we call on her to do so.
The rapporteur has made clear that there is a difference between her view and that of the Socialists on the issue of organisations for and of disabled people. Organisations of disabled people are controlled by disabled people and by the parents of disabled people who are able to speak for themselves. It is right that they are given priority, as they have been within the European Union since the 1996 Commission communication. The Commissioner mentioned blind people: the European Blind Union - part of the European Disability Forum, the representative body of disabled people - wants us to give priority to organisations of disabled people. Mrs Lynne says that people with severe learning difficulties cannot represent themselves. But what about People First and other self-advocacy organisations? These prove her wrong.
We stand by the split vote. But that does not detract from our enormous support for this and for a United Nations convention for disabled people.
Mr President, it is extremely important that we have a legally-binding convention on the issue of people with disabilities. Legislation is necessary which not only protects the rights of people with disabilities but also ensures that people with disabilities are provided with support and structures that will allow them to participate on an equal footing in all aspects of life.
The best-placed people to do this and present what is needed are people with disabilities themselves. We have to be very careful about telling people with disabilities what they need and what we can do for them. Unless you are a person with a disability, you do not know what is necessary to allow you to participate in society on an equal footing.
It is very good to see people here tonight providing sign language. This should not only be for tonight: it should be looked at on an ongoing basis.
We also need to look at how people are educated. We need to ensure that education is fully integrated and allows people with disabilities not to be segregated, but to be educated along with everyone else.
There is a tendency when we speak about disability to provide certain services for people with disabilities, but to segregate them. We should look at sign language, at Braille, at all these things that are necessary and allow them to be part of the educational curriculum in all the Member States. People should not have to go to special places to be educated or to participate. This is extremely important.
Mr Howitt mentioned the Commission and its commitment to bringing forward a directive by the end of the year. In the year of disabilities, it is not enough to say we are going to do a lot and then at the end of this year forget all about it and go along as normal. We need to have something at the end that we can be proud of, to allow people to participate in society. We need a broad perspective, not one which focuses only on accessibility in education. This needs to be done in relation to disabled people themselves.
On that final point, I would like to say that the Centre for Independent Living, which is based in Ireland, is bringing a delegation from all over Europe for the second part-session here in September. There is going to be a special intergroup which will be meeting with people with disabilities. They will be telling us exactly what they want and what they would like to see brought forward. This will be a great opportunity. Everybody interested in the issue should come along and listen to people outlining what they want. They are the people who are best-placed to do so. We have to listen and allow them to make the decisions, we should not make decisions for them.
Mr President, Commissioner, in the European Year of People with Disabilities, the European Union has the chance to provide a great opportunity for making up for a huge amount of lost time. Politics certainly cannot give back sight to the blind or speech to the dumb or mobility to the sick, but it can and, at all events, must enable people with disabilities to bear the difficulties of everyday life with less physical and mental effort and thus to give them the chance to lead an even more dignified life.
Sometimes - as we know from personal experience - it does not take much to give them this chance: removing structural barriers, building according to certain criteria which take into account the needs of a section of our people who have difficulties. Thus, politics has the task of giving the issue due consideration: this is not charity or a work of mercy but recognition of the right to the best life possible. Where, then, a physical disability goes hand in hand with a state of financial need or even extreme poverty - and that is the most common thing in the world - the situation becomes even more tragic. The figures recorded in the report are alarming: there are 600 million people with disabilities, many of which come from the developing world. We can therefore imagine their quality of life.
The Union for Europe of the Nations Group, on behalf of which I am speaking, is aware that there is still much which can and must be done to address a major issue which affects millions of families in the world, who are waiting for politics and politicians to respond with practical measures to a topical problem which continues to be urgent. However, the group acknowledges the Commission's sound proposals and endorses the conclusions drawn by the rapporteur, Mrs Lynn, in her report. We will therefore vote for the resolution, which has the merit of giving many unfortunate people to whom fate has dealt a bitter blow the right to hope once again.
Mr President, I would like to echo the compliments which Mrs Lynne has received for her report, but the report is not complete in my view. I welcome attention being given to the rights of the disabled. However, all the rights that are mentioned relate to people with a disability; none relate to the rights of the unborn child with a disability. This unborn life is also entitled to our protection.
All too often, antenatal pregnancy diagnostics is only used to determine whether an unborn child has a disability, whereupon, in the case of a disability, an induced termination of pregnancy is proceeded with.
It is a slap in the face of people with a congenital disability to know that we make such a fuss about their rights, while their disability in the unborn child would be a reason for termination. It appears that there, the disabled do not have any rights, let alone dignity.
Mr President, 40 million European citizens are affected by some type of disability, but these individuals' full participation in society is not yet a reality because they still suffer prejudice and lack fundamental rights in terms of access to education, to gainful employment, to information and communication, as well as difficulties in access to the built environment and to transport.
There are some loopholes which must be closed. Firstly, the international treaties currently in force in the field of human rights do apply to persons with disabilities but none of them contains specific and binding provisions in this area. Then we have the European Union, which has been relatively active in protecting persons with disabilities, but which adopts measures that are intended only to establish a general framework for equal treatment in employment.
I therefore congratulate the rapporteur, who calls for the adoption of a United Nations convention. This convention will be able to highlight the serious problems facing disabled persons in their daily lives. I wish to take this opportunity to recall that the organisations representing disabled persons must participate fully in the drafting of this convention, and in defining and assessing all the measures intended for them. Despite the Commissioner's understandable caution about the commitment of the Member States, I would ask the Commission not to delay presenting a wide-ranging Community directive on the rights of the disabled and incorporating these rights into our cooperation and development policy.
Mr President, Commissioner, ladies and gentlemen, the implementation of international legally-binding instruments, established by the United Nations, to promote and protect the rights of disabled people, in other words to protect their dignity, is surely historic. You have said so yourself, Commissioner. The European Union must, therefore, encourage the adoption of these instruments and play a full part in them.
Disabled people wish to have a free choice when it comes to their lifestyle. They wish to be as independent as possible. Like all other citizens, they wish to be involved at every stage of the decision-making process, not only insofar as they themselves are directly affected, but also through the recognition of all their fundamental rights. I think that a Community policy worthy of that name must be based on the existing measures, as is already the case. Moreover, it must promote legal measures at all levels, as underlined in the Lynne report.
Nonetheless, we are aware that although legal measures are necessary, they are not sufficient in themselves. We must therefore work hard to raise the awareness of all sections of society, unions, management and teachers included. Everyone must be encouraged to take account of the specific situations related to disabilities. This heightened awareness is also needed if the directive is to be transposed. Transposition is currently incomplete.
The second point to note is that our political ambitions need to be brought into line, and financial programmes should be meaningful and appropriate to current needs. I could mention the great needs in the fields of education and schooling for example. I refer both to special and mainstream education. The two are not contradictory.
We know some disabled people are excluded, dependent and live in poverty. We must respond with action to develop independence, solidarity and integration. On this subject, the report before us today explores a whole series of approaches to be followed through all aspects of daily life. These areas are detailed in the report.
I believe that the European Union and its Member States must truly stand by people with disabilities. It is not a question of charity. It is a question of rights. It is a question of the effective exercise of citizenship. This is the simple demand of disabled people.
In this European Year of People with Disabilities, I think the recommendations of our rapporteur will contribute to the current action being taken to ensure all concerned are truly citizens, just as we in this House are.
Mr President, I congratulate my West Midlands colleague on the excellent work she has done as Parliament's rapporteur on this vitally important topic.
The United Nations agreed in 2001 to consider proposals for an international convention to promote and to protect the rights of people with disabilities. To date there have been six separate UN treaties on human rights. The next convention on the disabled should provide the seventh.
This report sets out some key principles that we trust will be taken on board in the process. Specifically, it calls for the abandonment of the medical model, which regards disabled people as a problem, and instead recognises that disabled people have rights that should be enforced. I call on colleagues from all political parties and groups to vote this report through unanimously. This House should speak with one clear voice, pointing out that the needs and the rights of the disabled are above party politics: they matter to us all. But this is only half the story. We should not just vote and then move on to other issues, believing that our work is done. The vote tomorrow should be seen as a commitment to drive for real change at the UN, in the EU and in our Member States.
Today we talk about the rights of disabled people. Tomorrow our vote should be considered as a pledge to act; a pledge that we shall work together with vigour until these rights are secured.
Mr President, the rapporteur has turned to the problems of the disabled with particular, I would say even excess care, and she deserves congratulations from all our Members.
Usually we all offer to say nice things about the disabled. What is not mentioned, however, is that the problem of disability does not concern a separate group of unlucky people; it concerns all of us, because we are all potentially disabled. We just have to remember the thousands of people made disabled every year by accidents at work or on the roads. This fact alone can incite us to the required degree and reduce our negligence to date.
We all know that the major revolution in the approach to disability over recent years is that the disabled are not treated simply as people with problems but as subjects of human rights. However, what has not yet been fully realised is that this is not just a question of additional recognition of certain extra rights of a group of people. The recognition of the disabled as people with rights is part of the realisation of the idea of the functioning of democracy. It is therefore a question of the effective exercise of all existing fundamental rights.
?he right of free expression of opinion presupposes the right to information. Neither of these two rights can be exercised by the disabled unless they are given the right language. Universal access to public services is a dead letter if the obstacles to access to services for the disabled are not removed. The fundamental rights of the elector and the elected remain inactive for certain groups of disabled as long as no care is taken to ensure there are specialised arrangements which make it possible for them to vote.
This being so, it is not a question of wishing for more advanced safeguarding of rights which are already generally safeguarded for the disabled or even the principle of the recognition of specialised rights; it is a question of how such a fundamental issue to the functioning of democracy has remained unresolved for so many years. Allow me at this point to ask a simple question: 2003 has been proclaimed the Year of Disability. This sort of celebratory proclamation has a practical impact not only when it is confined to raising people's awareness or collating material, but also when provision is made for specific timetables. I know that Commissioner Diamantopoulou has an increased interest in and is particularly sensitive to an advanced policy for the disabled. However, the Commission and the Member States do not appear to be on the same wavelength. This explains the fact that the Commission, as the rapporteur has pointed out, is avoiding making any such commitment. I should like, therefore, to ask the Commissioner to convey to the Commission our position that it is not possible for the European Union to reliably exert pressure on the members of the UN to vote for a special convention which will also be binding on developing and poorer countries when the more developed world refuses to set an example in this endeavour.
In all events, the basic line which needs to be adopted is not the recognition of new rights, but the effective application of rights already safeguarded in the international conventions recognised by the UN. In this way, safeguarding the rights of the disabled will move away from the idea that it is a question of granting rights and will be established on the perception that it is an obligation based on commitments undertaken internationally.
Mr President, ladies and gentlemen, certainly, the presence at this moment in the Chamber of 25 Members out of 623, including the President, bears witness to the importance attached to this issue - I am serious, in view of the time - the issue of people with disabilities and the consideration given to them by legislation.
I am convinced that it is we legislators and politicians who are responsible for discrimination against people with disabilities, because of everything we have failed to do thus far. Mr Mantovani, in 2004, there needs to be a legally binding UN decision to protect people with disabilities - it is necessary because, otherwise, they will not have their rights - and there is also a need for a European directive on disability. I regret this too. I know that if Commissioner Diamantopoulou had the powers of a European minister - the powers of a minister of one of the national states - she would have already resolved the issue of people with disabilities, for we have all seen the importance she has attached to this matter over the past four years.
I would like to make one more suggestion - to myself, more than anything - with a view to resolving the issue of disability: given that politicians are deaf, it may be better for us to channel our energies into educating young people - the few who are not - to respect disability.
Lastly, Mr President, I will end, if I may, by mentioning a subject which is very dear to the shadow rapporteur, Mr Mantovani, who has been striving on behalf of the non-self-sufficient for a lifetime, and saying that, in too many parts of the world, the non-self-sufficient, in addition to being disabled, are also elderly and do not receive the financial assistance which would allow them to live dignified lives as elderly, disabled people.
Mr President, Commissioner, ladies and gentlemen, I would like to congratulate Mrs Lynne most warmly, not just for the quality of the report she has presented to us, but also because she gave such careful consideration to the different proposals put to her.
Every year, throughout the world and here in Europe, the fundamental rights of disabled people continue to be infringed in many ways. Even in Europe, the ill-treatment of disabled people is often a taboo subject, as is the very subject of disability itself. These problems affect real men and women but most importantly victims. Disabled people are vulnerable both physically and intellectually. This indicates the desirability of a legally-binding instrument and specific legal protection for disabled people the world over. I am, of course, very happy that this question is on the agenda of the United Nations. As was the case in respect of women and children, it is certainly now time for all the nations of the world to consider the protection of the fundamental rights of disabled people and the respect of these rights.
Drawing up a convention would establish global reference points for drafting national policies and legislation. It would enable appropriate monitoring and control mechanisms to be put in place to ensure that the fundamental rights and dignity of disabled people are respected. We are aware that the Charter of Fundamental Rights outlaws discrimination on the grounds of disability and states that the integration of disabled people must be assured. Above all, however, the first article of the Charter affirms the right to human dignity.
Europe is founded on the rejection of the differentiation, segregation and negation of people on any basis whatsoever. It is therefore essential that, in addition to the categories of rights we have established in this report, we establish the right to protection against any form of violence and the right to protection against cruel, inhuman and degrading treatment. In this regard, I hope the European Commission will be in a position to put to Parliament a proposal for a comprehensive European Union directive on disabled people at some time in the future. The action we take in relation to disabled people must seek to combat not only violence and ill-treatment, but also the negation and infringement of disabled people's most fundamental rights in their daily lives.
To this end, I believe we must adopt pro-active policies to integrate disabled people into the whole of society on the same terms as any other citizens.
Mr President, I wish sincerely to thank Mrs Lynne for the effort she has put into the work on a legally binding UN Convention to promote and protect the rights and dignity of disabled people. It is an important issue, and one that we are highlighting here in the European Parliament through campaigning for the Convention to become legally binding and to be accompanied by an efficient supervisory system, in common with the other six UN conventions on human rights. It is important for this Convention to be seen as a way of strengthening the UN's general work for democracy and human rights around the world.
It is also important to emphasise that, if disabled people are given opportunities to live outside institutions, they must be offered sufficient support for doing so successfully. In Sweden, people who would once have resided in institutions for mentally handicapped and/or mentally disabled people now, in large measure, live instead in their own homes, with the result that many of these people are no longer part of a social community and have instead been isolated in their flats or become homeless and out on the streets. That is a tragic lesson for other European countries to take into account.
It is also important for there to be a sensible definition of 'disabled' as a concept so that it does not lose its real meaning. As a Swedish Christian Democrat, I should like to have seen us in the European Parliament state that the future Convention should include wording concerning the right to life, implying that disabilities should not form a basis for diagnosing foetuses as unviable, for it is absolutely basic to our view of human beings that people with disabilities should not be looked down upon and their human dignity violated. Foetal diagnosis must not be used for screening out people with disabilities.
In conclusion, I want to express my pleasure at the fact that this debate is being interpreted as a sign.
Mr President, I should like to congratulate Mr Bushill-Matthews. Tonight he has made his best speech ever in the House. It would appear that we have had some influence on him.
We all recognise that there are millions upon millions of people in the European Union and around the world who suffer indignities every day of their lives because we have failed, not only to pass legislation, but to change society's attitude to them. We constantly obstruct their path towards enjoying a full human existence. There are six hundred million disabled people across the world, 80% of whom are in the developing world. It is clear, as the Commissioner said, that we need to address this in our development and aid policies.
It is clear that a voluntary approach to guarantee rights for people with disabilities is not working. We need legally-based rights, as this report points out, at an international level. We need a convention to do that.
We are here as representatives of states, all of which have failed to implement a directive that they freely entered into not more than two years ago. They have all failed to implement the framework directive. Therefore we have to accept our own responsibility for that. It is a matter of regret for me that in my own country we have a proposed disability bill, intended to implement the framework directive, which refuses to accept a rights-based approach for people with disabilities. I simply cannot understand how, after all the years of experience, this continues to be the case.
I listened with care to the Commissioner when she gave her reasons as to why she has not brought forward a draft directive under Article 13 of the EC Treaty. I have no doubts at all that she is committed to providing legally-based rights for people with disabilities, but her argument on not bringing forward a new draft directive is wrong. By bringing forward a new draft directive greater pressure would be brought to bear on Member States and people in this House to ensure that what is there already will be implemented. If we sit back and allow Member States to stall on the current directive, by not putting pressure on them through a new directive, we would be making a grave mistake.
What mandate, if any, has the Council given the Commission to negotiate on behalf of the European Union in relation to the United Nations Convention on People with Disabilities?
Mr President, Commissioner, ladies and gentlemen, I wish first of all to join with everyone who has already congratulated Mrs Lynne on her excellent and exhaustive work examining the challenges facing people with disabilities and to congratulate Mrs Cerdeira Morterero on the major contribution made by the opinion she has delivered.
As has already been emphasised in this debate, it is estimated that around 600 million people in the world are affected by one form of disability or another. This equates to 10% of the world's population, and there is a direct link between disability on the one hand and poverty and social exclusion on the other. The problem faced by disabled citizens is the way in which principles of equality and non-discrimination are applied, in other words, the problems in accessing the rights of full citizenship also faced by people who are discriminated against on any other grounds. The most important aspect of overcoming this discrimination, furthermore, is the attitude that we all take in the various decisions we face in our daily lives.
We in the European Parliament's intergroup for disabled persons - and I wish at this juncture to make a special reference to the group's chairman, Mr Richard Howitt, who has been tireless in chairing this intergroup - in close collaboration with the European Disability Forum, we have, despite everything that has been achieved, noted some points on both minor and major issues that concern everyone: with regard to disabled access to city buses, to banning obstacles in the built environment and with regard to telecommunications. Much, however, remains to be done.
As our rapporteur said, it is curious that the Commission should consider a new United Nations convention to be needed to promote and protect the rights and dignity of disabled persons alongside other conventions devoted to specific areas of human rights and yet is not of the view that this principle should also apply to European legislation.
We hope that the Commission will pay sufficient attention to the Disabled People's Parliament that will be meeting in our own Parliament buildings in Brussels in November. We also hope that it will then think not only about the legislative initiatives that must be taken at international and Member-State level, but also about those that the Commission itself will be taking.
I assume that the Commission will give a written answer to Mr De Rossa's question.
The debate is closed.
The vote will take place tomorrow at 12 noon.
WRITTEN STATEMENT (RULE 120)
I would first like to thank Mrs Lynne for her report. It underlines the need to establish international legally-binding instruments to provide better protection of the rights of disabled people.
This is an appropriate moment to point out that Member States are not making sufficient efforts to ensure that disabled people enjoy the same rights as non-disabled people.
Essentially, what is at issue are the so-called access rights: rights to access a job, buildings, email and the Internet. These rights may exist on paper, but they are not a reality.
Present European Union legislation on discrimination against disabled people only relates to employment. Discrimination, however, occurs in all areas of people's daily lives. It follows that we must adopt a horizontal approach and integrate this factor into all political domains.
The European Year of People with Disabilities is in full swing. It should mark the start of lasting change for our so-called invisible citizens.
Its success will be measured in tangible results. These include increasing the public profile of disabled people and establishing more comprehensive measures to combat discrimination.
We would like the Commission to enter into a firm undertaking in relation to disabled people.
(Written statement abbreviated in accordance with Rule 120(7) of the Rules of Procedure).
The next item is the report (A5-0264/2003) by Mr Ojeda Sanz on behalf of the Committee on Fisheries on the proposal for a Council regulation on the conclusion of the Agreement in the form of an Exchange of Letters concerning the extension of the 2000-2001 Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Government of the Revolutionary People's Republic of Guinea on fishing off the Guinean coast for the period 1 January 2003 to 31 December 2003
(COM (2003) 107 - C5-0128/2003 - 2003/0049(CNS))
. (DE) Mr President, honourable Members, ladies and gentlemen, I would like to start by warmly thanking you, Mr Ojeda Sanz, for your report on the extension of the Guinea fisheries protocol to 31 December 2003. I am glad that you give our proposal your full support.
In your report, you ask the Commission to resume negotiations with the Revolutionary People's Republic of Guinea as soon as this year, in order to reach longer-term arrangements concerning our fishing relations with that country. I can already tell you that this has been done. A new fisheries protocol, to run for five years, is to enter into force on 1 January 2004. Even before negotiations commenced, we commissioned a study on the ex post-evaluation of the current protocol and to analyse the impact of the new one. This study produced results in good time for the beginning of negotiations, and so these could provide input into the new protocol. The proposal will be presented to this House and to the Council as soon as the Commission has formally adopted it.
Let me now turn to the amendments. Although I can agree to the first, I would like to point out to you that the Commission has already, under the Interinstitutional Agreement, forwarded to Parliament the information you demand. In essence, then, this amendment is no longer necessary. I regret to say that the Commission cannot endorse the second amendment, as it would contravene the procedure applicable to fisheries protocols. The protocols are annexed to the framework agreements, and so no new negotiating mandate is required for them to be extended.
Mr President, I would like to thank the Commissioner very much for his information. I would like to say, and this will please the Members waiting to speak on this and other reports, that I am not going to use up the five minutes which the Presidency has granted me.
Firstly, I would like to say that the protocol agreed between Guinea and the European Union is beneficial to both parties. I believe that this is an important conclusion, above all with a view to the negotiation of the next Agreement.
The previous protocol, which has now been extended, is the eighth in the series since the two parties signed the fisheries agreement in 1983. This extension includes the same fishing opportunities and the same conditions for 2003.
The truth is that we expected to have an assessment report beforehand on the situation of the populations, which, for technical reasons relating to the vessel which would have to carry out this type of investigation, could not be produced. However, and now that the Commissioner has confirmed that this information will be available soon, we expected this information to be available during this year; because the results of that investigation are the ones which will allow us to verify whether or not the objectives and conditions for the signature of this agreement have been fulfilled. And one of these conditions is the reduction in the global fishing effort in the waters under Guinean jurisdiction.
This condition is based on the cautionary principle introduced for the first time in the protocol of 2001 and whose aim is to guarantee the recovery of certain fishing grounds within its jurisdictional waters. By means of that assessment, the delay of which has led to this extension, the Commission will decide on a subsequent negotiation, but this time, also according to what the Commissioner has said, with a considerably longer period of time.
My two amendments simply expressed, on the one hand, our dissatisfaction at not having been able to carry out the scheduled evaluation of resources, which justifies this one-year extension and, on the other, our criticism of the fact that this consultation has been communicated to Parliament so late, because it is no longer possible to issue an opinion before the payment of the financial compensation of some EUR 3 million which has already been paid at the end of June.
Furthermore, I consider it particularly useful for this House to be able to obtain more information relating to the implementation of the specific measures to which almost 50% of the financial compensation in this agreement has been directed. This financial compensation and these measures demonstrate the European Union's interest in guaranteeing, beyond legitimate support for the fishing activities of Community ships, the sustainable development of the fisheries sector of the Republic of Guinea and greater control over the implementation of the measures laid down in the protocol.
I would also like to say that I am pleased that the Commissioner has informed us that the next agreement will be negotiated for five years, because I believe this is the best way to offer ship owners, companies and professionals in the sector a framework for safety and reliability, which will allow them to make investments and rationalise their activities in a more consistent way than they were able to do simply through two-year agreements.
Mr President, the Group of the Party of European Socialists agrees with the conclusions of the rapporteur, Mr Ojeda, and of the Committee on Fisheries and will therefore vote in favour of the extension of the fisheries agreement between the European Union and the Republic of Guinea. Having said this, we should learn certain lessons when it comes to renewing other fisheries agreements.
Firstly, duration. It is not good either for the Community or for the other contracting party, or for the fisheries sector, for agreements to be of such a short duration - two years - as the existing one between the European Union and Guinea. In order to make the necessary planning, it would be more appropriate to have an agreement of five years, even if it contains a mid-term review clause. I must therefore express my satisfaction with the announcement Commissioner Fischler has just made to the effect that the next agreement will last for five years, if I have understood correctly.
Agreements must also serve the Community in terms of establishing strategic alliances within international fora with a view to making effective progress in the fight against illegal fishing, which is the greatest scourge faced by sustainable fishing and the future of fisheries. We want the Community to help the Guinean authorities responsible for controlling and monitoring fishing activities in order to achieve sustainable exploitation of the fisheries resources of the country, showing respect for the environment and marine resources.
Our group therefore believes that it is justified to support this extension as requested by the rapporteur, Mr Ojeda, who has done wonderful work, since, as in the case of the other commercial fisheries agreements, it is beneficial to both parties, since it contributes to the development of local fishing, increases food safety in the country, allows its port infrastructure to be improved and because the money paid by the European Community means significant income in the form of financial compensation for the public coffers of the Republic of Guinea. Furthermore, this agreement contributes in turn to European economic and social cohesion, since it benefits fleets from regions highly dependent on fishing, peripheral regions and regions with incomes below the Community average.
I would ask the Commission, when considering a further renewal of this agreement, to take account of the request, already made by Parliament on other occasions, to include the social clause in the next protocol.
Mr President, the Commission has claimed that it is entering a new phase with respect to fisheries agreements and that from now on they are to be called 'partnership agreements'. It is all very well changing what you call them, but if you do not change the approach there is very little to get excited about.
The one year extension makes it very clear that not much has changed. I will give you three examples. By the Commission's own admission a new protocol was not negotiated because a scientific survey had not been conducted. Basing access rights upon scientific information is fundamental to good management, so I do not believe this is very responsible.
Secondly, vessels are supposed to land fish for the local market, which could be an important factor in food security and yet ship owners can escape this requirement by paying a small fee. In the Senegal Agreement this requirement is far more constraining so that vessels can lose their licences for failure to comply.
Thirdly, the by-catch allowed to be kept by the EU fleet is far higher than what the Guinean fleet is allowed to keep. For instance, EU cephalopod vessels are allowed to keep over four times as much fish by-catch as Guinean vessels. This is clearly discrimination.
What has the Commission done in its approach to agreements, other than to change the name? This is not an acceptable situation. Can the Commission tell us if things have improved in the newly-signed protocol, particularly in relation to the fact that ship owners can opt out simply by paying a small fee, which they would be well capable of doing?
In relation to discards, this is also completely unacceptable. I would like the Commission to give us a few answers on this.
Thank you, Mrs McKenna. Commissioner, I am now going to claim ten seconds for myself. From time to time I still dream about a revolutionary Commission negotiating with a revolutionary People's Republic, but that is a long way in the future.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0280/2003) by Mrs Gröner on behalf of the Committee on Women's Rights and Equal Opportunities on the proposal for a European Parliament and Council decision establishing a second phase of a programme of Community action (2004-2008) to prevent violence against children, young people and women and to protect victims and groups at-risk (the DAPHNE II Programme)
(COM (2003) 54 - C5-0060/2003 - 2003/0025(COD))
I do not want to conceal from the House my disquiet at the fact that only two men have put themselves down to speak.
. (PT) Mr President, ladies and gentlemen, I wish to start by congratulating the rapporteur, Mrs Gröner and the Committee on Women's Rights and Equal Opportunities on this extremely positive report, which concerns the DAPHNE II Programme, the second five-year phase of a programme to combat violence against children, young people and women. This proposal is a response to and a direct consequence of the recommendation made by the European Parliament in its interim report on the first DAPHNE Programme, in which it calls for violence to continue to be combated beyond 2003. Parliament's report on the mid-term review of the DAPHNE Programme in 2002 had already presented an opportunity for us to debate some of the initial ideas on a programme that could follow on from the DAPHNE Programme.
We could, therefore, say that this proposal for DAPHNE II is in line with the discussions we held at that time: an increase in financial and human resources and more sharing of information and best practice, amongst other aspects. The Commission has not made any substantial changes to the objectives, mechanisms or beneficiaries of the programme, because the current DAPHNE Programme is acknowledged to be an instrument that has produced excellent results. In footballing terms, we would say that there is no point in changing a winning team.
We have, however, proposed some improvements to increase the programme's impact. The main improvement is doubtless the increase to the programme's budget: EUR 41 million as compared to EUR 20 million. The need for a larger budget is indeed a concern that the Commission and Parliament share. Since the time that this proposal was presented to Parliament, the needs associated with the European Union's enlargement have been taken into account with regard to all Commission instruments and, as you can see in the proposal for the 2004 budget, the sum currently earmarked for the DAPHNE II Programme stands at EUR 49.2 million for the period 2004-2008. This sum will provide almost EUR 10 million per year, which represents a 100% increase, a doubling of current resources. This will put us in a better position from which to address the growing demand from organisations in Europe and the consequences of enlargement too.
A second improvement consists of the list of activities that can be supported and that are referred to in Article 4. The DAPHNE II proposal is clearer than DAPHNE I where this type of activity is concerned. Another change has been made to exchange the information and best practice developed under the programme. The aim of this is to increase the programme's impact on the groups involved. Specific invitations to submit proposals will be published with a view to identifying and defining the policies to pursue, where possible on the basis of the work already undertaken by the projects that have been funded to date. The aim is also to disseminate on a European scale the good practices developed in projects that have been funded. This could be achieved by producing and making available not only traditional written material but also an increasing number of CD-ROMs, films, videos and websites or by promoting or arranging exchanges of experienced staff between civil society organisations in order to support the implementation of new solutions or practices that have proven to be effective in another context. The last change we have made is to enable non-governmental organisations to use, adapt or transfer the results of the DAPHNE Programme to other parts of the Union or to other categories of beneficiaries.
These are the basic outlines of the presentation I wish to make, and I look forward to the debate and the questions you might want to ask so that we can obtain Parliament's approval for this programme which I believe is a milestone in the fight against violence in the European Union.
Mr President, Commissioner Vitorino, the DAPHNE Programme - as we will all well recall - was brought into being in response to the results of the Peking Platform for Action, in the aftermath of the Stockholm world congress on the sexual exploitation of children for commercial purposes and, finally, following the horrors of the Dutroux affair, which gave the European public a rude awakening. The initiative was aimed at funding measures to combat violence against children, young people, and women in Europe, and its great success led to the DAPHNE I Programme, which will now keep on running right up to 2003. A four-year programme, it was funded to the tune of EUR 20 million.
My report is concerned with the Commission's proposal for the DAPHNE II Programme, which is to run from 2004 to 2008. Within the programme's framework, measures can now be promoted to protect the three groups that will benefit - children, young people, and women - as can the relevant preventive measures. These include the establishment of networks for NGOs across Europe, support for collaboration between NGOs and authorities in the same field, measures to protect the target groups and to prevent violence against those belonging to them, studies, research work aimed at discovering the causes of violence, at preventing it, and at the support of groups at risk and their reintegration into society. This includes the sharing of good practice and of information, as well as awareness programmes for the general public, for the victims, the groups at risk and for those who work with them.
Participation in the DAPHNE I Programme was open to the central and eastern European countries, as well as to Cyprus, Malta, Turkey and the countries belonging to EFTA and the European Economic Area, and there was the possibility of multiannual programmes. Amendment No 11 is now aimed at linking DAPHNE with other Community programmes and sharing the experience of them with third states. The DAPHNE Programme, which supports these projects, is now regarded, both in Europe and far beyond its borders, as exemplary and as an important instrument in combating violence. What we have achieved is a change to framework conditions through regional initiatives with international concepts. The German Protection against Violence Act, for example, has taken on distinct characteristics derived from European experience. Let me also, at this point, mention the Austrian right of exclusion in cases of domestic violence, which keeps perpetrators of violence away from the home.
DAPHNE I's budget made it possible to fund 140 projects. The thirty-five projects selected in 2001 focussed on the genital mutilation of women, in which third countries were also involved, and the sexual exploitation of children through paedophilia. It must be made clear, though, that these projects saw the submission of 662 proposals in the last two years, and that these would in fact have necessitated funding to the tune of EUR 65 million. The glut of applications, and the fact that only 13% of all projects in respect of which applications were submitted could be funded, makes it apparent that significantly greater sums need to be made available. We cannot fail to come to the conclusion that funding for DAPHNE II must be increased to EUR 65 million, and my group, the Group of the Party of European Socialists, has supported an amendment to this effect.
If the praise heaped on DAPHNE I is not to be forgotten - and it is not a matter of controversy to say that it should not be - then this must be made a political priority. The response from the Committee on Women's Rights has been somewhat timid. In contrast to what my group has proposed, we have come up with the figure of EUR 50 million, so I have submitted the new amendment and ask you to support it.
Amendment No 39 is intended to set up a helpdesk providing help to women's organisations in the new Member States, which have as yet little experience of European programmes. We want the European Year against Violence to be based on our experience with DAPHNE and to make a definite mark. This European Year against Violence could become a reality as soon as 2006. I am aware that the idea of a substantial topping-up of funds is meeting with resistance from the Committee on Budgets, but if DAPHNE, which is founded upon the health articles in the Treaties, is not to go unheeded and be dismissed as a game like football - the example given by the Commissioner - for lack of a legal basis specific to it, and if we want to take seriously the problems involved in combating violence, then we must demonstrate political courage and make more funding available.
- (DA) Mr President, the Committee on Budgets' opinion on the DAPHNE II Programme is primarily rather technical in scope, and of course this technical side is very important. How much in terms of funding should be allocated to the programme for combating violence against children, young people and women?
As Mrs Gröner stated, there has been a lot of interest in seeking funds from the previous DAPHNE Programme, and there were far more high-quality projects than there was money for. The programme has been implemented well and the funds used efficiently and, given the wealth of interest, there are clearly sound reasons for increasing the budget for DAPHNE, and also by an amount larger than the general budget increase we normally give in connection with enlargement.
It is, however, no secret that the multi-annual budgets for this type of policy - an internal policy - has a very low ceiling. There is not a lot of extra money to give away. We must prioritise, and the Committee on Budgets has therefore been unable to give its support for a budget for DAPHNE of EUR 65 million. We have instead proposed that we stick to the budget framework of EUR 49.2 million proposed by the Commission. I can see that, in its report, the Committee on Women's Rights and Equal Opportunities has arrived at a budget of EUR 50 million. It bears quite a lot of resemblance to the Committee on Budgets' proposal, and it is an amount I would assess as defensible from a budgeting point of view.
I should also like to say how very pleased the Committee on Budgets is that the Committee on Women's Rights and Equal Opportunities has adopted our proposal that, after 2006, the commitment appropriations for DAPHNE II be dependent upon an agreement with the budgetary authorities. We shall, of course, only in the end be able to say how the budget for DAPHNE II will look after 2006 once the next multi-annual agreements and financial perspectives for the EU's budget have been established, and it is of course a traditional proposal we have.
Overall, then, I wish to say that we in the Committee on Budgets are able to support the report as it stands, but we cannot support the amendment designed to increase the budget to EUR 65 million.
Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. (SV) Mr President, I wish to begin by thanking Mrs Gröner, as rapporteur, for her committed work.
In Europe, there are still misapprehensions and false stereotypes surrounding the issue of violence against women and children. The problem is too often treated as an unfortunate and natural part of life. Moreover, the victims - that is to say women and children - are often blamed. That applies to violence within the family, but also to, for example, trafficking in women and structural violence against women. That is something we must combat. Many run a high risk of being exposed to violence and abuse, something that is the concern of all of us. We are responsible for working for the effective combating of violence in the EU.
As draftsman of the opinion of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, my efforts have been directed towards ensuring that the purpose of DAPHNE shall be to combat and prevent all forms of violence, be it in the home or elsewhere. That is what my committee has supported, and I am pleased that the Committee on Women's Rights and Equal Opportunities also agrees with this position. I am also pleased to see again amendments dealing with victims of human trafficking and the vulnerable position of street children.
The DAPHNE Programme has shown itself to be one of the most successful projects within the EU and has been adapted to many different types of difficulties and of problems involving violence that could not always be foreseen from the beginning. DAPHNE has, for example, funded projects to combat female circumcision which, at the start of the programme, was not a problem that was greatly discussed.
Now, the DAPHNE Programme is to be extended by a further five years. That is extremely commendable, and I am listening with interest to what the Commissioner has to say. This is an important period, however. The EU is to be enlarged by ten new Member States, which is why an increase in the budget is necessary. In the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, we have supported an amount of EUR 65 million. We believe that this is necessary and hope that our proposal will win a majority in plenary so that we can now show by our actions that we wish to combat violence against women and children.
Mr President, Commissioner, as has already been said, this programme is the result of analysing the success of DAPHNE I, which has been an enormously successful programme. It has been a very positive programme, very well executed, with very satisfactory results, and the only negative point we see is its financial insufficiency, since there was only EUR 20 million for four years. It is true, though, that at times we have had annual supplements, which have helped to finance some other projects.
This programme is based above all on the prevention of domestic violence, on combating domestic violence through prevention and education, with a view to preventing domestic violence from taking place and helping its victims.
It is therefore very important to take action agreed amongst the Member States because, although it continues to be a private issue, a family issue, it also has repercussions for relations between different countries as a result of the exploitation of women and children by organised mafias who work internationally.
As was pointed out in the mid-term report on the previous programme, the cooperation of the media in terms of the way they report the news, the way they report on domestic violence taking place in society, is very important. The treatment of this phenomenon by certain television programmes, certain films and by advertising is very important. Particular emphasis should be placed on all of these issues because they have an influence on the awareness of society and on the way this horrendous phenomenon is reported.
It is also essential that the public institutions participate together with the NGOs, in particular the local institutions, where they can do extremely important work. We have seen that until now there has been very little participation. It was introduced in the previous programme and we hope it will increase with this one.
Another essential innovation is the right to remove the aggressor from the family home, and this has been introduced into certain national legislations, which are competent to do so. In other countries this is being prepared and we hope that it will soon be a reality in the whole of the European Union, because the victim must be protected. The victim should not have to flee, should not have to hide, should be able to remain in their home, in their own environment, with sufficient protection and far away from the aggressor.
The DAPHNE II Programme takes up important suggestions which have been made as well as the experience of the DAPHNE I Programme and we in the Group of the European Peoples' Party (Christian Democrats) and European Democrats are going to support it through certain separate votes which we are going to request.
Despite the fact that the greatest problem is the financial one, we agree with the proposal made by the Group of the European People's Party in the Committee on Women's Rights and Equal Opportunities that the total contribution for the Programme should be EUR 50 million for the five years. We are doing this, moreover, because we know that the financial perspectives and enlargement do not allow for a greater contribution and we do not want this programme to go to conciliation. We are therefore going to do everything possible to ensure that it is approved before the end of the year and that the DAPHNE Programme can continue as it has until now.
Mr President, Commissioner, preventing and combating violence against women and children is a high priority for the committee which I have the honour of chairing and we are fighting for it to be placed at the top of the European Union's agenda.
The Committee on Women's Rights and Equal Opportunities made huge efforts to combat violence immediately after Peking and as a result of these efforts the DAPHNE Programme was adopted, the extension of which until 2008 is the subject of today's debate.
Our committee, for whom Mrs Gröner is acting as rapporteur, welcomes the adoption of the second phase of the DAPHNE Programme until 2008 and the increase in its budget. Violence against women and children is known to be a widespread phenomenon, but I should like to refer in particular to something which happened at the height of summer. Of course, this matter would not have received so much publicity in the international press were it not about the daughter of the famous French actor Jean-Louis Trintignant. We know that Marie Trintignant was battered to death by her French partner, the musician Bertrand Cantat. Of course, there are thousands of women who suffer violence on a daily basis within the European Union itself, thousands of women and children daily suffer humiliating treatment and/or fatal violence from men like the worthy Mr Cantat. The UN even maintains that more women die from domestic violence than of cancer. In addition, as flows of immigrants have increased over recent years, we know that thousands of women and children within Europe are the victim of the new form of slavery, trafficking for profit and sexual exploitation.
This is a complete denial of fundamental rights and freedoms, in other words of everything that makes human life dignified, which is why my political group believes, given the size of and rapid increase in the problem over recent years, that a significant increase in the budget is needed, because the programme is the only source of funding for the agencies involved in this issue. During the previous period, funding weaknesses limited the full application of the programme, because it was unable to meet the increased demands which Mrs Avilés Perea also referred to earlier. In addition, it is a known fact that our committee made an effort to raise the awareness of the members of the Convention so that they would adopt a stronger legal basis to combat violence, but unfortunately our call fell on deaf ears.
Mr President, I think that our rapporteur, Mrs Gröner, has set out our claims in detail and her report is truly excellent.
Mr President, ladies and gentlemen, there is just one detail I deplore in the whole of this report, namely the term 'forced prostitution', used in the justification for Amendment No 1. It is a bizarre distinction between voluntary and forced prostitution with which we are persisting in this House. That is the only thing I deplore, and I hope that it will not affect organisations that work on one aspect or another of the issue of prostitution.
I think it is quite excellent to compare and evaluate the various national legislations. All I can do is mention the Swedish law prohibiting the purchase of sexual services and, of course, the Austrian legislation. The provisions of the Austrian legislation may be compared with a case in which someone goes into a restaurant and begins hitting people. The person is, of course, shown out and probably apprehended by the police, and is not welcome in the restaurant on future occasions. In the same way, someone who hits women and children in the home should not be welcome there again. Just like restaurant customers, women and children must be able to remain where they are and return to a place of safety, while the man should not be able to do so.
I also think that an information campaign directed at our legal bodies is a very good idea. In the last six months, it has emerged in Sweden that, despite an intensive debate, rape victims are treated in an incredibly insulting way. I can make another comparison: that with a man in an Armani suit and wearing a Rolex watch who is walking around drunk in the middle of the night. He is never asked what he is doing out at that time or why he is intoxicated. Nor does anyone suggest that he might be inviting crime. That is, however, what happens in the case of women who are raped.
Finally, I would again address the issue of the budget. That is precisely what everyone has talked about. I believe that the Committee on Women's Rights and Equal Opportunities is sometimes accused of being naive and ill at ease on budget issues, but it is our task here to deal with such issues. We are not only talking about enlargement of the EU, but also about the tasks for the DAPHNE Programmes.
Mr President, Commissioner, ladies and gentlemen, I should first of all like to thank Mrs Gröner for her work and commitment. We can be very happy with the report that is before us. The most remarkable thing about the previous DAPHNE Programme is probably the enormous success it has enjoyed. The fact that demand exceeded the budget eight times gives a clear idea of the need for support for the work that falls within its scope. Consequently, the proposed increase in the budget, of which the Committee on Women's Rights and Equal Opportunities approves, is certainly not a luxury.
In this area, we can state without any hesitation that we should not ask ourselves how much the programme is costing the Community, but rather how much it is generating. The DAPHNE Programme has become a very important advertisement for the added value that the European Union can offer. Moreover, not only does it provide a support, but at the same time forms the most important incentive, in the field of equal opportunities and the fight against violence perpetrated against children, young people and women. This is why it is so important to note that the complex nature of the project applications appears to constitute a major stumbling-block. There is the risk that this may create a number of inequalities, certainly for third countries, but also for the new Member States. In order to alleviate this, it should be possible, and even straightforward, to set up a helpdesk or support desk which can guide applicants through the application procedure, as is now also proposed in the report. This will also enhance the quality of the projects submitted.
The fact that perhaps a number of projects had not been drafted all that well is undoubtedly related to the rather limited provision of information. This is why Parliament's report also suggests organising a think tank, as Mrs Gröner has already mentioned. This think tank could suggest possible projects and make it easier to set priorities during the process of selecting them. It is precisely for that reason that the report very definitely wants to mention by name a number of particularly vulnerable groups and situations.
Mr President, it is true that thousands of women and children are battered every year. All of us in France have been shocked by the Trintignant affair this summer, but similar incidents happen on a daily basis. Again in France, a recent news item told how a father stabbed his two children to death. The children were two and three years of age. This story sends a cold shiver down the spine. It highlights the importance of the DAPHNE II Programme. I would like to point out in this regard, Mr President, that it is a matter of regret that the Conference of Presidents decided to programme debates on disability and violence against children at such a late hour. These are issues of great importance and deserve the full attention of all Members of the house.
No one would dispute the importance of DAPHNE II. The programme is today widely recognised as an important instrument in combating violence. It also serves as a model of good practice at a European level. Nevertheless, it seems it was conceived initially to bring European added value by complementing measures implemented at a national level. The DAPHNE I Programme will conclude at the end of this year. It has emerged, however, that it was only possible to select 13% of the projects eligible under DAPHNE I. This was because of the increasing number of proposed projects to combat violence. Accordingly, Commissioner, in future I believe we need to target the categories of people who may be concerned more effectively. Greater openness and flexibility may be called for at times. Clearly, all types of violence merit being included within the scope of this text, especially when those most vulnerable are affected. Today, we are talking about children. Tomorrow, it could be old or disabled people.
The amendments tabled draw our attention to the importance of prevention and of raising public awareness. They also suggest a need to collate precise statistics in order to assess the extent of the violence. I do not wish to reiterate what my fellow Members have said about the need for appropriate financial arrangements. I also support Amendment No 39, tabled by Mrs Lulling. It highlights the need to provide a support service to help the NGOs in the new Member States to develop their own projects, given that they have not previously benefited from this community funding.
Mr President, the establishment of a second phase of the DAPHNE Programme to ensure continuity of the projects approved by the DAPHNE I Programme undoubtedly provides us with an excellent opportunity to talk once again about the instruments available to us for combating violence against women and children.
This is without doubt one of the most serious problems faced both by societies in the less developed countries and by our societies, which we consider to be democratic and to comply with a genuine rule of law. So we could ask ourselves, what kind of rule of law is this if it does not protect women?
Violence against women affects all of us, even in countries with relatively egalitarian societies and with women fully incorporated into active and autonomous life. These things do not only take place outside our borders. It appears that violence against women has deep roots and that they are established in the very part of the world that we live in.
The European Union - this Parliament, most directly - must send an unequivocal sign of its firm commitment to combating this violence which kills hundreds of women and which makes thousands of them suffer unjustly and avoidably.
The DAPHNE Programme has been an essential instrument for trying to combat this violence, but it has been restricted by its budget.
In 2004 the European Union will be enlarged to 25 countries and the rights of the women and girls of these acceding countries are seriously unprotected and a large number of them, furthermore, are victims of trafficking and sexual exploitation, as well as suffering violence within their families.
The initial budget is clearly insufficient - everybody has acknowledged this - and this Parliament's message must be crystal clear to all citizens. The increase to EUR 65 million proposed by the Group of the Party of European Socialists is therefore much needed.
The mid-term assessment of the DAPHNE Programme has demonstrated the need to continue with the programme. The DAPHNE Programme is one of those small grains of sand with which the Union's institutions can contribute to relieving the pain, exploitation and abuse that many women and children have to live with within our borders.
I would like to congratulate Mrs Gröner on her report, the Commission on its work and, above all, the broad spectrum of women's organisations which strive every day to try to build a different world.
Mr President, we can congratulate ourselves on the fact that the European Union and the European institutions, namely, the Commission, Parliament and the Council have succeeded in establishing a programme to combat violence against women. Why is this an achievement? It is an achievement because we know very well that the situation in our own countries is not easy. I would like to comment on the difficulty of combating violence against women. It is an institutional problem, as the rapporteur, Mrs Gröner, pointed out a moment ago. We do indeed lack a legal basis. The legal basis on health is not in line with the social project at stake in combating violence. This is the only comment I am going to make today. I would, however, like to associate myself with all the comments made about the budget and the late interventions on subjects of such importance.
A survey of violence against women has just been published in France. I would like to say a few words about this, as I know that in all Member States there are huge difficulties in getting this form of violence recognised. Recognising the need to combat this violence is difficult, but so is recognising the very existence of the problem. The survey revealed a very simple fact. There is a continuum of different types of violence. The various reports on DAPHNE have already highlighted this, but we have to understand that it is difficult to explain this point in our various countries.
There is a continuum ranging from domestic violence to violence that occurs in public spaces. The existence of this continuum should be acknowledged. It has been called into question in the media debates I have witnessed in my own country. The debate over the dramatic story of the death of Marie Trintignant, that appeared in the newspapers this summer, can either strengthen or weaken this notion.
My first point, therefore, is that we must explain, affirm, recognise and emphasise the fact that serious and less serious violence are part of one and the same phenomenon affecting women and children.
There has been a media debate on this subject in France. I expect that there have been similar debates in other countries. They have exposed a second problem. This is that some individuals, including some women, have asserted the existence of a kind of victim mentality among women, who tend to exaggerate their status as victims, and the need to reassess the perception of the damage and the violence done to women or to other victims.
In this regard, I think it is important to understand that we have to combat a sort of confusion in the imagination, where reality is less important than fantasy or the representation of people's love and sex life in relation to the expression of passion. I think, therefore, that we have a serious challenge before us. We need to say, quite clearly, that there is no such thing as victimisation. We need to acknowledge that violence exists, and that it kills, every single week and in every single country.
Mr President, it is a matter of great satisfaction to me personally and to all the members of our committee that we are debating the extension of the DAPHNE Programme today and are programming it for the next five years in an enlarged European Union. Although the policy for combating violence is the duty of and comes within the jurisdiction of the Member States, DAPHNE ? made us all more aware of the consequences which violence has on the physical and mental well-being of individuals and of society as a whole.
Our ambition with DAPHNE ?? is to raise public awareness in a broader and more systematic way, to improve research into the causes of and practical solutions to the problems and to get closer to target groups and individuals. The results of the research referred to by Mrs Fraisse, who has experience in research, are very important and they convince us that we really need to engage in research more systematically, because we often fund actions which are commonplace and do not offer any added value.
I agree with the proposal by the European Commission on the amount of funding for the programme, which our political group has rounded to EUR 50 million. We believe that it is not the money that is lacking, it is the right action directed at the right targets and a suitable legal basis that are lacking. This money, if used properly, will be sufficient.
In the second stage of the implementation of the DAPHNE Programme, the experience we have acquired must help us so that the actions funded are more qualitative and efficient, complement national policies and are coordinated with national objectives. My political group also believes that this programme must remain within the framework of the countries of the European Union, in other words that it should not be extended to neighbouring countries.
The problems we face are already numerous and serious. Violence is a global phenomenon and we are very concerned about the policy we need to apply to combat it in the countries with which we have association agreements and other forms of commercial cooperation, but this needs to be done on the basis of other, special policies.
Mr President, Commissioner, ladies and gentlemen, my fellow Member said that violence kills. No woman, no child in any country is immune from this violence. This violence is both physical and mental, both private and public and it costs the lives of 1.5 million people each year.
DAPHNE is justifiably a beacon programme that seeks to combat the root causes of violence against the most vulnerable, namely women and children. Action aimed at preventing violence, combating violence and providing support lies at the heart of this programme. The number of DAPHNE projects is constantly increasing, and the first phase of the programme has been enormously successful. This demonstrates that DAPHNE is an appropriate instrument, and that the problems it addresses are of vital concern to the people of Europe. It is important we take account of the increase in the number of projects, the expectations of the NGOs and the enlargement of the European Union. These factors provide ample justification for the need to increase the programme's budget.
The budget only allowed 13% of the projects to be financed. For action to be efficient and effective, a bigger budget is needed. If the allocated budget is not increased, I think Europe would be guilty of failing to assist people in danger. By increasing the budget, the European Union will be sending a strong signal concerning the level of its commitment to this problem, something it could rightly be proud of.
Furthermore, in order to be effective, we need to differentiate our studies and research to take account of gender and age. Combating violence, in all its forms, is not limited to a single programme called DAPHNE. This work should become an integral part of the policy in respect of the dignity that the European Union should afford all its citizens in all its Member States.
Mr President, ladies and gentlemen, we know that violence against women and children remains an open wound on the everyday lives of our societies. Hence the importance of adopting measures to change the situation. Unfortunately, however, the very small sums allocated to the DAPHNE I Programme has only enabled 13% of projects submitted to be accepted, which has disappointed the expectations of the organisations working to combat violence and this has been the case more or less throughout the European Union.
I therefore support the proposal to increase funding to EUR 65 million that the rapporteur has tabled for this second five-year phase of the programme. I also regret the fact that the Commission does not support this proposal because it is simply not enough to adopt good proposals and good positions - practical measures must also be adopted, measures that do not involve only this programme, even if funding to combat violence is increased. Priority must be given to policies for social integration, we must invest in educating people about equality, we must increase resources and materials and also legislation that protects and promotes the social integration of victims, that throws rapists out of their homes and that helps to create a new mindset which respects the dignity of women and children.
Mr President, Commissioner, ladies and gentlemen, unfortunately, physical, sexual or psychological violence against children, young people and women takes place in every country of the European Union. The statistics collated in the Member States reveal extremely high and in some cases terrifying levels of violence. We all agree that violence must be roundly condemned because, as well as constituting a breach of fundamental rights, it has serious consequences for society as a whole and acts as a real barrier to equality between men and women.
The DAPHNE I Programme, which was set up to combat this major scourge, by implementing policies for prevention, by clamping down on aggressors and by providing victim support has been enormously successful, clearly demonstrating that it has answered a deeply-felt need. The second phase of the programme must consequently be able to help out with more projects to combat violence, whilst taking account of the realities of a Europe of 25 Member States.
I wish to take this opportunity to congratulate the rapporteur on her excellent work and on the various points she has raised, which warrant being pursued in the second phase of the programme. I would highlight in particular the creation of filters that prevent the dissemination of paedophile material on the Internet, the reintegration of street children, and the creation of a European database for missing persons.
I also believe that this programme should receive a substantial increase in its funding so that it can accept the proposals submitted to it. We must, however, be pragmatic and realistic. The main aim is to ensure the programme's continuity. We cannot waste time on protracted negotiations in conciliation. Funding of EUR 50 million, which the Commission has already stated it can accept, will enable the DAPHNE II Programme to enter properly into force in January 2004, in the new Member States too.
Mr President, those who are resisting the notion of increasing the budget in this House should ponder one very stark statistic. Up until August 2003, 92 women in Ireland were killed over the previous 92 months: one woman per month on average dies in Ireland as a result of so-called domestic disputes. That is only the tip of the iceberg, because there are thousands of women and children and young people who are being abused constantly. It behoves us to take this matter seriously.
I have no doubt that those who have spoken here regard it as a serious matter. It is important to recognise that DAPHNE has been one of the most successful European projects. It has made a real change to real people's lives in all of the Member States. People are alive today who would not be alive if this programme did not exist.
I would appeal to the Members to bear this in mind when they are voting tomorrow in relation to this question of increasing the budget. I cannot accept that it is impossible for us to find an additional EUR 15 million in the vast budget that we will be approving here in a short period of time. It is there: what is missing is the will to search and to find it.
Finally, I want to make the point that this issue is not the same as the issue of violence between strangers. This is an issue of violence between people who at some point must have loved each other. It is a question of power and how power is abused. We also have to address that in a serious way if we are to get to the root of this problem.
Mr President, Commissioner, ladies and gentlemen, we are all familiar with the tragedy that unfolded in Vilnius recently. The tragic case of Marie Trintignant is no isolated incident. Thousands of women face the self-same fate every day. According to the British Crime Survey, half of the murdered women are killed by their violent partners. Despite this, domestic violence, sexual violence and violence perpetrated against women and children are still a huge taboo. This taboo must be broken. Politics has an important role to play in this. Fortunately, this issue has been on the European agenda and also on the agenda of the Member States for some years, but there is still a great deal left to do. Too many women and children are victims, as was mentioned earlier. Member States must get even more encouragement to tackle perpetrators and protect potential victims. Violence against women is a form of violation of women's rights and cannot be tolerated. Awareness in this area must increase and legislation should be adapted accordingly. This is why we welcome the DAPHNE Programme. DAPHNE I was a runaway success. Many organisations active in the fight against violence against women and children have found their way to DAPHNE and thanks to financial support, have managed to do a great deal of good. DAPHNE I had a budget of EUR 20 million, but that turned out to be insufficient. Only 13% of the requests could be honoured - not because the applications did not meet the requirements, not because the organisations were unable to find their way to the DAPHNE Programme, but because there was simply a lack of funds. Hence the appeal for an increase in the budget. Also, with a view to enlargement, more countries will make a bid for the budget. Agreement has now been reached on 50 million. This is, of course, not enough to be able to do everything that should be done, but I think that this is the best we can hope for at the moment. The new proposal to increase the budget to 65 million is honourable, but not, in my view, realistic. We risk a conciliation procedure and are putting progress with regard to the current activities on the line. An extra increase of the budget of this kind stands in the way of a smooth transition from DAPHNE I to DAPHNE II.
Finally, I support the appeal for a European year against violence. The problem is so enormous that it deserves more attention, and in line with this, I hope that as soon as possible, a start can be made on an adequate legal basis for the fight against violence against women and children. Thank you, and thanks also to Mrs Gröner, whom we know to be an extremely committed Member of this House, and I should like to thank her for all the work she has done.
Thank you, Mr President. EUR 13 million were spent on the DAPHNE Programme from 1997 to 1999, EUR 20 million for the DAPHNE Programme 2000-2003, whilst, for DAPHNE II and the years from 2004 to 2008, the Group of the European People's Party (Christian Democrats) and European Democrats believes that EUR 50 million will have to suffice. It is not, however, the money that concerns me.
I welcome our discovery of street children as a new target group. It has been not only in Nepal and India that I have seen their misery. I know what is the fate of many of them in the EU's candidate countries, and also, for example, in major German cities. Some are from families in which there is physical violence and sexual abuse. Some believe that they survive only by joining together in gangs. They use drug dealing, theft, and small-scale crime as means of keeping their heads above water. Physical and emotional violence, day in and day out, hardens many to all normal feeling. DAPHNE is meant to raise awareness of violence against girls and boys, young people and women, awareness of how it comes about, awareness of its effects, awareness of how it may be overcome. That this is for the Member States to deal with is not a matter of doubt, but there is a dearth of public resources. It is all the more important that help should be given at European level.
Knowledge about the projects is what is needed. Which were successful? How have the victims worked through the violence they have experienced, and what has been learned from the many mistakes? These are topics for seminars, conferences and studies, but always in collaboration with the national NGOs and self-help groups. There is real hope of change through social facilities in which healthy groups can develop, in which friendship can be experienced, solidarity can develop, where children can be motivated to achieve good results at school and be equipped for their integration into the world of work. This is also about adequate accommodation for the victims of violence and about the law standing by the individual. DAPHNE II must succeed in mobilising public awareness.
We also need support through the media questioning the need for violence rather than merely depicting it or even glorifying it. If, moreover, this can be achieved by way of committed campaigning across national borders, then such collaborative effort will bring with it real added value for Europe.
I understand. The Commission wishes to take the floor again, but I would ask you, Commissioner, to give some thought to the lateness of the hour. According to the Rules of Procedure, of course, you may speak for as long as you wish, but perhaps you might consider keeping an eye on the clock.
. (PT) Mr President, ladies and gentlemen, I wish first of all to thank Mrs Gröner once again for her superb contribution to this debate, and all the Members who have taken part in it. I shall confine myself to making three observations, the first of which concerns the budget. We acknowledge that this programme must be accepted to be a priority and this is why we ourselves proposed that its funding be more than doubled in comparison to the DAPHNE I Programme; we believe that EUR 50 million will enable us to manage the programme properly and carefully but we understand the differences of opinion that exist in the House on this matter. If there is one thing that I have learned as Commissioner, it is to be extremely prudent when taking part in debates on budgetary matters in the European Parliament.
My second observation is to say that I accept the majority of proposals for amendments tabled by Parliament. I wish to draw attention to just three, on which my opinion diverges from the proposals that have been tabled. The first concerns the wording of Article 2, which deals with the aims of this programme: I should like to keep a full and open form of wording, which covers all forms of violence and all victims, including women, adolescents and children. As to the issue of street children, which we acknowledge to be a very significant one, and which has in fact already been accepted as a priority for actions for 2003 and also for years to come, I do not believe that the decision to include only some beneficiaries is the right one. We should leave this to the discretion of the Management Committee. I also wish to add that, at the moment, 71% of the DAPHNE Committee is made up of women, which means that in this sphere the Commission has implemented the general decision on the composition of committees and of experts that are consulted. I do not, therefore, believe that any specific regulation is needed on this matter, since in this specific case we have already exceeded the general level set.
With regard to Amendment No 35, I doubt whether there is anything to be gained by institutionalising a 'think-tank' with non-governmental organisations. As you all know, we do consult non-governmental organisations closely but institutionalising this system might create a potential source of conflict of interest. The organisations involved in the think-tank might find it difficult to apply for assistance from the fund and yet are often the most appropriate organisations to apply.
Lastly, I wish to make an observation on the issue of the European database. One already exists, ladies and gentlemen. This European database forms part of the operation of the Schengen information system, which contains specific references, likely to be acted on through the national Sirene network, to all those who are sentenced or prosecuted for perpetrating violent acts against women or children. I do not believe there is any advantage in creating a second, parallel database; we must use the one we have. I wish to confirm that the Commission has funded a project to create a specific database for police investigations in cases of child pornography and paedophilia, managed by Interpol. I shall conclude, Mr President, by saying that given the lateness of the hour, I have not used up the five minutes allocated to me.
Thank you, Commissioner Vitorino. Indeed, the House knows your discipline well.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0268/2003) by Mrs Izquierdo Rojo on behalf of the Committee on Agriculture and Rural Development on the proposal for a European Parliament and Council regulation on the Economic Accounts for Agriculture in the Community (COM (2003) 50 - C5-0020/2003 - 2003/0023(COD))
Mr President, the Commission's proposal has its basis in Article 251 of the Treaty and therefore, Mr President, it is subject to the codecision procedure. It relates to the economic accounts for agriculture and the Committee on Agriculture and Rural Development, for which I am rapporteur, has been responsible for the main report.
Mr President, Eurostat has been publishing these accounts since 1964, producing them on the basis of a common methodology and sharing competence with the Member States. After 39 years of existence during which the economic accounts for agriculture have shown themselves to be an indispensable instrument for controlling and evaluating the common agricultural policy, the Commission believes that the time has come to formalise them and to provide them with a sufficient legal basis. The Commission justifies this need through the risk of their possible deterioration as a result of budgetary restrictions and the need to use these accounts in view of the coming enlargement. I agree with all of this, Commissioner, and I have no objections, as I have stated in previous debates.
The issue which causes me some problems at the moment, and which my amendments deal with, relate more to the agricultural aspect of the issue and specifically to the current reform of the common agricultural policy. This reform, as you well know, implies a substantial change, a fundamental change of orientation, a change which is not just terminological, but which is fundamental.
The accounts for agriculture are a basic tool for analysing the economic situation of agriculture. Precisely for this reason - because we use them for the control and evaluation of the CAP, because they are a basic tool - they must be faithful to the reality of the agriculture they are reflecting. That is because if the instrument we use is not the right one, the accounts would end up being fictitious or suffering because they lack the transparency they require. Therefore, Commissioner, I believe that once the reform of the CAP is to be implemented, it will be necessary to progressively adapt and update the economic accounts for agriculture, in order to introduce the new values and fundamental elements of the new CAP, so that the economic accounts for agriculture do not become obsolete and inaccurate within a few months.
If this is not possible immediately, I would suggest, Commissioner, that you consider what I have said, so that it may be carried out progressively and as soon as possible.
Mr President, ladies and gentlemen, Mrs Izquierdo, thank you for your speech.
This proposal for a regulation, submitted by the Commission, is intended to guarantee that the economic accounts for agriculture continue to be defined within the appropriate time limits and are of sufficient quality for all twenty-five Member States of the Union.
The proposed draft regulation simply consolidates, as you have rightly pointed out, the practice which has existed for many years, since for a long time the accounts for agriculture have been established by the Union on the basis of a gentlemen's agreement between the Member States and Eurostat.
The proposed regulation does not therefore mean an additional burden for the Member States, but it simply intends to ensure the continuity of work and extend it to the new member countries of the Union.
I believe we should take pleasure in the fact that the proposed regulation has been well received by Parliament, both in the Committee on Agriculture and Rural Development - which has fundamental responsibility for this issue - and by the Committee on Economic and Monetary Affairs in their debates.
The Council's Special Committee for Agriculture has already approved the Commission's proposal, with certain linguistic changes. Furthermore, the approval of the proposal without amendments by the European Parliament would allow the regulation to be adopted rapidly, before enlargement takes place, with sufficient time to provide the new Member States with a solid legal basis for independent agricultural accounts for the monitoring of the CAP.
While I am making this request and communicating it to Parliament, however, I am not forgetting your concerns. If I have understood correctly, the concerns you have stressed relate to three specific issues. Firstly, a clearer definition of the methodology; secondly, a clearer definition of the classifications of the accounts and thirdly, taking account of the euro when calculating the accounts.
With regard to the first point, there is concern for the methodology. The regulation, according to our interpretation, explicitly proposes and authorises the adaptation of the methodology of the accounts to the different aspects of the reform of the CAP, which is what you are concerned about. This will be done by means of a comitology procedure, as laid down in the regulation.
Your second point of concern is perhaps the most important one: to what extent the current accounts reflect that reality of the new agricultural policy which we wish to define by means of other criteria.
It is true that you have made a series of comments, a series of specific proposals for new classifications, new data which I believe is essential we take into account in future reforms, in those changes which will unquestionably take place.
From the Commission's point of view, it would not be a good idea to begin this debate before the approval of the regulation, since this would delay the whole process and would render the decision-making more complex. What I can guarantee, however, is that the comments of your committee and your own personal comments will be taken into account in future changes which we are going to introduce and, clearly, they will be taken into account so that these changes can take place.
The final point is the euro. The concern is that, in some cases, rather than using the national currency as we propose, the euro should be used for everybody. However, this solution would raise a technical problem of some importance.
It is true that in the countries which have currently adopted the euro this type of problem does not arise. The problem arises for the countries which have not adopted the euro. To decide on an exchange rate a priori for the calculation of statistics which are essentially produced in national currency, however, would mean using a theoretical exchange rate which does not correspond to reality. This is why, from a technical point of view, we believe it is more reasonable for information to be received in national currency and then once the periods the information relates to have elapsed, and once we know what the average exchange rate of the euro is in relation to the national currency, we can transfer those accounts from the national currency to the euro.
I believe the comments I have made correspond to your concerns and I believe it is very important, however, that the regulation is adopted very rapidly, so that we can begin the preparatory work necessary for the accession countries, which will provide us, from the moment they are members, with agricultural statistics which are as comparable as possible and which are of the highest possible quality.
Thank you, Mr President. Those of you are still in the House will have certainly noted that the explanatory statement of Mrs Izquierdo's report contains a series of considerations which formed the basis of the amendments she tabled in the Committee on Agriculture and Rural Development. The Committee on Agriculture did feel a degree of sympathy with these considerations. Nevertheless, the great majority of the said committee adopted my amendment to the draft legislative resolution that seeks to approve the Commission's proposal without amendment. This is the opinion of the Committee on Economic and Monetary Affairs, for whom I am the draftsman.
The Committee on Economic and Monetary Affairs agreed unanimously to propose the adoption of the Commission's proposal without amendment. We did so for the good reason that it is only a question of adopting a legal basis for the economic accounts for agriculture. A legal basis is urgently needed. If it is not put in place before enlargement, the very existence of this mechanism, which is vital for monitoring and assessing the CAP, will be threatened.
As has already been stated, to date, the economic accounts for agriculture have traditionally been established by the Member States and then supplied to Eurostat in accordance with a common procedure within the framework of a gentlemen's agreement. For the time being, it is therefore just a question of maintaining continuity and consolidating an existing satisfactory statistical mechanism. If it proves necessary to adapt this tool in line with the reformed CAP, this will have to be done, as the Commissioner just said. This is why it is important not to allow amendments to delay adoption of this regulation. Interesting as the amendments may be, they have no place here. In the context of codecision, our main concern must be to establish this legal basis. The procedure can be adapted in time, if this proves necessary in the light of the reform of the CAP. Fortunately this reform has not yet come into force, as the Commissioner has just stated. Our rapporteur has been able to put forward her concerns in her explanatory statement. The representatives from the Commission, Eurostat and the Committee on Agriculture and Rural Development have had the opportunity to reassure her that our agreement today will not prejudice the future with regard to any new requirements concerning the details, information or deadlines that may prove necessary.
For this reason, I would like to call on Members to vote against the amendments tabled by our rapporteur, even if this seems illogical. We will of course vote against ourselves, for a good reason. Nevertheless, I would like to invite Mrs Izquierdo to demonstrate her goodwill and withdraw these amendments.
Given the state of affairs concerning Eurostat, Commissioner, I would like to take this opportunity to highlight its excellent work in the past. There is no justification for discrediting this body by condemning it, while disregarding the principle of the presumption of innocence. I think the Commission is being over-zealous in this matter. It risks jeopardising the work of Eurostat staff. I am not referring now to the hundreds of innocent individuals whose jobs are in danger as a result of brutal decisions of the Commission. The latter has decided to suspend the contracts and payments of companies that have worked for Eurostat for years. Without these companies, Eurostat would not have been able to fulfil its tasks. It would not have been able to supply us with the statistics we required whilst not providing it with the necessary means.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The June Movement has chosen not to vote in favour of the proposal to delete Article 4, in spite of this meaning that the Commission will become the coordinating body in relation to agreements entered into by the individual Member State. This is due to a wish to avoid situations in which the Court of Justice declares agreements that have been entered into invalid.